 

Exhibit 10.4

 

EXECUTION VERSION

 

MASTER LOAN AND SECURITY AGREEMENT

 

Dated as of June 27, 2014

 

READYCAP LENDING, LLC

 

and

 

SUTHERLAND ASSET I, LLC,

 

as Borrowers

 

SUTHERLAND ASSET MANAGEMENT CORPORATION,

 

as Guarantor

 

and

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Section 1.

Definitions and Accounting Matters


1 

 

 

 

1.01

Certain Defined Terms


1 

1.02

Accounting Terms and Determinations


22 

 

 

 

Section 2.

Advances; Note and Prepayments


22 

 

 

 

2.01

Advances


22 

2.02

Notes


23 

2.03

Procedure for Borrowing


23 

2.04

Margin Amount Maintenance; Mandatory Prepayments


24 

2.05

Establishment of Collection Accounts and Waterfall


25 

2.06

Repayment of Advances; Interest


27 

2.07

Optional Prepayments


28 

2.08

Limitation on Types of Advances; Illegality


28 

2.09

Requirements of Law


28 

2.10

Taxes


29 

 

 

 

Section 3.

Payments; Computations; Etc.


33 

 

 

 

3.01

Payments


33 

3.02

Computations


33 

3.03

Commitment Fee


33 

 

 

 

Section 4.

Collateral Security


33 

 

 

 

4.01

Collateral; Security Interest


33 

4.02

Further Documentation


35 

4.03

Changes in Locations, Name, etc.


35 

4.04

Lender’s Appointment as Attorney-in-Fact


35 

4.05

Performance by Lender of Borrowers’ Obligations


38 

4.06

Proceeds


38 

4.07

Remedies


39 

4.08

Limitation on Duties Regarding Presentation of Collateral


40 

4.09

Powers Coupled with an Interest


40 

4.10

Release of Security Interest


40 

 

 

 

Section 5.

Conditions Precedent


40 

 

 

 

5.01

Loan Agreement; Initial Advance


40 

5.02

Initial and Subsequent Advances


42 

 





i

--------------------------------------------------------------------------------

 

 

 

Section 6.

Representations and Warranties


43 

 

 

 

6.01

Asset Schedule


43 

6.02

Solvency


43 

6.03

No Broker


43 

6.04

Ability to Perform


44 

6.05

Existence


44 

6.06

Financial Statements


44 

6.07

No Breach


44 

6.08

Action


45 

6.09

Approvals


45 

6.10

Enforceability


45 

6.11

Indebtedness


45 

6.12

Material Adverse Effect


45 

6.13

No Default


45 

6.14

Real Estate Investment Trust


45 

6.15

Adverse Selection


45 

6.16

Litigation


45 

6.17

Margin Regulations


46 

6.18

Taxes


46 

6.19

Investment Company Act


46 

6.20

Chief Executive Office/Jurisdiction of Organization


46 

6.21

Location of Books and Records


46 

6.22

True and Complete Disclosure


46 

6.23

ERISA


47 

6.24

SBA Approvals


47 

6.25

No Reliance


48 

6.26

Plan Assets


48 

6.27

Anti-Money Laundering Laws


48 

6.28

No Prohibited Persons


48 

6.29

Collateral; Collateral Security


48 

6.30

Acquisition of SBC Loans and Participation Interests


49 

 

 

 

Section 7.

Covenants of the Borrowers


49 

 

 

 

7.01

Preservation of Existence; Compliance with Law


49 

7.02

Taxes


50 

7.03

Notice of Proceedings or Adverse Change


50 

7.04

Financial Reporting


51 

7.05

Visitation and Inspection Rights


51 

7.06

Reimbursement of Expenses


52 

7.07

Further Assurances


52 

7.08

True and Correct Information


52 

 





ii

--------------------------------------------------------------------------------

 

 

 

7.09

ERISA Events


52 

7.10

Adverse Selection


53 

7.11

Insurance


53 

7.12

Books and Records


53 

7.13

Illegal Activities


53 

7.14

Material Change in Business


53 

7.15

Limitation on Dividends and Distributions


53 

7.16

Disposition of Assets; Liens


54 

7.17

Transactions with Affiliates


54 

7.18

ERISA Matters


54 

7.19

Consolidations, Mergers and Sales of Assets


55 

7.20

REIT Status


55 

7.21

Asset Tape


55 

7.22

No Amendment or Waiver


55 

7.23

ReadyCap Assignments


56 

7.24

Restrictions on Sale or Other Disposition of Financed Assets


56 

 

 

 

Section 8.

Events of Default


56 

 

 

 

8.01

Payment Default


56 

8.02

Representation and Warranty Breach


56 

8.03

Immediate Covenant Defaults


57 

8.04

Additional Covenant Defaults


57 

8.05

Judgments


57 

8.06

Cross-Default


57 

8.07

Insolvency Event


57 

8.08

Enforceability


57 

8.09

Liens


58 

8.10

Material Adverse Effect


58 

8.11

Change in Control


58 

8.12

Going Concern


58 

8.13

Inability to Perform


58 

8.14

SBA Rules and Regulations


58 

8.15

Replacement of Services


58 

8.16

Investment Manager


59 

8.17

REIT Qualification


59 

 

 

 

Section 9.

Remedies Upon Default


59 

 

 

 

9.01

Remedies


59 

9.02

Physical Possession


59 

9.03

Lender’s Appointment as Attorney-in-Fact


60 

 





iii

--------------------------------------------------------------------------------

 

 

 

Section 10.

No Duty of Lender


60 

 

 

 

Section 11.

Indemnification And Expenses


60 

 

 

 

11.01

Indemnification


60 

11.02

Expenses


61 

11.03

Full Recourse


61 

 

 

 

Section 12.

Servicing


61 

 

 

 

12.01

Servicing of SBC Loans


61 

12.02

Collateral Assignee


61 

12.03

Servicing Agreement


62 

12.04

Event of Default


62 

 

 

 

Section 13.

Recording Of Communications


62 

 

 

 

Section 14.

Due Diligence


62 

 

 

 

Section 15.

Assignability; Amendment


63 

 

 

 

15.01

Assignment and Acceptance


63 

15.02

Participations


64 

15.03

Disclosures


64 

15.04

Amendment to Loan Agreement


64 

15.05

Hypothecation or Pledge of Pledged Assets


64 

 

 

 

Section 16.

Transfer and Maintenance of Register


64 

 

 

 

16.01

Rights and Obligations


64 

16.02

Register


64 

 

 

 

Section 17.

Set-Off


65 

 

 

 

17.01

Set-Off Rights


65 

17.02

Suspension of Payments


65 

 

 

 

Section 18.

Terminability


65 

 

 

 

Section 19.

Notices And Other Communications


65 

 

 

 

Section 20.

Entire Agreement; Severability; Single Agreement


66 

 

 

 

20.01

Entire Agreement


66 

20.02

Single Agreement


66 

 

 

 

Section 21.

Governing Law; Submission to Jurisdictions; Waivers


66 

 

 

 

21.01

GOVERNING LAW


66 

21.02

SUBMISSION TO JURISDICTION; WAIVERS


66 

 





iv

--------------------------------------------------------------------------------

 

 

 

Section 22.

No Waivers, etc.


67 

 

 

 

Section 23.

Confidentiality


67 

 

 

 

23.01

Confidential Terms


67 

23.02

Confidential Information


68 

 

 

 

Section 24.

Conflicts; Multiparty Agreement


69 

 

 

 

Section 25.

Miscellaneous


69 

 

 

 

25.01

Counterparts


69 

25.02

Captions


69 

25.03

Acknowledgment


69 

25.04

Documents Mutually Drafted


69 

 





v

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

 

 

 

SCHEDULE 1-A

Representations and Warranties re: SBC Loans

SCHEDULE 1-B

Representations and Warranties re: Participation Interests

SCHEDULE 2

Filing Jurisdictions and Offices

SCHEDULE 3

Duties of the Borrowers with Respect to the SBA Loans

SCHEDULE 4

List of Competitors

SCHEDULE 5

Asset Schedule Fields

 

 

EXHIBITS

 

 

 

EXHIBIT A-1

Form of Tranche A Promissory Note

EXHIBIT A-2

Form of Tranche B Promissory Note

EXHIBIT B

Form of Request for Borrowing and Notice of Pledge

EXHIBIT C

Form of Remittance Report

EXHIBIT D

Form of Section 7 Certificate

EXHIBIT E

Asset File

EXHIBIT F

Form of Servicer Notice

 

 



vi

--------------------------------------------------------------------------------

 

 

MASTER LOAN AND SECURITY AGREEMENT

 

MASTER LOAN AND SECURITY AGREEMENT, dated as of June 27, 2014 between READYCAP
LENDING, LLC, a Delaware limited liability company (“ReadyCap”), SUTHERLAND
ASSET I, LLC, a Delaware limited liability company (“Sutherland”, together with
ReadyCap, each a “Borrower” and, collectively, the “Borrowers”), SUTHERLAND
ASSET MANAGEMENT CORPORATION, a Maryland corporation (the “Guarantor”) and
JPMORGAN CHASE BANK, N.A. (the “Lender”).

 

RECITALS

 

WHEREAS, on or prior to the Effective Date, the Borrowers will acquire
substantially all of the assets of CIT Small Business Lending Corporation, CIT
Lending Services Corporation and certain loans of CIT Bank, including certain
SBC Loans (as defined below) (collectively, the “Financed Assets”); and

 

WHEREAS, ReadyCap has requested that the Lender make loans to finance certain
Eligible Assets (as defined below) that have been or will be acquired by
ReadyCap and, Sutherland has requested that the Lender, make loans to finance
certain Eligible Assets (as defined below) that have been or will be acquired by
Sutherland;

 

WHEREAS, the Lender has agreed, subject to the terms and conditions of this Loan
Agreement (as defined below), to provide such loans;

 

WHEREAS, as a condition to making loans to Borrowers, Lender has required
Guarantor to guaranty the obligations hereunder;

 

NOW, THEREFORE, in consideration of the mutual provision and agreements made
herein, the parties, intending to be legally bound, hereby agree as follows:

 

Section 1.             Definitions and Accounting Matters.

 

1.01       Certain Defined Terms.  As used herein, the following terms have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

 

“2014 Public Offering” shall mean the issuance, on or before December 31, 2014,
by the Guarantor of its equity interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S 8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended.

 

“Acquisition Cost” shall mean the cost to the Borrowers to acquire an SBC Loan
under the Purchase Agreement.

 

“Advance(s)” shall mean a Tranche A Advance or Tranche B Advance, or if the
context indicates, all such advances.

 





1

--------------------------------------------------------------------------------

 

 

“Advance Amount” shall mean the Collateral Value of each Financed Asset on the
Advance Date as such Advance Amount may be reduced from time to time in
accordance with this Loan Agreement.

 

“Advance Date” shall mean the applicable date of an Advance.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Amortization Event” shall mean (a) the failure of a Securitization Event or
other disposition of at least thirty-five percent (35%) of the Financed Assets
to occur on or before the ninetieth (90th) day following the initial Funding
Date or (b) the occurrence of an Event of Default under Section 8 with respect
to either Tranche.

 

“Amortization Period” shall mean the period commencing upon the occurrence of an
Amortization Event.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 6.27
hereof.

 

“Applicable Margin” shall mean four percent (4%) per annum; provided that after
the occurrence and continuation of an Amortization Event, four and one-half
percent (4.5%) per annum.

 

“Asset File” shall mean the asset file as set forth on Exhibit E.

 

“Asset Schedule” shall mean a schedule of Eligible Assets containing the
following information with respect to each Eligible Asset, to be delivered by
the Borrowers to the Lender pursuant to Section 2.03(a) hereof as listed on
Schedule 5.

 

“Asset Tape” shall mean have the meaning assigned thereto in Section 7.21
hereof.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 15.01.

 

“Bank” shall mean Key Bank, in its capacity as bank with respect to the Tranche
B Collection Account Control Agreement and the Tranche B Servicer Account
Control Agreement, and JPMorgan Chase Bank, N.A., in its capacity as bank with
respect to the Tranche A Collection Account Control Agreement.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Borrowers” shall have the meaning set forth in the preamble hereto.

 

“Borrower Party” shall have the meaning set forth in Section 11.01 hereof.

 

“Borrowing Base” shall mean, at any time, (i) with respect to Tranche A, the
aggregate Collateral Value of all Eligible Tranche A Assets and (ii) with
respect to Tranche B, the aggregate Collateral Value of all Eligible Tranche B
Assets.

 





2

--------------------------------------------------------------------------------

 

 

“Borrowing Base Deficiency” shall mean, at any time, (i) with respect to Tranche
A or Tranche B, the amount that the Facility Amount with respect to such Tranche
exceeds the Borrowing Base with respect to such Tranche, (ii) the amount that
the aggregate outstanding principal balance of Non-Performing Eligible SBC Loans
and Participation Interests in Non-Performing Eligible SBC Loans, combined
exceeds the Sublimit for Non-Performing Eligible SBC Loans and Participation
Interests in Non-Performing Eligible SBC Loans, (iii) the amount that the
aggregate amount of Participation Interests exceeds the Sublimit for
Participation Interests, (iv) the amount that the Tranche A Advances exceed the
Tranche A Facility Amount, (v) the amount that the Tranche B Advances exceed the
Trance B Facility Amount, or (vi) the amount that the Advances exceed the
Maximum Facility Amount.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the New York Stock Exchange is closed.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Loan Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank, which commercial
bank is organized under the laws of the United States of America or any state
thereof, having capital and surplus in excess of $500,000,000, and rated at
least A-1 by S&P and P-1 by Moody’s, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition and
(d) commercial paper (having original maturities of not more than 91 days) of
JPMorgan Chase & Co., but not its Affiliates provided that the commercial paper
is United States Dollar denominated and amounts payable thereunder are not
subject to any withholding imposed by any non-United States jurisdiction and is
not issued by an asset backed commercial paper conduit or structured investment
vehicle.

 

“Change in Control” shall mean:

 

(a)          any transaction or event as a result of which the Guarantor ceases
to own, directly or indirectly 100% of the limited liability company interests
of Sutherland or ReadyCap;

 

(b)          the sale, transfer, or other disposition of all or substantially
all of any Loan Party’s assets (excluding any such action taken in connection
with any securitization transaction); or

 

(c)          other than in connection with a 2014 Public Offering, the
consummation of a merger or consolidation of any Loan Party with or into another
entity or any other corporate

 





3

--------------------------------------------------------------------------------

 

 

reorganization (in one transaction or in a series of transactions), if more than
fifty-one percent (51%) of the combined voting power of the continuing or
surviving entity’s stock outstanding immediately after such merger,
consolidation or such other reorganization is owned by persons who were not
stockholders of such Loan Party immediately prior to such merger, consolidation
or other reorganization; or

 

(d)          there is a change in the majority of the board of managers of any
Loan Party during any twelve month period.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean either the Tranche A Collateral or Tranche B Collateral
or both as the context requires.

 

“Collateral Confirm” shall have the meaning set forth in the Custodial
Agreement.

 

“Collateral Value” shall mean with respect to each Pledged Asset or portion
thereof; provided, that

 

(a)          (1) for Performing Eligible SBC Loans and Participation Interests
in Performing Eligible SBC Loans of the type described in clause (i) of the
definition of Performing Advance Rate Percentage, the Performing Advance Rate
Percentage set forth therein multiplied by the lesser of (x) the Borrowers’
Acquisition Cost and (y) the Market Value, as determined by the Lender, and (2)
for all other Performing Eligible SBC Loans and Participation Interests in such
other Performing Eligible SBC Loans of the type described in clause (ii) of the
definition of Performing Advance Rate Percentage, the least of (A) ninety
percent (90%) of S&P’s “A” credit enhancement level with respect to the pool as
determined by the Lender in its good faith discretion, and (B) the Performing
Advance Rate Percentage set forth therein multiplied by the Borrower’s
Acquisition Cost and (C) the Performing Advance Rate Percentage set forth
therein multiplied by the Market Value, as determined by Lender;

 

(b)          (1) with respect to Non-Performing Eligible SBC Loans and
Participation Interests in Non-Performing Eligible SBC Loans of the type
described in clause (i) of the definition of Non-Performing Advance Rate
Percentage, the Non-Performing Advance Rate Percentage set forth therein
multiplied by the lesser of (x) the Borrowers’ Acquisition Cost and (y) the
Market Value, as determined by the Lender, and (2) for all other Non-Performing
Eligible SBC Loans and Participation Interests in Non-Performing Eligible SBC
Loans of the type described in clause (ii) of the definition of Non-Performing
Advance Rate Percentage, the Non-Performing Advance Rate Percentage set forth
therein multiplied by the lesser of (x) the Borrowers’ Acquisition Cost and (y)
the Market Value, as determined by the Lender;

 

(c)          with respect to Participation Interests, the amount obtained
pursuant to clause (a) or (b) above, shall (without duplication) be multiplied
by the related Participation Percentage;

 





4

--------------------------------------------------------------------------------

 

 

(d)          the Collateral Value of Non-Performing Eligible SBC Loans and
Participation Interests in Non-Performing Eligible SBC Loans, combined shall not
exceed the related Sublimit for Non-Performing Eligible SBC Loans and
Participation Interests;

 

(e)          the Collateral Value of Participation Interests shall not exceed
the related Sublimit for Participation Interests;

 

(f)          the Collateral Value shall be deemed to be zero with respect to
each Pledged Asset (1) in respect of which there is a breach of a representation
and warranty set forth on Schedule 1-A or Schedule 1-B (assuming each
representation and warranty is made as of the date Collateral Value is
determined); and

 

(g)           in addition, the Collateral Value shall be deemed to be zero with
respect to (1) each SBA 7(a) Loan pledged hereunder (x) with respect to which
the SBA repudiates or, if not resolved within three (3) Business Days,
challenges or otherwise calls into question its obligations under the SBA
Guaranty Agreement or the related SBA Authorization and Loan Agreement, or (y)
in respect of which the SBA 7(a) Loan Note has been released from the possession
of the FTA in excess of 10 calendar days, (2) with respect to any other Pledged
Asset pledged hereunder with respect to which the Obligor challenges, repudiates
or otherwise calls into question its obligations or (3) with respect to each SBA
7(a) Loan pledged hereunder, if the Borrowers fail to deliver recorded
assignments in the name of ReadyCap as set forth in Section 7.24 to the
Custodian within one hundred and twenty (120) days of the Effective Date,

 

;  provided further that the Collateral Value shall be adjusted as further set
forth on Exhibit E with respect to Critical Exceptions and Fatal Exceptions.

 

“Collection Account Control Agreements” shall mean the Tranche A Collection
Account Control Agreement and the Tranche B Collection Account Control
Agreement.

 

“Collection Accounts” shall mean the Tranche A Collection Account and the
Tranche B Collection Account.

 

“Commitment” shall mean the obligation of the Lender to make Advances to the
Borrowers in an aggregate principal amount not exceeding the Maximum Facility
Amount.

 

“Commitment Fee” shall mean two percent (2%) of the Maximum Facility Amount
which amount shall be paid by the Borrowers to the Lender prior to the Effective
Date.

 

“Commitment Letter” shall mean that certain Commitment Letter dated as of
October 11, 2013, among the Borrowers, the Guarantor and the Lender.

 

“Competitors” shall mean competitors of the Borrowers, as set forth on Schedule
4.

 

“Condemnation Proceeds” shall mean all awards or settlements in respect of a
Pledged Property, whether permanent or temporary, partial or entire, by exercise
of the power of eminent

 





5

--------------------------------------------------------------------------------

 

 

domain or condemnation, to the extent not required to be released to an Obligor
in accordance with the terms of the related Asset File.

 

“Confidential Information” shall have the meaning set forth in Section 24.01
hereof.

 

“Confidential Terms” shall have the meaning set forth in Section 24.02 hereof.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Costs” shall have the meaning set forth in Section 11.01 hereof.

 

“Critical Exception” shall mean the exceptions identified as such in the Asset
File definition set forth on Exhibit E.

 

“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof by and between the Borrowers, the Lender, and the Custodian, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Custodian” shall mean The Bank of New York Mellon Trust Company, N.A., as
custodian under the Custodial Agreement, or such other custodian as determined
in accordance with the Custodial Agreement.

 

“Default” shall mean, with respect to either Tranche A or Tranche B, as
applicable, an Event of Default or an event that with notice or lapse of time or
both would become an Event of Default.

 

“Default Rate” shall mean, with respect to either Tranche A or Tranche B, in
respect of any principal of any Advance or any other amount under this Loan
Agreement, the Note or any other Loan Document that is not paid when due to the
Lender (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum during the period from and including
the due date to but excluding the date on which such amount is paid in full
equal to three percent (3%) per annum plus the (a) the interest rate otherwise
applicable to such Advance or other amount, or (b) if no interest rate is
otherwise applicable, (i) the LIBOR Rate plus; (ii) seven percent (7%).

 

“Determination Date” shall mean the applicable date on which an Eligible Asset
is funded under this Loan Agreement and thereafter as of the date of the most
recent Remittance Report.

 

“Distribution” shall mean, for any Person, any dividends (other than dividend
payable solely in common stock), distributions, return of capital to any
stockholders, general or limited partners or members, other payments,
distributions or delivery of property or cash to stockholders, general or
limited partners or members, or any redemption, retirement, purchase or other
acquisition, directly or indirectly, of any shares of any class of capital stock
now or hereafter outstanding (or any options or warrants issued with respect to
capital stock) general or limited partnership interest, or the setting aside of
any funds for the foregoing; provided,

 





6

--------------------------------------------------------------------------------

 

 

however, that this shall not include payments in consideration of the delivery
of goods and services provided that such goods and services are in the ordinary
course of the Person’s business and are provided upon fair and reasonable terms
no less favorable to the Person than it would obtain in a comparable arm’s
length transaction with another Person which is not a stockholder, general
partner or limited partner, or member.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Diligence Review” shall mean the performance by the Lender or its designee
of any or all of the reviews permitted under Section 14 hereof with respect to
any or all of the SBC Loans, as desired by the Lender from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

 

“Eligible Asset” shall mean an Eligible Tranche A Asset or an Eligible Tranche B
Asset.

 

“Eligible Tranche A Asset” shall mean a Tranche A Asset which (i) is pledged to
the Lender, (ii) is not otherwise assigned a zero value under the definition of
Collateral Value, (iii) as to which the representations and warranties in
Section 6.29 and Schedule 1-A and Schedule 1-B hereof are true and correct, (iv)
was originated or acquired by the Originator in the ordinary course of business,
(v) is not subject to a Fatal Exception, (vi) is not subject to an Environmental
Issue and (vii) with respect to Participation Interests is (A) approved by the
Lender in its sole discretion, (B) registered in the name of the applicable
Borrower, (C) delivered with appropriate transfer documents executed by the
applicable Borrower (which shall not be delivered by the Lender for
re-registration unless an Event of Default shall have occurred and (D) any
consent to transfer such Participation Interest to the Lender or any successor
shall be delivered in form and substance acceptable to the Lender.

 

“Eligible Tranche B Asset” shall mean a Tranche B Asset which (i) is pledged to
the Lender, (ii) is not otherwise assigned a zero value under the definition of
Collateral Value, (iii) as to which the representations and warranties in
Section 6.29 and Schedule 1-A and Schedule 1-B hereof are true and correct, (iv)
is a first Lien loan secured by real property, (v) was originated or acquired by
the Originator in the ordinary course of business, (vi) is not subject to a
Fatal Exception, (vii) is not subject to an Environmental Issue.

 

“Environmental Assessment” shall mean with respect to any SBC Loan, an
environmental assessment conducted by a third-party environmental firm mutually
acceptable to Borrowers and Lender, which shall include, without limitation
VERAcheck Environmental Risk Advisory, Inc. and Environmental Services, Inc.

 

“Environmental Issue” shall mean with respect to any SBC Loan, (a) as determined
by the Lender in its good faith discretion, the violation of any federal, state,
foreign or local statute, law, rule, regulation, ordinance, code, guideline,
written policy and rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment,
relating to the environment, employee health and safety or hazardous substances,
materials or other pollutants, including, without limitation, the Comprehensive
Environmental Response,

 





7

--------------------------------------------------------------------------------

 

 

Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.; the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq.; and any state and local or foreign analogues, counterparts or equivalents,
in each case as amended from time to time, which adversely affects the value of
such SBC Loan or (b) as determined by Lender in consultation with Borrowers
after review of an Environmental Assessment.

 

“EO13224” shall have the meaning set forth in Section 6.28 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any Person which, together with each Borrower or
Guarantor is treated, as a single employer under Section 414(b) or (c) of the
Code or solely for purposes of Section 302 of ERISA and Section 412 of the Code
is treated as a single employer described in Section 414 of the Code.

 

“Event of ERISA Termination” shall mean (i) with respect to any Plan, a
reportable event, as defined in Section 4043 of ERISA, as to which the PBGC has
not by regulation waived the reporting of the occurrence of such event, or (ii)
the withdrawal of a Borrower or any ERISA Affiliate thereof from a Plan during a
plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (iii) the failure by a Borrower or any ERISA Affiliate
thereof to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA with respect to any Plan, including, without limitation,
the failure to make on or before its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA, or (iv) the distribution
under Section 4041 of ERISA of a notice of intent to terminate any Plan or any
action taken by a Borrower or any ERISA Affiliate thereof to terminate any Plan,
or (v) the failure to meet the requirements of Section 436 of the Code resulting
in the loss of qualified status under Section 401(a)(29) of the Code, or (vi)
the institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by a Borrower or any ERISA Affiliate thereof of a notice from
a Multiemployer Plan that action of the type described in the previous clause
(vi) has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for a Borrower or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(b) or 430 (k) of the
Code with respect to any Plan.

 

“Excluded Taxes” shall have the meaning set forth in Section 2.10(e) hereof.

 

“Event of Default” shall have the meaning set forth in Section 8 hereof.

 





8

--------------------------------------------------------------------------------

 

 

“Facility Amount” shall mean, at any time, the Tranche A Facility Amount or the
Tranche B Facility Amount, as applicable.

 

“Fatal Exception” shall mean the exceptions identified as such in the Asset File
definition set forth on Exhibit E.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to the Lender.

 

“Financed Assets” shall have the meaning set forth in recitals hereof.

 

“Financial Statements” shall mean those documents delivered pursuant to Section
7.04 hereof.

 

“Franchise” shall mean the franchise business of the Obligor, as more fully
described in the Franchise Agreement, and the Obligor’s rights thereunder.

 

“Franchise Agreement” shall mean the agreement setting forth the rights and
obligations of the Obligor with respect to the Franchise granted therein.

 

“FTA” shall mean Colson Services Corp., or any successor under the Multiparty
Agreement appointed by the SBA.

 

“Funding Date” shall mean the date on which an Advance is made hereunder.

 

“Funding Period” shall mean a period of ninety (90) days from the closing of the
final purchase of the SBC Loans from the Originators under the Purchase
Agreement and the Effective Date.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“GLB Act” shall have the meaning set forth in Section 24.02.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the

 





9

--------------------------------------------------------------------------------

 

 

payment of any Indebtedness of any other Person or otherwise protecting the
holder of such Indebtedness against loss (whether by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, or to take-or-pay or otherwise); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.  The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

 

“Guaranteed Portion” shall mean, as to any SBA 7(a) Loan or SBA 7(a) Loan
Participation therein, the portion of the principal balance thereof together
with interest thereon at a per annum rate in effect from time to time guaranteed
by the SBA in accordance with the terms of the SBA Guaranty Agreement, the
related SBA Authorization and Loan Agreement, and SBA Rules and Regulations.

 

“Guarantor” shall have the meaning set forth in the preamble hereto.

 

“Guaranty” shall mean that certain Guaranty made by the Guarantor in favor of
the Lender, dated as of June 27, 2014, as amended from time to time.

 

“Income” shall mean, with respect to any Financed Asset, without duplication,
all principal and income or dividends or distributions received with respect to
such Financed Asset, including any sale or liquidation premiums, Liquidation
Proceeds, insurance proceeds, interest, dividends or other distributions payable
thereon or any fees or payments of any kind received by the related Servicer,
but excluding (i) any amounts permitted to be retained by the Servicer pursuant
to the Servicing Agreement and (ii) in respect of the Tranche A Assets, any
amounts payable to the SBA or to the FTA pursuant to the Multiparty Agreement.

 

“Indebtedness” shall mean, with respect to any Person:  (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (i) Indebtedness of
general partnerships of which such Person is a general partner; provided that
Non-Recourse Debt associated with a securitization trust shall not be considered
Indebtedness.

 





10

--------------------------------------------------------------------------------

 

 

“Indemnified Party” shall have the meaning set forth in Section 11.01 hereof.

 

“Insolvency Event” shall mean, for any Person:

 

(a)          that such Person or any Affiliate shall discontinue or abandon
operation of its business; or

 

(b)          that such Person or any Affiliate shall fail generally to, or admit
in writing its inability to, pay its debts as they become due; or

 

(c)          proceeding shall have been instituted in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
such Person or any Affiliate in an involuntary case under any applicable
bankruptcy, insolvency, liquidation, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person or any Affiliate, or for any substantial part of its property, or for the
winding up or liquidation of its affairs and such decree shall remain unstayed
for a period of thirty (30) days; or

 

(d)          the commencement by such Person or any Affiliate of a voluntary
case under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or such Person’s or any Affiliate’s consent to the entry of
an order for relief in an involuntary case under any such Law, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person, or for any substantial part of its property, or any general assignment
for the benefit of creditors; or

 

(e)          that such Person or any Affiliate shall become insolvent; or

 

(f)          if such Person or any Affiliate is a corporation, such Person or
any Affiliate, or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clauses (a), (b), (c), (d) or (e).

 

“Interest Income Asset” shall mean with respect to any Pledged Assets, interest
income and other amounts accruing on such Pledged Assets, excluding the
Servicing Fee as more described in the Multiparty Agreement.

 

“Interest Period” shall mean, with respect to any Advance, (i) initially, for
any Advance, the period commencing on the Funding Date with respect to such
Advance and ending on the last day of the calendar month in which such Funding
Date occurs; and (ii) subsequent consecutive periods thereafter, beginning on
the first day of each subsequent calendar month and ending on the earlier of
(x) the last day of the same calendar month in which such Interest Period began
and (y) the Termination Date.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“Investment Manager” shall mean Waterfall Asset Management, LLC, a Delaware
limited liability company, and its successors in interest and assigns.

 





11

--------------------------------------------------------------------------------

 

 

“Lender” shall have the meaning set forth in the preamble hereto.

 

“Leverage” shall mean with respect to any Person and its consolidated
Subsidiaries the ratio of Indebtedness to Tangible Net Worth.

 

“LIBOR Rate” shall mean, with respect to each day on which any Advance is
outstanding (or if such day is not a Business Day, the next succeeding Business
Day) and determined daily by the Lender, the offered rate for three (3) month
U.S. dollar deposits, as the applicable rate appears on Reuters Screen LIBOR01
Page as of 11:00 a.m. (London time) on second Business Day before such date;
provided that if the applicable rate does not appear on Reuters Screen LIBOR01
Page, the rate for such date will be based upon the offered rates of the
reference banks selected by the Lender for U.S. dollar deposits as of 11:00
a.m. (London time) on second Business Day before such date.  In such event,
Lender will request the principal London office of each of at least three
reference banks selected by Lender to provide a quotation of its rate.  If on
such date, two or more of such reference banks provide such offered quotations,
LIBOR shall be the arithmetic mean of all such offered quotations (rounded to
the nearest whole multiple of 1/100%).  If on such date, fewer than two of such
reference banks provide such offered quotations, LIBOR shall be the higher of
(i) LIBOR as determined on the immediately preceding day that LIBOR is available
and (ii) the Reserve Interest Rate.  Upon determination of LIBOR by the Lender
in accordance with the forgoing, the Agent shall communicate LIBOR to the
Borrowers.

 

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

 

“Liquidated Asset” shall mean with respect to any Financed Asset, such Financed
Asset has been sold or refinanced, was subject to a short sale or any other
extinguishment of the Lien securing the Financed Asset.

 

“Liquidation Proceeds” shall mean all cash amounts received on account of a
Liquidated Asset net of costs and expenses owed to the related Servicer under
the Servicing Agreement.

 

“Liquidity” shall mean, with respect to any Person and its consolidated
Subsidiaries, the sum of its (i) unrestricted cash, plus (ii) unrestricted Cash
Equivalents, plus (iii) the aggregate amount of unused capacity available to
such Person and its consolidated Subsidiaries (taking into account applicable
haircuts) under committed mortgage loan warehouse and repurchase facilities and
mortgage servicing right facilities for which such Person and its consolidated
Subsidiaries have pledged the related unencumbered eligible collateral
thereunder, plus (iv) net equity value of whole pool agency securities.

 

“Loan Agreement” shall mean this Master Loan and Security Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Loan Documents” shall mean, collectively, this Loan Agreement, the Notes, the
Collection Account Control Agreements, the Tranche B Servicer Account Control
Agreement, the Guaranty and the Multiparty Agreement, each as amended from time
to time.

 

“Loan Party” shall mean any or all of the Borrowers and the Guarantor.

 





12

--------------------------------------------------------------------------------

 

 

“Margin Call” shall have the meaning set forth in Section 2.04(a) hereof.

 

“Margin Deficit” shall have the meaning set forth in Section 2.04(a) hereof.

 

“Margin Threshold” shall mean $100,000.

 

“Market Value” shall mean as of any date with respect to any SBC Loan or
Participation Interest, the price at which such SBC Loan or Participation
Interest could readily be sold as determined in good faith by the Lender in its
sole discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) (i) with
respect to Tranche A, the Property, business, operations, financial condition or
prospects of ReadyCap and (ii) with respect to Tranche B, the Property,
business, operations, financial condition or prospects of the Guarantor or a
Borrower, (b) (x) with respect to Tranche A, the ability of ReadyCap to perform
its obligations under any of the Loan Documents to which it is a party and
(y) with respect to Tranche B the Guarantor or a Borrower to perform its
obligations under any of the Loan Documents to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lender under any of the Loan Documents, (e) the timely payment
of the principal of or interest on the Advances or other amounts payable in
connection therewith, or (f)(1) with respect to Tranche A, the Tranche A
Collateral and (1) with respect to Tranche B, the Collateral.

 

“Maximum Facility Amount” shall mean $250,000,000.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on an SBC Loan as adjusted in accordance with changes in the SBC Loan
Interest Rate pursuant to the provisions of the SBC Loan Note for an adjustable
rate SBC Loan.

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien on
commercial real property and other property and rights incidental thereto.

 

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 3(37) of ERISA which is or was at any time during
the current year or the immediately preceding five years contributed to (or
required to be contributed to) by such Person or any ERISA Affiliate thereof on
behalf of its employees and which is covered by Title IV of ERISA.

 

“Multiparty Agreement” shall mean, with respect to Tranche A and the Tranche A
Collateral, the Multiparty Agreement, dated as of the date hereof, by and among
the Lender, ReadyCap, the FTA, and the SBA in the form agreed to by the parties
thereto, as amended from time to time.

 

“Net Worth” shall mean, as of a particular date, all amounts that would be
included under capital on a balance sheet of the Borrowers at such date
determined in accordance with GAAP.

 





13

--------------------------------------------------------------------------------

 

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.10(a) hereof.

 

“Non-Exempt Lender” shall have the meaning set forth in Section 2.10(e) hereof.

 

“Non-Performing Advance Rate Percentage” shall mean (i) for Non-Performing
Eligible SBC Loans and Participation Interests in Non-Performing Eligible SBC
Loans that are (a) SBA 504 Loans that are first lien SBC Real Estate Secured
Loans, (b) SBA 7(a) Guaranteed Portions and (c) other SBC Loans (other than
Unguaranteed Portions of such SBA Loans) that are first lien SBC Real Estate
Secured Loans, sixty percent (60%) and (ii) for Non-Performing Eligible SBC
Loans and Participation Interests in Non-Performing Eligible SBC Loans other
than those described in clause (i) and including Unguaranteed Portions of SBA
Loans and Participation Interests therein, fifty percent (50%).

 

“Non-Performing Eligible SBC Loans and Participation Interests” shall mean an
SBC Loan or Participation Interest in an SBC Loan that, as of the applicable
Determination Date is (a) not a Performing Eligible SBC Loan and Participation
Interest or (b) an SBC Loan or Participation Interest that has been modified
subsequent to the Funding Date without the prior written consent of Lender
regardless of whether it would otherwise satisfy the definition of Performing
Eligible SBC Loan and Participation Interest.

 

“Non-Recourse Debt” shall mean liabilities for which the assets securing such
obligations are the only source of repayment.

 

“Note” shall mean the Tranche A Note and/or the Tranche B Note.

 

“Obligor” shall mean any obligor on an SBC Loan Note, whether the original
obligor, or whether by assumption or otherwise.

 

“OFAC” shall have the meaning set forth in Section 6.28 hereof.

 

“Originators” shall mean, collectively, CIT Small Business Lending Corporation,
CIT Lending Services Corporation and CIT Bank.

 

“Other Taxes” shall have the meaning set forth in Section 2.10(b) hereof.

 

“Participant Loan” shall mean a loan in which an Originator acquired a
Participation Interest from a third party that constitutes less than one hundred
percent (100%) of the interests of the lenders in and to such loan.

 

“Participation Agreement” shall mean the agreement executed and delivered in
connection with a Participation Interest.

 

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest, which Participation Certificate may represent one or more
Participation Interests.

 

“Participation Interest” shall mean a participation interest in an SBC Loan
evidenced by a Participation Certificate.

 





14

--------------------------------------------------------------------------------

 

 

“Participation Percentage” shall mean the percentage of any Participation
Interest.

 

“Payment Date” shall mean the 25th day of each month or if the 25th is not a
Business Day, the next succeeding Business Day.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Performing Advance Rate Percentage” shall mean (i) for Performing Eligible SBC
Loans and Participation Interests in Performing Eligible SBC Loans that are
(a) SBA 504 Loans that are first lien SBC Real Estate Secured Loans, (b) SBA
7(a) Guaranteed Portions and (c) other SBC Loans (other than Unguaranteed
Portions of SBA Loans) that are first lien SBC Real Estate Secured Loans,
seventy-five percent (75%) and (ii) for Performing Eligible SBC Loans and
Participation Interests in Performing Eligible SBC Loans other than those
described in clause (i) and including Unguaranteed Portions of SBA Loans and
Participation Interests therein, sixty-five percent (65%).

 

“Performing Eligible SBC Loans and Participation Interests” shall mean an SBC
Loan or Participation Interest that as of the applicable Determination Date
(a) is contractually current as of such Determination Date, (b) has (i) been
contractually current for at least six (6) consecutive months immediately prior
to such Determination Date (without regard to any delinquency that shall occur
for no more than one (1) month and relate solely to the transfer of servicing,
as evidenced by the Borrowers to the satisfaction of the Lender in its good
faith discretion and (ii) the related Borrower has paid more than eighty percent
(80%) of the principal and interest due on such Eligible Asset over the twelve
(12) months prior to the Determination Date and (c) remains at all times after
such Determination Date contractually current.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association, or government (or any agency, instrumentality or political
subdivision thereof), including, but not limited to, the Borrowers.

 

“Plan” shall mean, with respect to each Borrower, any employee benefit or
similar plan that is or was at any time during the current year or immediately
preceding five years established, maintained or contributed to by such Borrower
or any ERISA Affiliate thereof and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.

 

“Pledged Assets” shall mean Pledged Tranche A Assets and Pledged Tranche B
Assets.

 

“Pledged Property” shall mean (i) real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and/or (ii) any machinery or equipment (and all additions,
alterations and replacements made at any time with respect to the foregoing)
and/or (iii) any Franchise and/or (iv) all other collateral, in any case,
securing repayment of the debt evidenced by an SBC Loan Note.

 

“Pledged Tranche A Assets” shall mean those Tranche A Assets owned by ReadyCap
(excluding any interest therein previously sold by the Borrowers) and pledged by
ReadyCap to

 





15

--------------------------------------------------------------------------------

 

 

the Lender as Collateral for Tranche A Advances made hereunder as specifically
set forth in each Request for Borrowing delivered by ReadyCap to the Lender in
accordance with Section 2.03(a) hereof.

 

“Pledged Tranche B Assets” shall mean those Tranche B Assets owned by Sutherland
(excluding any interest therein previously sold by the Borrowers) and pledged by
Sutherland to the Lender as Collateral for Tranche B Advances made hereunder as
specifically set forth in each Request for Borrowing delivered by Sutherland to
the Lender in accordance with Section 2.03(a) hereof.

 

“Principal Paydown Amounts” shall have the meaning set forth in Section 2.05
hereof.

 

“Prohibited Person” shall have the meaning set forth in Section 6.28 hereof.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Agreement” shall mean that certain Asset Purchase Agreement dated as
of October 11, 2013, by and among the Originators and the Borrowers.

 

“ReadyCap” shall have the meaning set forth in the preamble hereto.

 

“Recalculated Fee Amount” shall mean (i) two percent (2%) multiplied by (ii) the
Maximum Facility Amount.

 

“REIT” shall mean a real estate investment trust under Section 856 through 860
of the Code.

 

“REIT Distribution Requirement” means for any taxable year, an amount of
dividends sufficient to meet the requirements of Section 857(a) of the Code.

 

“Register” shall have the meaning set forth in Section 16.02.

 

“Relevant States” shall have the meaning set forth in Section 6.30 hereof.

 

“Remittance Report” shall mean the report in the form of Exhibit C hereto (as
may be amended, restated or modified from time to time by the Borrowers with the
approval of the Lender, which approval may not be unreasonably withheld)
delivered by the Borrowers or the Servicers to the Lender on the Business Day
prior to the related Payment Date.

 

“Repayment Amount” shall mean, with respect to any Advance, the Lender’s Advance
Amount minus any cash applied to reduce the Lender’s Advance Amount plus accrued
and unpaid interest and accrued and unpaid fees and expenses.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg. § 4043.

 





16

--------------------------------------------------------------------------------

 

 

“Request for Borrowing” shall have the meaning set forth in
Section 2.03(a) hereof.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of entity resolution or consent.

 

“SBA” shall mean the United States Small Business Administration, an agency of
the United States government.

 

“SBA 504 Loan” shall mean any first lien mortgage loan which is originated in
accordance with the SBA Rules and Regulations and pursuant to Title V of the
Small Business Investment Act of 1958, as amended, codified at 15 U.S.C. 645 et.
seq.

 

“SBA 504 Loan Note” shall mean the promissory note or other evidence of the
indebtedness of an Obligor with respect to an SBA 504 Loan.

 

“SBA 7(a) Loan Note” shall mean the promissory note or other evidence of the
indebtedness of an Obligor with respect to an SBA 7(a) Loan.

 

“SBA 7(a) Loan” shall mean any loan which is originated in accordance with the
SBA Rules and Regulations and pursuant to Section 7(a) of the Small Business
Act, as amended, codified at 15 U.S.C. 631 et. seq., which SBA Loan is partially
guaranteed by the SBA.

 

“SBA 7(a) Loan Participation” shall mean a participation interests in the
Unguaranteed Portion of SBA 7(a) Loans.

 

“SBA 7(a) Program Real Property Loan” shall mean any SBA Loan originated
pursuant to Section 7(a) of the Small Business Act, as amended, codified at 15
U.S.C. 636(a) et. seq., which loan is a first lien partially guaranteed by the
SBA, for which the underlying Pledged Property securing such loan is primarily
real estate.

 

“SBA 7(a) Program non-Real Property Loan” shall mean any SBA Loan originated
pursuant to Section 7(a) of the Small Business Act, as amended, codified at 15
U.S.C. 636(a) et. seq., which loan is a first, second or third lien partially
guaranteed by the SBA, for which the underlying Pledged Property securing such
loan is primarily (i) machinery or equipment (and all additions, alterations and
replacements made at any time with respect to the foregoing), (ii) a Franchise,
or (iii) collateral other than real property.

 





17

--------------------------------------------------------------------------------

 

 

“SBA Authorization and Loan Agreement” shall mean the Authorization and Loan
Agreement (SBA Form 529 or other comparable form) issued with respect to each
SBA 7(a) Loan between the SBA, the Originator, and the Obligor.

 

“SBA Guaranty Agreement” shall mean the SBA Loan Guaranty Agreement (SBA
Form 750 or any comparable form), with respect to a SBA 7(a) Loan, between the
SBA and the Originator as such agreement may be amended from time to time.

 

“SBA Loan” shall mean any SBA 7(a) Loan or SBA 504 Loan or both as the context
requires.

 

“SBA Rules and Regulations” shall mean the Small Business Act, as amended,
codified at 15 U.S.C. 631 et. seq., and the Small Business Investment Act of
1958, as amended, codified at 15 U.S.C. 661 et. seq., all rules and regulations
promulgated from time to time thereunder and the SBA Guaranty Agreement.

 

“SBC Loan Interest Rate” shall mean the annual rate of interest, as determined
from time to time, borne on an SBC Loan Note.

 

“SBC Loans” shall mean small business loans, including SBA Loans.

 

“SBC Non-Real Estate Secured Loans” shall mean an SBC Loan not secured by real
estate as identified on the Asset Schedule.

 

“SBC Loan Note” shall mean the promissory note or other evidence of the
indebtedness of an Obligor with respect to an SBC Loan and shall include an SBA
504 Loan Note, the SBA 7(a) Loan Note, or both as the context requires.

 

“SBC Real Estate Secured Loans” shall mean an SBC Loan secured by real estate as
identified on the Asset Schedule.

 

“Second Lien Loan” shall have the meaning set forth in Part 1(10) of
Schedule 1-A hereto.

 

“Secondary Market Sale” shall have the meaning set forth in
Section 6.29(a) hereof.

 

“Section 7 Certificate” shall have the meaning set forth in
Section 2.10(e)(ii) hereof.

 

“Secured Obligations” shall mean, with respect to each Tranche, the unpaid
principal amount of, and interest on the related Advances, and all other
obligations and liabilities of each Borrower to the Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of or in connection with this
Loan Agreement, the related Note, any other Loan Document and any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Lender that are required to be paid by the Borrowers pursuant to the
terms hereof or thereof) or otherwise.  For purposes hereof, “interest” shall
include, without limitation, interest accruing after the maturity of the
Advances and interest

 





18

--------------------------------------------------------------------------------

 

 

accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding.

 

“Securitization Event” shall mean the date on which the securitization or other
similar public or private pass-through disposition of, or issuance of securities
by, the Financed Assets that are Unguaranteed Portions and were originated under
the SBA 7(a) Program occurs.

 

“Security Agreement” shall mean the mortgage, deed of trust, assignment of
leases and rents or other instrument or security agreement securing obligations
with respect to an SBC Loan, which creates a first, second or third Lien (as
indicated on the Asset Tape) on a Pledged Property securing the SBC Loan Note.

 

“Servicer” shall mean (i) Key Bank and ReadyCap with respect to Performing
Eligible SBC Loans and Participation Interests other than Performing Eligible
SBC Loans and Participation Interests that are SBA 7(a) Loans, (ii) ReadyCap
with respect to Non-Performing Eligible SBC Loans and Participation Interests
that are not Participation Interests in respect of a Participant Loan,
(iii) ReadyCap with respect to Performing Eligible SBC Loans and Participation
Interests that are SBA 7(a) Loans; provided that Key Bank will perform certain
servicing functions in respect of Performing Eligible SBC Loans and
Participation Interests that are SBA 7(a) Loans pursuant to one or more services
agreements with ReadyCap, as approved by the Lender in its sole discretion, and
(iv) the current servicer in connection with the related Participation Agreement
with respect to Participation Interests in respect of Participation Loans, each
as approved by the Lender in its sole discretion.

 

“Servicer Accounts” shall mean the Tranche A Servicer Account and the Tranche B
Servicer Account.

 

“Servicing Agreements” shall have the meaning set forth in Section 12.03 hereof.

 

“Servicing Records” shall have the meaning set forth in Section 12.02 hereof.

 

“Sublimit for Non-Performing SBC Loans and Participation Interests in
Non-Performing SBC Loans” shall mean $35,000,000.

 

“Sublimit for Participation Interests” shall mean $50,000,000.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Sutherland” shall have the meaning set forth in the preamble hereto.

 





19

--------------------------------------------------------------------------------

 

 

“Tangible Net Worth” shall mean, as of any date of determination, the
consolidated Net Worth of the Borrowers or Guarantor, as applicable, less the
consolidated net book value of all assets of the Borrowers or Guarantor, as
applicable, (to the extent reflected as an asset in the balance sheet of the
Borrowers or Guarantor, as applicable, at such date) that will be treated as
intangibles under GAAP.

 

“Taxes” shall have the meaning set forth in Section 2.10(a) hereof.

 

“Termination Date” shall mean June 26, 2015 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“Third Lien Loan” shall have the meaning set forth in Part 1(10) of Schedule 1-A
hereto.

 

“Total Stockholder’s Equity” shall mean with respect to any Person and its
consolidated Subsidiaries, an amount equal to, on a consolidated basis, such
Person’s stockholder’s equity (determined in accordance with GAAP).

 

“Tranche” shall mean either Tranche A or Tranche B, or if the context indicates,
all such tranches.

 

“Tranche A” shall mean the tranche of this facility pursuant to which Tranche A
Advances are made.

 

“Tranche A Advance” shall mean a loan made by the Lender to ReadyCap pursuant to
Section 2.01 hereof and secured by a Tranche A Asset.

 

“Tranche A Assets” shall mean any SBA 7(a) Loan and any SBA 7(a) Loan
Participation as identified in the Asset Schedule.

 

“Tranche A Collateral” shall have the meaning set forth in
Section 4.01(b) hereof.

 

“Tranche A Collection Account” shall mean a deposit account (the title of which
shall indicate that the funds therein are being held in trust for the Lender)
into which ReadyCap shall deposit Income (other than, for the avoidance of
doubt, any amounts payable to the SBA or to the FTA pursuant to the Multiparty
Agreement) with a financial institution acceptable to the Lender and subject to
the Tranche A Collection Account Control Agreement.

 

“Tranche A Collection Account Control Agreement” shall mean a letter agreement
among ReadyCap, the Lender and the Bank, in form and substance reasonably
acceptable to the Lender, as the same may be amended from time to time.

 

“Tranche A Facility Amount” shall mean $187,000,000.

 

“Tranche A Note” shall mean the promissory note provided for by
Section 2.02(a) hereof for Tranche A Advances and any promissory note delivered
in substitution or exchange therefor, in each case as the same shall be modified
and supplemented and in effect from time to time.

 





20

--------------------------------------------------------------------------------

 

 

“Tranche A Servicer Account” shall mean the segregated account established by
and in the name of ReadyCap at a depository institution approved by the Lender
into which all Income received on account of the Eligible Assets serviced or
managed by such Servicer shall be deposited.

 

“Tranche B” shall mean that tranche of this facility pursuant to which Tranche B
Advances are made.

 

“Tranche B Advance” shall mean a loan made by the Lender to Sutherland pursuant
to Section 2.01 hereof, and secured by a Tranche B Asset.

 

“Tranche B Assets” shall mean any SBA 504 Loan, any Participation Interests and
any other SBC Loans (other than Tranche A Assets) as identified in the Asset
Schedule.

 

“Tranche B Collateral” shall have the meaning set forth in Section 4.01(c)
hereof.

 

“Tranche B Collection Account” shall mean a deposit account (the title of which
shall indicate that the funds therein are being held in trust for the Lender)
into which Sutherland shall deposit Income with a financial institution
acceptable to the Lender and subject to the Tranche B Collection Account Control
Agreement.

 

“Tranche B Collection Account Control Agreement” shall mean a letter agreement
among Sutherland, the Lender and the Bank, in form and substance reasonably
acceptable to the Lender, as the same may be amended from time to time.

 

“Tranche B Facility Amount” shall mean $63,000,000.

 

“Tranche B Note” shall mean the promissory note provided for by Section 2.02(a)
hereof for Tranche B Advances and any promissory note delivered in substitution
or exchange therefor, in each case as the same shall be modified and
supplemented and in effect from time to time.

 

“Tranche B Servicer Account” shall mean the segregated account established by
and in the name of Sutherland at a depository institution approved by the Lender
into which all Income received on account of the Eligible Assets serviced or
managed by such Servicer shall be deposited.

 

“Tranche B Servicer Account Control Agreement” shall mean an account control
agreement among each Servicer, the Lender and Sutherland, and the related Bank,
in form and substance reasonably acceptable to the Lender, as the same may be
amended from time to time.

 

“Transfer” shall have the meaning set forth in Section 7.16 hereof.

 

“Unguaranteed Portion” shall mean that portion of a SBA Loan, including
interest, not guaranteed by the SBA pursuant to the SBA Rules and Regulations,
the related SBA Authorization and Loan Agreement, or the SBA Guaranty Agreement,
but only so much of such portion as has been pledged as Tranche A Collateral for
Tranche A Advances made hereunder.

 





21

--------------------------------------------------------------------------------

 

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

1.02       Accounting Terms and Determinations.  For purposes of this Loan
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)          the terms defined in this Loan Agreement have the meanings assigned
to them in this Loan Agreement and include the plural as well as the singular,
and the use of any gender herein shall be deemed to include the other gender;

 

(b)          all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lender hereunder shall be prepared, in
accordance with GAAP;

 

(c)          references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Loan Agreement;

 

(d)          a reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(e)          the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Loan Agreement as a whole and not to any particular
provision;

 

(f)          the term “include” or “including” shall mean without limitation by
reason of enumeration;

 

(g)          all times specified herein or in any other Loan Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

 

(h)          all references herein or in any Loan Document to “good faith” means
good faith as defined in Section 1-201(19) of the Uniform Commercial Code in
effect in the State of New York.

 

Section 2.             Advances; Note and Prepayments.

 

2.01       Advances.

 

(a)          Subject to fulfillment of the conditions precedent set forth in
Sections 5.01 and 5.02 hereof, the Lender agrees, on the terms and conditions of
this Loan Agreement, to make Advances to the Borrowers in Dollars, on any
Business Day, from and including the Effective Date during the Funding Period in
an aggregate principal amount at any one time outstanding up

 





22

--------------------------------------------------------------------------------

 

 

to but not exceeding the lesser of (i) Maximum Facility Amount, (ii) the
Borrowing Base, (iii) with respect to Tranche A Advances, the Tranche A Facility
Amount, (iv) with respect to Tranche B Advances, the Tranche B Facility Amount,
(v) with respect to Non-Performing Eligible SBC Loans and Participation
Interests, the Sublimit for Non-Performing Eligible SBC Loans and Participation
Interests in Non-Performing Eligible SBC Loans, as in effect from time to time
and (vi) with respect to Participation Interests, the Sublimit for Participation
Interests, as in effect from time to time.

 

(b)          Subject to the terms and conditions of this Loan Agreement, during
the Funding Period the Borrowers may borrow hereunder.  Any amounts repaid, may
not be reborrowed hereunder.

 

(c)          No later than the sixth (6th) Business Day preceding the Effective
Date, the Borrowers will deliver to the Lender, in a format (including
electronic transfer) acceptable to the Lender, the initial Asset Schedule.  The
Borrowers will request the Lender to make a loan on the Effective Date by
delivering to the Lender an irrevocable initial Request for Borrowing no later
than 10:00 a.m. (New York City time) on the third (3rd) Business Day preceding
the Effective Date.

 

2.02       Notes.

 

(a)          The Tranche A Advances made by the Lender shall be evidenced by a
single promissory note of the ReadyCap substantially in the form of Exhibit A-1
hereto (the “Tranche A Note”), dated the date hereof, payable to the Lender in a
principal amount equal to the amount of $187,000,000 as in effect from time to
time, and otherwise duly completed.  The Lender shall have the right to have its
Tranche A Note subdivided, by exchange for promissory notes of lesser
denominations or otherwise.

 

(b)          The Tranche B Advances made by the Lender shall be evidenced by a
single promissory note of Sutherland substantially in the form of Exhibit A-2
hereto (the “Tranche B Note”), dated the date hereof, payable to the Lender in a
principal amount equal to the amount of $63,000,000 as in effect from time to
time, and otherwise duly completed.  The Lender shall have the right to have its
Tranche B Note subdivided, by exchange for promissory notes of lesser
denominations or otherwise.

 

(c)          The date, amount and interest rate of each Advance made by the
Lender to the Borrowers, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of a Note, endorsed by the Lender on the schedule attached to such Note or any
continuation thereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrowers to
make a payment when due of any amount owing hereunder or under the Note in
respect of the Advances.

 

2.03       Procedure for Borrowing.

 

(a)          The applicable Borrower may request a borrowing to be secured by
SBC Loans hereunder, on any Business Day during the period from and including
the Effective Date through the end of the Funding Period, by delivering to the
Lender, an irrevocable written

 





23

--------------------------------------------------------------------------------

 

 

request for borrowing substantially in the form of Exhibit B hereto (“Request
for Borrowing”); provided that, the Borrowers may not deliver more than one (1)
Request for Borrowing per Business Day.  Such Request for Borrowing must be
received by the Lender prior to 10:00 a.m. New York City time at least three (3)
Business Days prior to the requested Funding Date.  Such Request for Borrowing
shall (i) specify the amount of the Advance, and shall further specify the
amount of such Advance that shall be a Tranche A Advance and a Tranche B Advance
and shall further specify the amount of such Advance, (ii) attach an Asset
Schedule identifying the Eligible Assets that the Borrowers propose to pledge to
the Lender and to be included in the respective Borrowing Bases in connection
with such borrowing, (iii) specify the requested Funding Date, (iv) certify that
the SBA 7(a) Loan Notes, if any, have been delivered to the FTA pursuant to the
Multiparty Agreement, and (v) specify such other matters as may be specified on
the form of the Request for Borrowing or as may be reasonably requested by
Lender from time to time in accordance with the terms hereof.  The Borrowers
shall indemnify Lender and hold it harmless against any Losses incurred by
Lender as a result of any failure by Borrowers to timely deliver the Pledged
Assets subject to such Request for Borrowing.  Subject to Section 5 hereof, such
borrowing, will then be made available to the Borrowers by the Lender
transferring, via wire transfer, to the account of ReadyCap and to the account
of Sutherland, in each case, as set forth in the Request for Borrowing, in the
aggregate amount of such borrowing, in funds immediately available to the
Borrowers.

 

(b)          Upon the Borrowers’ Request for Borrowing pursuant to Section
2.03(a), the Lender shall, assuming all conditions precedent set forth in this
Section 2.03 and in Sections 5.01 and 5.02 have been met make a Tranche A
Advance to ReadyCap or a Tranche B Advance to Sutherland on the requested
Funding Date, in the amounts so requested; provided that such amounts would not
cause a Borrowing Base Deficiency.

 

2.04       Margin Amount Maintenance; Mandatory Prepayments.

 

(a)          If at any time the aggregate Collateral Value of Financed Assets
that constitute Tranche A Assets, is less than the Repayment Amount on account
of the related Tranche A Advances (a “Tranche A Margin Deficit”) and such
Tranche A Margin Deficit is greater than the Margin Threshold, then the Lender
may by notice to the Borrowers (as such notice is more particularly set forth
below, a “Tranche A Margin Call”), require the Borrowers to transfer to the
Lender or its designee cash in an amount at least equal to the Tranche A Margin
Deficit.

 

(b)          If at any time the aggregate Collateral Value of Financed Assets
that constitute Tranche B Assets, is less than the Repayment Amount on account
of the related Tranche B Advances (a “Tranche B Margin Deficit”, together with a
Tranche A Margin Deficit, and each a “Margin Deficit”) and such Tranche B Margin
Deficit is greater than the Margin Threshold, then the Lender may by notice to
Sutherland (as such notice is more particularly set forth below, a “Tranche B
Margin Call” together with a Tranche A Margin Call, and each a “Margin Call”),
require the Sutherland to transfer to the Lender or its designee cash in an
amount at least equal to the Tranche B Margin Deficit.

 

(c)          If the Lender delivers Margin Call to the Borrowers on or prior to
10:00 a.m. (Eastern time) on any Business Day, then the Borrowers shall transfer
cash to the Lender no

 





24

--------------------------------------------------------------------------------

 

 

later than 5:00 p.m. (Eastern time) that day.  In the event the Lender delivers
a Margin Call to the Borrowers after 10:00 a.m. (Eastern time) on any Business
Day, the Borrowers shall be required to transfer cash no later than 10:00 a.m.
(Eastern time) on the subsequent Business Day.  The Lender’s election, in its
sole and absolute discretion, not to make a Margin Call at any time there is a
Margin Deficit in excess of the Margin Threshold shall not in any way limit or
impair its right to make a Margin Call at any time a Margin Deficit in excess of
the Margin Threshold exists.

 

(d)          Any cash transferred to the Lender pursuant to Section 2.04(b)
above shall promptly be applied to reduce the Lender’s Advance Amount related to
the applicable Tranche of each Financed Asset on a pro rata basis (based on the
Advance Amount related to the applicable Tranche of such Financed Asset).

 

(e)          The Lender hereby agrees that it will be responsible for
calculations of the Collateral Value and Repayment Amount of each Financed Asset
in order to determine the amount of payments due to the Lender under this Loan
Agreement, including without limitation, pursuant to Section 2 hereof and the
Lender will provide such calculations to the Borrowers upon request
therefor.  The Lender’s determination of the Collateral Value and the Repayment
Amount of each Financed Asset shall be conclusive absent manifest error.

 

(f)          If at any time there has occurred, or there is discovered, an
Environmental Issue, the Borrowers shall promptly but in any event, within one
(1) Business Day, notify the Lender in writing, and shall prepay the Advance
related to the Financed Asset subject to the Environmental Issue and remove such
Financed Asset from this Loan Agreement.

 

2.05       Establishment of Collection Accounts and Waterfall.

 

(a)          The Borrowers shall each, and shall cause each Servicer to, hold
for the benefit of, and in trust for, the Lender all Income, including, without
limitation, all Income received by or on behalf of any Borrower with respect to
the Eligible Assets owned by the Borrowers.  The Borrowers shall cause each
Servicer to deposit all such Income received on account of the Eligible Assets
serviced or managed by such Servicer, in the applicable Servicer Account no
later than two (2) Business Days following receipt.  To the extent that a
Borrower is holding any such Income, such Borrower shall deposit such Income
(but excluding that portion of Income on account of any SBA Loan due to the SBA
or the FTA, which portion of Income shall be remitted directly to the SBA or the
FTA, as applicable) in the applicable Collection Account and subject to the
applicable Collection Account Control Agreement.  The Borrowers shall cause each
Servicer to remit to the applicable Collection Account all Income (but excluding
that portion of Income on account of any SBA Loan due to the SBA or the FTA,
which portion of Income shall be remitted directly to the SBA or the FTA, as
applicable) held in the related Servicer Account on each day that the related
Servicer remits any portion of Income to the SBA or the FTA, which remittance
shall occur no less frequently than once per calendar week as long as there is
Income on deposit in the related Servicer Account.  All Income shall be held in
trust for the Lender and shall not be commingled with other property of the
Borrowers or any Affiliate of the Borrowers.  Funds deposited in any Collection
Account during any month shall be held therein, in trust for Lender, until the
next Payment Date with respect to each Tranche.  Subject to the terms of the
applicable Collection Account Control Agreement, funds on deposit in the

 





25

--------------------------------------------------------------------------------

 

 

Collection Accounts shall be remitted to the Lender and applied as follows with
respect to each Tranche:  (x) first, from the Tranche A Collection Account on
account of the Tranche A Advances in the following order of priority; (y)
second, from the Tranche B Collection Account on account of the Tranche B
Advances in the following order of priority and; (z) third from the Tranche B
Collection Account to the extent that of any insufficient funds on account of
the Tranche A Advances, prior to remittance to Sutherland pursuant to clause
(vii) below, any additional funds in the Tranche B Collection Account to be
applied on account of the Tranche A Advances in the following order of priority:

 

(i)           first, to the Lender for the Lender’s fees and reimbursable
expenses then due and payable pursuant to any of the Loan Documents with respect
to such Tranche;

 

(ii)          second, to the Lender for the interest then due and payable on the
Advances for such Tranche made to a Borrower;

 

(iii)         third, without limiting the rights of the Lender under Section
2.04 of this Loan Agreement, to the Lender, in the amount of any unpaid Margin
Deficit with respect to such Tranche;

 

(iv)         fourth, to the Lender in an amount equal to the principal
amortization (including full and partial prepayments) relating to the Financed
Assets for the prior calendar month (the “Principal Paydown Amounts”) and
Liquidation Proceeds with respect to Liquidated Assets with respect to such
Tranche as follows:

 

(A)         with respect to Performing Eligible SBC Loans and Participation
Interests, an amount equal to all Principal Paydown Amounts or Liquidation
Proceeds, as applicable, multiplied by the Performing Advance Rate Percentage
for each Eligible Asset based upon the type of Eligible Asset; and

 

(B)         with respect to Non-Performing Eligible SBC Loans and Participation
Interests, an amount equal to one hundred percent (100%) of all Principal
Paydown Amounts or Liquidation Proceeds as applicable;

 

(v)          fifth, subsequent to an Amortization Event or the occurrence of an
Event of Default with respect to such Tranche, one hundred percent (100%) of all
Principal Paydown Amounts and Liquidation Proceeds and all other Income will be
distributed to the Lender with respect to each Liquidated Asset.

 

(vi)         sixth, all other Secured Obligations with respect to such Tranche;

 

(vii)        seventh, to the applicable Borrower with respect to such Tranche.

 

(b)          Notwithstanding the preceding provisions, if an Event of Default
has occurred and is continuing with respect to a Tranche, all funds in the
Collection Account with respect to such Tranche shall be withdrawn and shall be
applied as determined by Lender until all Secured Obligations with respect to
such Tranche have been paid in full and then, paid to the applicable Borrower
with respect to such Tranche.

 





26

--------------------------------------------------------------------------------

 

 

(c)          Principal Paydown Amounts and Liquidation Proceeds will be applied
to reduce the Lender’s Advance Amount of the applicable Financed Asset to which
it applies.  If the amount distributed to the Lender in accordance with the
preceding sentence is greater than the Lender’s Advance Amount with respect to
such Financed Asset then such excess will be applied to all other Financed
Assets within the same Tranche to reduce the Lender’s Advance Amount on a pro
rata basis.

 

2.06       Repayment of Advances; Interest.

 

(a)          ReadyCap hereby promises to repay in full on the Termination Date
the then aggregate outstanding principal amount of the Tranche A Advances and
all other related Secured Obligations.  Sutherland hereby promises to repay in
full on the Termination Date the then aggregate outstanding principal amount of
the Tranche A Advances and the Tranche B Advances and all other Secured
Obligations.

 

(b)          For each applicable Tranche the applicable Borrower hereby promises
to pay to the Lender interest on the unpaid principal amount of each related
Advance in such Tranche for each Interest Period at a rate per annum equal to
the LIBOR Rate for such Interest Period plus the Applicable Margin for such
Tranche.  Notwithstanding the foregoing, for each Tranche, the applicable
Borrower hereby promises to pay to the Lender interest at the applicable Default
Rate on any principal of any related Advance in such Tranche and on any other
amount payable by such Borrower hereunder or under the related Note that shall
not be paid in full when due (whether at stated maturity, by acceleration or by
mandatory prepayment or otherwise) for the period from and including the due
date thereof to but excluding the date the same is paid in full.  For each
Tranche, accrued interest on each Advance shall be payable monthly in arrears on
each Payment Date and on the Termination Date.  Notwithstanding the foregoing,
interest accruing at the Default Rate, with respect to either Tranche shall be
payable to the Lender on demand.

 

(c)          With respect to each Tranche, it is understood and agreed that,
unless and until a Default shall have occurred and be continuing, the Borrowers
shall be entitled to the proceeds of the Pledged Assets (other than as expressly
set forth in Section 2.05 hereof).

 

(d)          For the avoidance of doubt, (i) ReadyCap’s obligations extend
solely to the Tranche A Advances and the related Secured Obligations with
respect thereto, and (ii) Sutherland’s obligations extend to both the Tranche A
Advances and the Tranche B Advances and the all Secured Obligations with respect
thereto.  Accordingly Sutherland shall be jointly and severally liable for the
full, complete and punctual performance and satisfaction of all obligations of
either Borrower under this Loan Agreement.  Accordingly, Sutherland waives any
and all notice of creation, renewal, extension or accrual of any of the
obligations and notice of or proof of reliance by the Lender upon Sutherland’s
joint and several liability.  Sutherland waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon Sutherland
with respect to the obligations.  When pursuing its rights and remedies
hereunder against ReadyCap, the Lender may, but shall be under no obligation to,
pursue such rights and remedies hereunder against ReadyCap or any other Person
or against any collateral security for the obligations or any right of offset
with respect thereto, and any failure by the Lender to pursue such other rights
or remedies or to collect any payments from ReadyCap or any

 





27

--------------------------------------------------------------------------------

 

 

such other Person to realize upon any such collateral security or to exercise
any such right of offset, or any release of ReadyCap or any such other Person or
any such collateral security, or right of offset, shall not relieve Sutherland
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Lender against Sutherland.

 

2.07       Optional Prepayments.  With respect to each Tranche, the Advances are
prepayable at any time, in whole or in part.  Any amounts prepaid shall be
applied to repay the outstanding principal amount of any Advances (together with
interest thereon) until paid in full.  Amounts repaid may not be reborrowed.  If
the Borrowers intend to prepay an Advance in whole or in part from a source
other than the proceeds of the related Financed Assets, the Borrowers shall give
two (2) Business Days’ prior written notice thereof to the Lender.  If such
notice is given, the amount specified in such notice, shall be due and payable
on the date specified therein, together with accrued interest to such date on
the amount prepaid.

 

2.08       Limitation on Types of Advances; Illegality.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBOR
Rate:

 

(a)          the Lender determines, which determination shall be conclusive,
absent manifest error, that quotations of interest rates for the relevant
deposits referred to in the definition of “LIBOR Rate” in Section 1.01 hereof
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for Advances as provided herein;
or

 

(b)          it becomes unlawful for the Lender to honor its obligation to make
or maintain Advances hereunder using a LIBOR Rate; then the Lender shall give
the Borrowers prompt notice thereof and, so long as such condition remains in
effect, the Lender shall be under no obligation to make additional Advances, and
the Borrowers shall, in its discretion, either prepay all such Advances as may
be outstanding or pay interest on such Advances at a rate per annum equal to a
rate selected by the Lender which it determines in its sole discretion most
closely approximates the LIBOR Rate plus the Applicable Margin.

 

2.09       Requirements of Law.

 

(a)          If any Requirement of Law (other than with respect to any amendment
made to the Lender’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i)          shall subject the Lender to any Tax or increased Tax of any kind
whatsoever with respect to this Loan Agreement or any Transaction or change the
basis of taxation of payments to the Lender in respect thereof;

 

(ii)        shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other

 





28

--------------------------------------------------------------------------------

 

 

acquisition of funds by, any office of the Lender which is not otherwise
included in the determination of the LIBOR Rate hereunder;

 

(iii)        shall impose on the Lender any other condition that has an adverse
effect on the Lender;

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of entering, continuing or
maintaining any Advance or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Borrowers shall promptly pay the
Lender such additional amount or amounts as calculated by the Lender in good
faith as will compensate the Lender for such increased cost or reduced amount
receivable.

 

(b)          If the Lender shall have determined that the adoption of or any
change in any Requirement of Law (other than with respect to any amendment made
to the Lender’s certificate of incorporation and by-laws or other organizational
or governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Lender’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Lender to be material, then from time to time, the
Borrowers shall promptly pay to the Lender such additional amount or amounts as
calculated by the Lender in good faith as will compensate the Lender for such
reduction.

 

(c)          If the Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrowers of the event by
reason of which it has become so entitled.  A certificate as to any additional
amounts payable pursuant to this Section submitted by the Lender to the
Borrowers shall be conclusive in the absence of manifest error.

 

2.10       Taxes.

 

(a)          Any and all payments by the Borrowers under or in respect of this
Loan Agreement or any other Loan Documents to which each Borrower is a party
shall be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority (collectively, “Taxes”), unless otherwise required by
law.  If any Borrower shall be required under any applicable Requirement of Law
to deduct or withhold any Taxes from or in respect of any sum payable under or
in respect of this Loan Agreement or any of the other Loan Documents to the
Lender, (i) such Borrower shall make all such deductions and withholdings in
respect of Taxes, (ii) such Borrower shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any applicable Requirement of Law, and
(iii) the sum payable by such Borrower shall be increased as

 





29

--------------------------------------------------------------------------------

 

 

may be necessary so that after such Borrower has made all required deductions
and withholdings (including deductions and withholdings applicable to additional
amounts payable under this Section 2.10) the Lender receives an amount equal to
the sum it would have received had no such deductions or withholdings been made
in respect of Non-Excluded Taxes.  For purposes of this Loan Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of the Lender, Taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which the Lender is organized or
of its applicable lending office, or any political subdivision thereof, unless
such Taxes are imposed as a result of the Lender having executed, delivered or
performed its obligations or received payments under, or enforced, this Loan
Agreement or any of the other Loan Documents (in which case such Taxes will be
treated as Non-Excluded Taxes).

 

(b)          In addition, each Borrower hereby agrees to pay any present or
future stamp, recording, documentary, excise, property or value-added Taxes, or
similar Taxes, charges or levies that arise from any payment made under or in
respect of this Loan Agreement or any other Loan Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Loan Agreement or any other Loan Document (collectively, “Other
Taxes”).

 

(c)          Each Borrower hereby agrees to indemnify the Lender for, and to
hold it harmless against, the full amount of Non-Excluded Taxes and Other Taxes,
and the full amount of Taxes of any kind imposed by any jurisdiction on amounts
payable by the Borrowers under this Section 2.10 imposed on or paid by the
Lender, and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto.  The indemnity by the
Borrowers provided for in this Section 2.10(c) shall apply and be made whether
or not the Non-Excluded Taxes or Other Taxes for which indemnification hereunder
is sought have been correctly or legally asserted.  Amounts payable by any
Borrower under the indemnity set forth in this Section 2.10(c) shall be paid
within ten (10) days from the date on which the Lender makes written demand
therefor.

 

(d)          Within thirty (30) days after the date of any payment of Taxes, the
Borrowers (or any Person making such payment on behalf of the Borrowers) shall
furnish to the Lender for its own account a certified copy of the original
official receipt evidencing payment thereof.

 

(e)          For purposes of subsection (e) of this Section 2.10, the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.  Each Lender (including for avoidance
of doubt any assignee, successor or participant) that either (i) is not
incorporated under the laws of the United States, any State thereof, or the
District of Columbia or (ii) name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “N.A.,” “National Association,” “insurance
company,” or “assurance company” (a “Non-Exempt Lender”) shall deliver or cause
to be delivered to the Borrowers the following properly completed and duly
executed documents:

 

(i)          in the case of a Non-Exempt Lender that is not a United States
person or is a foreign disregarded entity for U.S. federal income tax purposes
that is entitled to provide such form, a complete and executed (x) U.S. Internal
Revenue Form W-8BEN

 





30

--------------------------------------------------------------------------------

 

 

with Part II completed in which the Lender claims the benefits of a tax treaty
with the United States providing for a zero or reduced rate of withholding (or
any successor forms thereto), including all appropriate attachments or (y) a
U.S. Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

 

(ii)          in the case of an individual, (x) a complete and executed U.S.
Internal Revenue Service Form W-8BEN (or any successor forms thereto) and a
certificate substantially in the form of Exhibit D (a “Section 7 Certificate”)
or (y) a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto); or

 

(iii)         in the case of a Non-Exempt Lender that is organized under the
laws of the United States, any State thereof, or the District of Columbia, a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto), including all appropriate attachments; or

 

(iv)         in the case of a Non-Exempt Lender that (x) is not organized under
the laws of the United States, any State thereof, or the District of Columbia
and (y) is treated as a corporation for U.S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a Section 7 Certificate; or

 

(v)          in the case of a Non-Exempt Lender that (A) is treated as a
partnership or other non-corporate entity, and (B) is not organized under the
laws of the United States, any State thereof, or the District of Columbia,
(x)(i) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor forms thereto) (including all required documents and attachments) and
(ii) a Section 7 Certificate, and (y) without duplication, with respect to each
of its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be provided by each such beneficial owner
pursuant to this section if such beneficial owner were the Lender; provided,
 however, that no such documents will be required with respect to a beneficial
owner to the extent the actual Lender is determined to be in compliance with the
requirements for certification on behalf of its beneficial owner as may be
provided in applicable U.S. Treasury regulations, or the requirements of this
clause (v) are otherwise determined to be unnecessary, all such determinations
under this clause (v) to be made in the sole discretion of the Borrowers;
provided,  however, that the Lender shall be provided an opportunity to
establish such compliance as reasonable; or

 

(vi)         in the case of a Non-Exempt Lender that is disregarded for U.S.
federal income tax purposes, the document that would be provided by its
beneficial owner pursuant to this Section if such beneficial owner were the
Lender; or

 

(vii)        in the case of a Non-Exempt Lender that (A) is not a United States
person and (B) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY
(or any successor form thereto) (including all required documents and
attachments) and (ii) a Section 7

 





31

--------------------------------------------------------------------------------

 

 

Certificate, and (y) if the intermediary is a “non-qualified intermediary” (as
defined in U.S. Treasury Regulations), from each person upon whose behalf the
“non-qualified intermediary” is acting the documents that would be provided by
each such person pursuant to this Section if each such person were the Lender.

 

If the Lender provided a form pursuant to clause (e)(i)(x) and the form provided
by the Lender at the time the Lender first becomes a party to this Loan
Agreement or, with respect to a grant of a Participation Interest, the effective
date thereof, indicate a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be treated as Taxes other than
“Non-Excluded Taxes” (“Excluded Taxes”) and shall not qualify as Non-Excluded
Taxes unless and until the Lender provides the appropriate form certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered Excluded Taxes solely for the periods governed by such form.  If,
however, on the date a Person becomes an assignee, successor or participant to
this Loan Agreement, the Lender transferor was entitled to indemnification or
additional amounts under this Section 2.10, then the Lender assignee, successor
or participant shall be entitled to indemnification or additional amounts to the
extent (and only to the extent), that the Lender transferor was entitled to such
indemnification or additional amounts for Non-Excluded Taxes, and the Lender
assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes.

 

(f)          For any period with respect to which the Lender has failed to
provide the Borrowers with the appropriate form, certificate or other document
described in subsection (e) of this Section 2.10 (other than (i) if such failure
is due to a change in any applicable Requirement of Law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided by the
Lender or (ii) if it is legally inadvisable or otherwise commercially
disadvantageous for the Lender to deliver such form, certificate or other
document), the Lender shall not be entitled to indemnification or additional
amounts under subsection (a) or (c) of this Section 2.10 with respect to
Non-Excluded Taxes imposed by the United States by reason of such failure;
provided,  however, that should the Lender become subject to Non-Excluded Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Borrowers shall take such steps as the Lender shall reasonably
request, to assist the Lender in recovering such Non-Excluded Taxes.

 

(g)          Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.10 shall survive the termination of this Loan
Agreement.  Nothing contained in this Section 2.10 shall require the Lender to
make available any of its tax returns or any other information that it deems to
be confidential or proprietary.

 

(h)          Each party to this Loan Agreement acknowledges that it is its
intent for purposes of U.S. federal, state and local income and franchise taxes,
to treat the Advances as indebtedness of the Borrowers that is secured by the
Pledged Assets, and to treat the Pledged Assets as owned by the Borrowers for
federal income tax purposes in the absence of a Default by the Borrowers.  All
parties to this Loan Agreement agree to such treatment and agree to take no
action inconsistent with this treatment, unless required by law.

 





32

--------------------------------------------------------------------------------

 

 

Section 3.             Payments; Computations; Etc.

 

3.01       Payments.

 

(a)          Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrowers under this
Loan Agreement and the Notes shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Lender at the
following account maintained by the Lender:  Account No. 100381681, for the
account of JPMC Bank RE Wire Transfer Clearing Account, JPMorgan Chase Bank,
N.A., ABA No. 021-000-021, Reference:  Project Sable, Attn:  Sophia Redzaj not
later than 4:00 p.m., New York City time, on the date on which such payment
shall become due (and each such payment made after such time on such due date
shall be deemed to have been made on the next succeeding Business Day).  The
Borrowers acknowledge that they have no rights of withdrawal from the foregoing
account.

 

(b)          Except to the extent otherwise expressly provided herein, if the
due date of any payment under this Loan Agreement or any Note would otherwise
fall on a day that is not a Business Day, such date shall be extended to the
next succeeding Business Day, and interest shall be payable for any principal so
extended for the period of such extension.

 

3.02       Computations.  Interest on the Advances shall be computed on the
basis of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

 

3.03       Commitment Fee.  In addition to other fees and expenses to be paid by
the Borrowers as provided herein, in the event that the Recalculated Fee Amount
is greater than the amount paid prior to the Effective Date, then Borrowers
shall remit the difference to the Lender on the Effective Date, and, if the
Recalculated Fee Amount is less than the Commitment Fee, then the Lender shall
remit the lesser of (i) the difference between the Commitment Fee and
Recalculated Fee Amount and (ii) the excess, if any, of the Commitment Fee over
$4,500,000 to the Borrowers on the Effective Date.

 

Section 4.             Collateral Security.

 

4.01       Collateral; Security Interest.

 

(a)          The Custodian shall hold the Asset Files (except for the SBA
7(a) Loan Notes which shall be held by the FTA as bailee for the Lender), as
bailee and agent for the Lender, the holders of the Guaranteed Portion, and the
SBA, as their interests may appear.

 

(b)          Each of the following items of property, whether now owned or
hereinafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as the “Tranche A Collateral”:

 

(i)           all Pledged Tranche A Assets;

 

(ii)          to the extent of the Unguaranteed Portion or the Guaranteed
Portion, as applicable, all Asset Files, including without limitation all
promissory notes, and all

 





33

--------------------------------------------------------------------------------

 

 

Servicing Records (as defined in Section 12.02 below), Servicing Agreements (if
any) and any other collateral pledged or otherwise relating to such Pledged
Tranche A Asset, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto;

 

(iii)         all insurance (issued by governmental agencies or otherwise) and
any insurance certificate or other document evidencing such insurance relating
to any Pledged Tranche A Asset or the related Pledged Property and all claims
and payments thereunder;

 

(iv)         the Interest Income Asset with respect to such Pledged Tranche A
Asset;

 

(v)          the Tranche A Collection Account and all monies from time to time
on deposit in such Tranche A Collection Account;

 

(vi)         all “general intangibles” as defined in the Uniform Commercial Code
relating to or constituting any and all of the foregoing; and

 

(vii)        any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing.

 

(c)          Each of the following items of property, whether now owned or
hereinafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as the “Tranche B Collateral”:

 

(i)           all Pledged Tranche B Assets;

 

(ii)          to the extent of the Unguaranteed Portion or the Guaranteed
Portion, as applicable, all Asset Files, including without limitation all
promissory notes, and all Servicing Records (as defined in Section 12.02 below),
Servicing Agreements (if any) and any other collateral pledged or otherwise
relating to such Pledged Tranche B Asset, together with all files, documents,
instruments, surveys, certificates, correspondence, appraisals, computer
programs, computer storage media, accounting records and other books and records
relating thereto;

 

(iii)        all insurance (issued by governmental agencies or otherwise) and
any insurance certificate or other document evidencing such insurance relating
to any Pledged Tranche B Asset or the related Pledged Property and all claims
and payments thereunder;

 

(iv)         the Interest Income Asset with respect to such Pledged Tranche B
Asset;

 

(v)          the Tranche B Collection Account and the Tranche B Servicer Account
and all monies from time to time on deposit in such Tranche B Collection Account
and Tranche B Servicer Account;

 

(vi)         all “general intangibles” as defined in the Uniform Commercial Code
relating to or constituting any and all of the foregoing; and

 





34

--------------------------------------------------------------------------------

 

 

(vii)        any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing.

 

(d)          ReadyCap hereby pledges to the Lender, and grants a security
interest in favor of the Lender in, all of ReadyCap’s right, title and interest
in, to and under the Tranche A Collateral, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located, to secure the
respective Secured Obligations related to the Tranche A Advances.  Sutherland
hereby pledges to the Lender, and grants a security interest in favor of the
Lender in, all of Sutherland’s right, title and interest in, to and under the
Tranche B Collateral, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located, to secure all of the Secured
Obligations.  Each Borrower agrees to mark its computer records and tapes to
evidence the interests granted to the Lender hereunder.

 

4.02       Further Documentation.  At any time and from time to time, upon the
written request of the Lender, and at the sole expense of the Borrowers, each
Borrower will promptly and duly execute and deliver, or will promptly cause to
be executed and delivered, such further instruments and documents and take such
further action as the Lender may reasonably request for the purpose of obtaining
or preserving the full benefits of this Loan Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby.  Each Borrower
also hereby authorizes the Lender to file any such financing or continuation
statement without the signature of such Borrower to the extent permitted by
applicable law.  A carbon, photographic or other reproduction of this Loan
Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.

 

4.03       Changes in Locations, Name, etc.  No Borrower shall (i) change the
location of its chief executive office/chief place of business from that
specified in Section 6.21 hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral, or (iii) reincorporate or reorganize
under the laws of another jurisdiction unless it shall have given the Lender at
least thirty (30) days prior written notice thereof and shall have delivered to
the Lender all Uniform Commercial Code financing statements and amendments
thereto as the Lender shall request and taken all other actions deemed necessary
by the Lender to continue its perfected status in the Collateral with at least
the same priority.

 

4.04       Lender’s Appointment as Attorney-in-Fact.

 

(a)          ReadyCap hereby irrevocably constitutes and appoints the Lender and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of ReadyCap and in the name of ReadyCap or in its own name, from time
to time, in the Lender’s discretion, if an Event of Default with respect to
Tranche A shall have occurred, and during its period of continuance, and for the
purpose of carrying out the terms of this Loan Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Loan Agreement
with respect to Tranche A, and, without limiting the generality of the
foregoing, ReadyCap hereby gives the Lender the power and right, on behalf of
ReadyCap, without assent by, but with notice to, ReadyCap, if an Event of

 





35

--------------------------------------------------------------------------------

 

 

Default with respect to Tranche A shall have occurred and be continuing, to take
action pursuant to Section 9, including to do the following:

 

(i)          in the name of ReadyCap or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Tranche A Collateral and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Lender for the purpose of collecting any and all such moneys due with respect to
any other Tranche A Collateral whenever payable;

 

(ii)         to pay or discharge taxes and Liens levied or placed on or
threatened against the Tranche A Collateral;

 

(iii)        (A) to direct any party liable for any payment under any Tranche A
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Tranche A Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the Tranche
A Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the Tranche A
Collateral or any thereof and to enforce any other right in respect of any
Tranche A Collateral; (E) to defend any suit, action or proceeding brought
against ReadyCap with respect to any Tranche A Collateral; (F) to settle,
compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Lender may deem appropriate; and (G) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the Tranche
A Collateral as fully and completely as though the Lender were the absolute
owner thereof for all purposes, and to do, at the Lender’s option and ReadyCap’s
expense, at any time, and from time to time, all acts and things which the
Lender deems necessary to protect, preserve or realize upon the Tranche A
Collateral and the Lender’s Liens thereon and to effect the intent of this Loan
Agreement, all as fully and effectively as ReadyCap might do; and

 

(iv)        to deliver any notices to the SBA or FTA, including, but not limited
to, notices required under the Multiparty Agreement.

 

ReadyCap hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable until all of the obligations of ReadyCap under
each of the Loan Documents have been fully and finally repaid and performed.

 

ReadyCap also authorizes the Lender, at any time during the existence of an
Event of Default with respect to Tranche A, to execute, in connection with any
sale provided for in Section 4.07 hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Tranche A
Collateral.  It is understood and agreed that the exercise of

 





36

--------------------------------------------------------------------------------

 

 

the foregoing power of attorney by the Lender is subject to the restrictions set
forth in the Multiparty Agreement.

 

(b)         Sutherland hereby irrevocably constitutes and appoints the Lender
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of Sutherland and in the name of Sutherland or in its own name,
from time to time, in the Lender’s discretion, if an Event of Default shall have
occurred with respect to Tranche A or Tranche B, and during its period of
continuance, and for the purpose of carrying out the terms of this Loan
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Loan Agreement with respect to Tranche B, and, without limiting
the generality of the foregoing, Sutherland hereby gives the Lender the power
and right, on behalf of Sutherland, without assent by, but with notice to,
Sutherland, if an Event of Default with respect to Tranche A or Tranche B shall
have occurred and be continuing, to take action pursuant to Section 9, including
to do the following:

 

(i)          in the name of Sutherland or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Tranche B Collateral and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Lender for the purpose of collecting any and all such moneys due with respect to
any other Tranche B Collateral whenever payable;

 

(ii)         to pay or discharge taxes and Liens levied or placed on or
threatened against the Tranche B Collateral; and

 

(iii)        (A) to direct any party liable for any payment under any Tranche B
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Tranche B Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the Tranche
B Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the Tranche B
Collateral or any thereof and to enforce any other right in respect of any
Tranche B Collateral; (E) to defend any suit, action or proceeding brought
against Sutherland with respect to any Tranche B Collateral; (F) to settle,
compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Lender may deem appropriate; and (G) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the Tranche
B Collateral as fully and completely as though the Lender were the absolute
owner thereof for all purposes, and to do, at the Lender’s option and
Sutherland’s expense, at any time, and from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Tranche B Collateral and the Lender’s Liens thereon and to effect the intent of
this Loan Agreement, all as fully and effectively as Sutherland might do.

 





37

--------------------------------------------------------------------------------

 

 

Sutherland hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable until all of the obligations of Sutherland
under each of the Loan Documents have been fully and finally repaid and
performed.

 

Sutherland also authorizes the Lender, at any time during the existence of an
Event of Default with respect to Tranche A or Tranche B, to execute, in
connection with any sale provided for in Section 4.07 hereof, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Tranche B Collateral.

 

(c)          The powers conferred on the Lender are solely to protect the
Lender’s interests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers.  The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to each Borrower for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct.

 

4.05       Performance by Lender of Borrowers’ Obligations.  If a Borrower fails
to perform or comply with any of its agreements contained in the Loan Documents
and the Lender may itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses of the Lender incurred in
connection with such performance or compliance, together with interest thereon
at a rate per annum equal to the Default Rate, shall be payable by the
applicable Borrowers to the Lender on demand and shall constitute Secured
Obligations.

 

4.06       Proceeds.

 

(a)          If an Event of Default with respect to Tranche A shall occur and be
continuing, (i) all proceeds of the Tranche A Collateral received by ReadyCap
consisting of cash, checks and other near-cash items shall be held by ReadyCap
in trust for the Lender, segregated from other funds of ReadyCap, and shall
forthwith upon receipt by ReadyCap be turned over to the Lender in the exact
form received by ReadyCap (duly endorsed by ReadyCap to the Lender, if required)
and (ii) any and all such proceeds received by the Lender (whether from ReadyCap
or otherwise) may, in the sole discretion of the Lender, be held by the Lender
as collateral security for, and/or then or at any time thereafter may be applied
by the Lender against, the Secured Obligations (whether matured or unmatured)
related to the Tranche A Advances, such application to be in such order as the
Lender shall elect.

 

(b)          If an Event of Default with respect to Tranche A or Tranche B shall
occur and be continuing, (i) all proceeds of the Tranche B Collateral received
by Sutherland consisting of cash, checks and other near-cash items shall be held
by Sutherland in trust for the Lender, segregated from other funds of
Sutherland, and shall forthwith upon receipt by Sutherland be turned over to the
Lender in the exact form received by Sutherland (duly endorsed by Sutherland to
the Lender, if required) and (ii) any and all such proceeds received by the
Lender (whether from Sutherland or otherwise) may, in the sole discretion of the
Lender, be held by the Lender as collateral security for, and/or then or at any
time thereafter may be applied by the Lender against, the Secured Obligations
(whether matured or unmatured), such application to be in such order as the
Lender shall elect.

 





38

--------------------------------------------------------------------------------

 

 

(c)          Any balance of such proceeds remaining after the Secured
Obligations shall have been paid in full and this Loan Agreement shall have been
terminated shall be paid over to the applicable Borrower with respect to such
Tranche or to whomsoever may be lawfully entitled to receive the same.  For
purposes hereof, proceeds shall include, but not be limited to, all principal
and interest payments, all prepayments and payoffs, insurance claims,
Condemnation Proceeds, sale proceeds, real estate owned rents and any other
income and all other amounts received with respect to the Collateral.

 

4.07       Remedies.  If an Event of Default, with respect to a Tranche, shall
occur and be continuing, the Lender may exercise, in addition to all other
rights and remedies granted to it in this Loan Agreement with respect to such
Tranche and in any other instrument or agreement securing, evidencing or
relating to the related Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code.  Without limiting the
generality of the foregoing, the Lender without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon a Borrower or any other
Person (each and all of which demands, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral with respect to such
Tranche, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral with respect to such Tranche, or any part thereof (or contract to do
any of the foregoing), in one or more parcels or as an entirety at public or
private sale or sales, at any exchange, broker’s board or office of the Lender
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral with respect
to such Tranche so sold, free of any right or equity of redemption in Borrowers,
which right or equity is hereby waived or released.  Each Borrower further
agrees, at the Lender’s request, to assemble the Collateral with respect to such
Tranche and make it available to the Lender at places which the Lender shall
reasonably select, whether at a Borrower’s premises or elsewhere.  The Lender
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral with respect to such Tranche or in any way relating to
the Collateral with respect to such Tranche or the rights of the Lender
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Lender may elect, and only after such application and after
the payment by the Lender of any other amount required or permitted by any
provision of law, including, without limitation, Section 9-504(1) of the Uniform
Commercial Code, need the Lender account for the surplus, if any, to the
Borrowers.  To the extent permitted by applicable law, each Borrower waives all
claims, damages and demands it may acquire against the Lender arising out of the
exercise by the Lender of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
the Lender.  If any notice of a proposed sale or other disposition of Collateral
with respect to such Tranche shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.  Each Borrower shall remain liable for any deficiency (plus
accrued interest thereon as contemplated pursuant to Section 2.06(b) hereof) if
the proceeds of any sale or other

 





39

--------------------------------------------------------------------------------

 

 

disposition of the Collateral with respect to such Tranche are insufficient to
pay the related Secured Obligations and the fees and disbursements of any
attorneys employed by the Lender to collect such deficiency.  Because each
Borrower recognizes that it may not be possible to purchase or sell all of the
Collateral with respect to such Tranche on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Collateral with respect to such Tranche may not be liquid, each
Borrower agrees that liquidation of the Collateral with respect to such Tranche
does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner.  Accordingly, the Lender may elect, in its sole discretion, the time and
manner of liquidating any Collateral with respect to such Tranche and nothing
contained herein shall (A) obligate the Lender to liquidate any Collateral with
respect to such Tranche on the occurrence of an Event of Default with respect to
such Tranche or to liquidate all Collateral with respect to such Tranche in the
same manner or on the same Business Day or (B) constitute a waiver of any of the
Lender’s rights or remedies.

 

4.08       Limitation on Duties Regarding Presentation of Collateral.  The
Lender’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as the
Lender deals with similar property for its own account.  Neither the Lender nor
any of its directors, officers or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of a Borrower or otherwise.

 

4.09       Powers Coupled with an Interest.  All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

 

4.10       Release of Security Interest.  Upon termination of this Loan
Agreement and repayment to the Lender of all Secured Obligations and the
performance of all obligations under the Loan Documents, the Lender shall
release its security interest in any remaining Collateral; provided that if any
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of a Borrower, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or a
trustee or similar officer for, a Borrower or any substantial part of its
Property, or otherwise, this Loan Agreement, all rights hereunder and the Liens
created hereby shall continue to be effective, or be reinstated, as though such
payments had not been made.  So long as no Default or Event of Default has
occurred and is continuing and no Borrowing Base Deficiency would result
therefrom, the Lender shall, at the written request of a Borrower given at least
five (5) Business Days’ prior to the date of release and provided that the
related proceeds of such SBC Loan are remitted to the applicable Collection
Account and at least equal an allocation price mutually agreed to by the Lender
and the Borrowers, release its security interest in a portion of the Collateral.

 

Section 5.          Conditions Precedent.

 

5.01       Loan Agreement; Initial Advance.  The agreement of the Lender to
enter into this Loan Agreement and to make the initial Advance requested to be
made by it hereunder is subject

 





40

--------------------------------------------------------------------------------

 

 

to the satisfaction, immediately prior to or concurrently with execution of this
Loan Agreement and the making of such Advance, of the condition precedent that
the Lender shall have received from the Borrowers any fees and expenses payable
hereunder on the date hereof, and all of the following conditions shall have
been satisfied as determined by the Lender:

 

(a)        Loan Documents.  The Lender shall have received the Loan Documents,
duly executed by the parties thereto;

 

(b)        Filings, Registrations, Recordings.  (i) Any documents (including,
without limitation, financing statements) required to be filed, registered, or
recorded in order to create, in favor of the Lender, a perfected, first-priority
security interest in the Collateral, subject to no Liens other than those
created hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if the Lender determines such filings are
necessary in its reasonable discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest, and
(ii) UCC lien searches in such jurisdictions or shall be applicable to each
Borrower and the Collateral and which results shall be satisfactory to the
Lender;

 

(c)        Opinions of Counsel.  An opinion or opinions of counsel as to such
matters as the Lender may reasonably request, including customary corporate and
enforceability opinions and including, without limitation, a creation and
perfection and priority opinion with respect to the Financed Assets, an opinion
that no Borrower nor the Guarantor is an investment company under the Investment
Company Act and standard opinions regarding enforceability;

 

(d)          Borrower and Guarantor Organizational Documents.  A certificate of
existence of each Borrower and the Guarantor delivered to the Lender prior to
the Effective Date and certified copies of the organizational documents of each
Borrower and the Guarantor and of all corporate or other authority for each
Borrower and the Guarantor with respect to the execution, delivery and
performance of the Loan Documents and each other document to be delivered by
each Borrower and the Guarantor from time to time in connection herewith;

 

(e)          Good Standing Certificates.  A certified copy of a good standing
certificate (or its documentary equivalent) from the jurisdiction of
organization of the Guarantor and each Borrower dated as of no earlier than the
date ten (10) Business Days prior to the Effective Date;

 

(f)          Incumbency Certificates.  An incumbency certificate of each
Borrower and the Guarantor certifying the names, true signatures and titles of
the representatives duly authorized to request transactions hereunder and to
execute the Loan Documents;

 

(g)          Reserved.

 

(h)          Consents, Licenses, Approvals, etc.  The Lender shall have received
copies certified by each Borrower of all consents, licenses and approvals, if
any, required in connection with the execution, delivery and performance by each
Borrower of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect;

 





41

--------------------------------------------------------------------------------

 

 

(i)          Evidence of SBA Approval.  Evidence satisfactory to the Lender that
(i) the SBA has approved the Loan Documents with respect to SBA 7(a) Loans,
including but not limited to, the execution and delivery of the Multiparty
Agreement, and (ii) ReadyCap is an SBA-approved non-bank lender as prescribed by
the SBA Rules and Regulations;

 

(j)          Insurance.  The Lender shall have received evidence in form and
substance satisfactory to the Lender showing compliance by the Borrowers as of
such initial Funding Date with Section 7.11 hereof; and

 

(k)         Other Documents.  The Lender shall have received such other
documents as the Lender or its counsel may reasonably request.

 

5.02       Initial and Subsequent Advances.  With respect to each Tranche, the
making of each, related Advance to the Borrowers (including the initial Advance)
on any Business Day is subject to the satisfaction of the following further
conditions precedent, both immediately prior to the making of such Advance and
also after giving effect thereto and to the intended use thereof:

 

(a)          No Default.  No Default, Amortization Event, Event of Default or
commencement of an Amortization Period with respect to either Tranche shall have
occurred and be continuing under the Loan Documents;

 

(b)         Funding Period.  The Funding Period shall not have terminated;

 

(c)          Representations and Warranties.  Both immediately prior to the
Advance and also after giving effect thereto and to the intended use thereof,
the representations and warranties made by each Borrower in Section 6 hereof,
shall be true, correct and complete on and as of the date of such Advance in all
material respects with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

 

(d)         Borrowing Base and Tranche Limits.  The aggregate outstanding
principal amount of the Advances shall not exceed the Borrowing Base, and with
respect to the Tranche A Advances, the Tranche A Facility Amount and, with
respect to the Tranche B Advances, the Tranche B Facility Amount;

 

(e)          Reserved.

 

(f)          Trust Receipt; Asset Schedule; and Exception Report; Etc.  The
Lender shall have received from the Custodian a Collateral Confirm in respect of
all Pledged Assets to be pledged hereunder on such Business Day and a
corresponding Asset Schedule and an Exception Report, with Exceptions in respect
of such Pledged Assets acceptable to the Lender in its sole discretion, in each
case dated such Business Day and duly completed.  The Custodian shall have
received acceptable evidence that the Eligible Assets subject to the Advance are
not subject to a Fatal Exception.  The Lender shall have received from the FTA
in respect of each of the SBA 7(a) Loan Notes to be pledged hereunder on such
Business Day, an executed receipt in the form of Exhibit A attached to the
Multiparty Agreement;

 





42

--------------------------------------------------------------------------------

 

 

(g)          Other Documents.  The Lender shall also receive all of the
documents required under Section 2.03 hereof;

 

(h)          Absence of Securities Market.  There shall not have occurred an
event or events resulting in the effective absence of a “securities market” for
securities backed by small business loans or an event or events shall have
occurred resulting in the Lender not being able to sell securities backed by
small business loans at prices which would have been reasonable prior to such
event or events;

 

(i)          No Material Adverse Effect.  There shall not have occurred one or
more events that, in the reasonable judgment of the Lender, constitutes or
should reasonably be expected to constitute a Material Adverse Effect;

 

(j)          Requirements of Law.  The Lender shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to the Lender has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for the Lender to enter into Transactions hereunder;

 

(k)          Other Documents.  Such other documents as the Lender may reasonably
request, consistent with market practices, in form and substance reasonably
acceptable to the Lender.

 

Section 6.             Representations and Warranties.

 

Each Borrower represents and warrants represents and warrants to the Lender that
as of the Effective Date and the date of any Advance hereunder and at all times
while the Loan Documents are in full force and effect:

 

6.01       Asset Schedule.  The information set forth in the related Asset
Schedule and all other information or data furnished by, or on behalf of, a
Borrower to the Lender is complete, true and correct in all material respects,
and each Borrower acknowledges that the Lender has not verified the accuracy of
such information or data.

 

6.02       Solvency.  The Loan Documents and each Advance is not entered into in
contemplation of insolvency or with intent to hinder, delay or defraud any of
the Borrowers’ creditors.  No Borrower is insolvent within the meaning of 11
U.S.C. Section 101(32) and the taking of an Advance pursuant hereto (i) will not
cause a Borrower to become insolvent, (ii) will not result in any property
remaining with a Borrower to be unreasonably small capital, and (iii) will not
result in debts that would be beyond a Borrower’s ability to pay as same
mature.  Each Borrower has received reasonably equivalent value in exchange for
the transfer of the Pledged Assets.

 

6.03       No Broker.  No Borrower has dealt with any broker, investment banker,
agent, or other person, except for the Lender, who may be entitled to any
commission or compensation in connection with this Loan Agreement.

 





43

--------------------------------------------------------------------------------

 

 

6.04       Ability to Perform.  No Borrower believes, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in the Loan Documents to which it is a party on its part to be
performed.

 

6.05       Existence.  Each Borrower (a) is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, (b)
has all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect; and (c) is qualified to do business
and is in good standing in all other jurisdictions in which the nature of the
business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect.

 

6.06       Financial Statements.  The Guarantor has heretofore furnished to the
Lender a copy of its (a) consolidated balance sheet and the consolidated balance
sheets of its consolidated Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of income and retained earnings
and of cash flows for Guarantor and its consolidated Subsidiaries for such
fiscal year, setting forth in each case in comparative form the figures for the
previous year, with the opinion thereon of Deloitte & Touche LLP and (b)
consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the such monthly periods of the Guarantor up until
March 31, 2014, and the related consolidated statements of income and retained
earnings and of cash flows for the Guarantor and its consolidated Subsidiaries
for such monthly periods, setting forth in each case in comparative form the
figures for the previous year.  All such financial statements are complete and
correct and fairly present, in all material respects, the consolidated financial
condition of the Guarantor and each Borrower and its Subsidiaries and the
consolidated results of their operations as at such dates and for such monthly
periods, all in accordance with GAAP applied on a consistent basis.  Since March
31, 2014, there has been no material adverse change in the consolidated
business, operations or financial condition of the Guarantor and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is the Guarantor aware of any state of facts which (without
notice or the lapse of time) would or could result in any such material adverse
change or could have a Material Adverse Effect.  The Guarantor does not have, on
March 31, 2014, any liabilities, direct or indirect, fixed or contingent,
matured or unmatured, known or unknown, or liabilities for taxes, long-term
leases or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, and at the present time
there are no material unrealized or anticipated losses from any loans, advances
or other commitments of the Guarantor except as heretofore disclosed to the
Lender in writing.

 

6.07       No Breach.  Neither (a) the execution and delivery of the Loan
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by a Borrower in compliance with the terms and provisions
thereof will conflict with or result in a breach of the organizational documents
of a Borrower, or any applicable law, rule or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or other material agreement
or instrument to which a Borrower or any of its Subsidiaries is a party or by
which any of them or any of their Property is bound or to which any of them is
subject, or constitute a default under

 





44

--------------------------------------------------------------------------------

 

 

any such material agreement or instrument or result in the creation or
imposition of any Lien (except for the Liens created pursuant to the Loan
Documents) upon any Property of a Borrower, or any of its Subsidiaries pursuant
to the terms of any such agreement or instrument.

 

6.08       Action.  Each Borrower has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Loan Documents, as applicable; the execution, delivery and
performance by such Borrower of each of the Loan Documents have been duly
authorized by all necessary corporate or other action on its part; and each Loan
Document has been duly and validly executed and delivered by such Borrower, as
applicable, and constitutes a legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms.

 

6.09       Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by a Borrower
of the Loan Documents or for the legality, validity or enforceability thereof,
except for filings and recordings in respect of the Liens created pursuant to
the Loan Documents.

 

6.10       Enforceability.  This Loan Agreement and all of the other Loan
Documents executed and delivered by each Borrower in connection herewith are
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms except as such
enforceability may be limited by (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors
rights generally and (ii) general principles of equity.

 

6.11       Indebtedness.  No Borrower shall incur any Indebtedness (other than
the Indebtedness outstanding under this Loan Agreement and the Loan Documents)
without giving prior written notice to the Lender, which notice shall include a
description of such Indebtedness in form and substance acceptable to Lender in
its sole discretion.

 

6.12       Material Adverse Effect.  Since March 31, 2014, there has been no
development or event nor, to either Borrower’s knowledge, any prospective
development or event, which has had or could have a Material Adverse Effect.

 

6.13       No Default.  No Default or Event of Default has occurred and is
continuing.

 

6.14       Real Estate Investment Trust.  Guarantor has not engaged in any
material “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and
(C) of the Code.  Guarantor for its current “tax year” (as defined in the Code)
is entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect to each such
year for which it claims a deduction in its Form 1120-REIT filed with the United
States Internal Revenue Service for such year.

 

6.15       Adverse Selection.  No Borrower has selected the Pledged Assets in a
manner so as to adversely affect the Lender’s interest.

 

6.16       Litigation.  There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or

 





45

--------------------------------------------------------------------------------

 

 

arbitrable proceedings affecting the Guarantor, a Borrower, or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby or (ii) (A) with respect to
the Guarantor, makes a claim in an aggregate amount greater than $5,000,000, (B)
with respect to ReadyCap, makes a claim in an aggregate amount greater than
$1,000,000 or (C) with respect to Sutherland, makes a claim in an aggregate
amount greater than $1,000,000.

 

6.17       Margin Regulations.  The use of all funds acquired by each Borrower
under this Loan Agreement will not conflict with or contravene any of
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System as the same may from time to time be amended, supplemented or
otherwise modified.

 

6.18       Taxes.  (i) Each Borrower has and its Subsidiaries have timely filed
all tax returns that are required to be filed by them and have timely paid all
Taxes, the failure of which to timely pay would cause a Material Adverse Effect
with respect to such Borrower, except for any such Taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided.  (ii)
There are no Liens for Taxes, except for statutory liens for Taxes not yet due
and payable.

 

6.19       Investment Company Act.  Neither Borrower nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

6.20       Chief Executive Office/Jurisdiction of Organization.  On the
Effective Date, Sutherland’s chief executive office, is, and has been located at
1140 Avenue of the Americas, 7th Floor, New York, New York 10036 and ReadyCap’s
chief executive office, is, and has been located at 114 Pacifica, Suite 400,
Irvine, California 92618.  On the Effective Date, each Borrower’s jurisdiction
of organization is Delaware.

 

6.21       Location of Books and Records.  The location where each Borrower
keeps its books and records, including all computer tapes and records related to
the Pledged Assets is its chief executive office.

 

6.22       True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Borrower to the Lender in connection with the negotiation, preparation or
delivery of this Loan Agreement and the other Loan Documents or included herein
or therein or delivered pursuant hereto or thereto, when taken as a whole, do
not contain any untrue statement of material fact or, to a Borrower’s knowledge,
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.  All written information furnished after the date hereof by or on
behalf of each Borrower to the Lender in connection with this Loan Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to a Responsible
Officer of a Borrower, after due inquiry, that could reasonably be expected to
have a Material Adverse Effect that has been disclosed herein,

 





46

--------------------------------------------------------------------------------

 

 

in the other Loan Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Lender for use in
connection with the transactions contemplated hereby or
thereby.  Notwithstanding anything to the contrary in this provision, in the
event that (i) a Borrower discovers any information provided to Lender that
contains an untrue statement of material fact or omits to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading, and (ii) such Borrower
provides correct information to Lender prior to any detrimental reliance by
Lender, as determined by Lender, on the uncorrected information, no violation of
this provision shall have occurred in respect of such information.

 

6.23       ERISA.

 

(a)          No liability under Section 4062, 4063, 4064 or 4069 of ERISA has
been or is expected to be incurred by either Borrower, the Guarantor, or any
ERISA Affiliate thereof with respect to any Plan which is a Single-Employer Plan
in an amount that could reasonably be expected to have a Material Adverse
Effect.

 

(b)          No Plan which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof, and no such plan which is
subject to Section 412 of the Code failed to meet the requirements of Section
436 of the Code as of such last day.  Neither a Borrower, the Guarantor nor any
ERISA Affiliate thereof is subject to a Lien in favor of such a Plan as
described in Section 430(k) of the Code or Section 303(k) of ERISA.

 

(c)          Each Plan of each Borrower, the Guarantor or each of its
Subsidiaries and each of its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code, except where the
failure to comply would not result in any Material Adverse Effect.

 

(d)          Neither Borrower, the Guarantor nor any of its Subsidiaries has
incurred a tax liability under Chapter 43 of the Code or a penalty under Section
502(i) of ERISA which has not been paid in full, except where the incurrence of
such tax or penalty would not result in a Material Adverse Effect.

 

(e)          Neither Borrower, the Guarantor nor any of its Subsidiaries nor any
ERISA Affiliate thereof has incurred or reasonably expects to incur any
withdrawal liability under Section 4201 of ERISA as a result of a complete or
partial withdrawal from a Multiemployer Plan in an amount that could reasonably
be expected to have a Material Adverse Effect.

 

6.24       SBA Approvals.  ReadyCap is approved by the SBA as an approved
lender.  ReadyCap is in good standing, with no event having occurred or ReadyCap
having any reason whatsoever to believe or suspect will occur, including,
without limitation, a change in insurance coverage which would either make
ReadyCap unable to comply with the eligibility requirements for maintaining all
such applicable approvals or require notification to the SBA.  The SBA has
approved the Loan Documents.

 





47

--------------------------------------------------------------------------------

 

 

6.25       No Reliance.  Each Borrower has made its own independent decisions to
enter into the Loan Documents and as to whether such transaction is appropriate
and proper for it based upon its own judgment and upon advice from such advisors
(including without limitation, legal counsel and accountants) as it has deemed
necessary.  No Borrower is relying upon any advice from the Lender as to any
aspect of the Loan Documents, including without limitation, the legal,
accounting or tax treatment of the Loan Documents.

 

6.26       Plan Assets.  Neither Borrower nor the Guarantor is an employee
benefit plan as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Pledged Assets are not “plan assets”
within the meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA,
in a Borrower’s hands and transactions by or with either Borrower or a Guarantor
are not subject to any state or local statute regulating investments of, or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

6.27       Anti-Money Laundering Laws.  Each Borrower has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); each Borrower has established, either directly or through the Manager,
an anti-money laundering compliance program as required by the Anti-Money
Laundering Laws.

 

6.28       No Prohibited Persons.  Neither any Borrower nor any of its
Affiliates, officers, directors, partners or members or any Obligor is an entity
or person (or to Borrower’s knowledge, owned or controlled by an entity or
person):  (i) that is listed in the Annex to, or is otherwise subject to the
provisions of the Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

6.29       Collateral; Collateral Security.

 

(a)          No Borrower has assigned, pledged, or otherwise conveyed or
encumbered any Pledged Asset to any other Person, and such Borrower was the sole
owner of such Pledged Asset and had good and marketable title thereto, free and
clear of all Liens, in each case except for Liens to be released simultaneously
with the Liens granted in favor of the Lender hereunder.  Notwithstanding the
preceding sentence, such Borrower may hereafter jointly own (a) a Pledged Asset
with other parties through the sale of Participation Interests to one or more
Loan Participants, or (b) any other interests of such Borrower in a Pledged
Asset through the sale of the Guaranteed Portion in the secondary market
(“Secondary Market Sale”); provided that such Borrower obtains the prior written
consent of the Lender, which consent shall not be unreasonably withheld or
delayed.

 





48

--------------------------------------------------------------------------------

 

 

(b)          The provisions of this Loan Agreement are effective to create in
favor of the Lender a valid security interest in all right, title and interest
of the Borrowers in, to and under the Collateral.

 

(c)          Pursuant to the Multiparty Agreement, upon receipt by the FTA of
each SBA 7(a) Loan Note, and notice of the Lender’s Lien thereon, the Lender
shall have a fully perfected first priority security interest therein, in the
Pledged Tranche A Asset evidenced thereby and in ReadyCap’s interest in the
related Pledged Property.

 

(d)          Upon receipt by the Custodian of each SBC Loan Note, the Lender
shall have a fully perfected first priority security interest therein, in the
Pledged Tranche B Asset evidenced thereby and in Sutherland’s interest in the
related Pledged Property.

 

(e)          Upon the filing of financing statements on Form UCC-1 naming the
Lender as “Secured Party” and such Borrower as “Debtor”, and describing the
Collateral, in the jurisdictions and recording offices listed on Schedule 2
attached hereto, the security interests granted hereunder in the Collateral will
constitute fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of such Borrower in, to and
under such Collateral which can be perfected by filing under the Uniform
Commercial Code.

 

(f)          Upon execution and delivery of the Multiparty Agreement by all of
the parties thereto, the Lender shall have a fully-perfected first priority
security interest in each Pledged Asset that constitutes an SBA 7(a) Loan.

 

6.30       Acquisition of SBC Loans and Participation Interests.  The SBC Loans
and Participation Interests were acquired by a Borrower, and the origination and
collection practices used with respect to the SBC Loans and Participation
Interests have been, in all material respects legal, proper, prudent and
customary in the commercial and multifamily SBC Loan servicing business.  Each
of the SBC Loans and Participation Interests, as applicable, complies with the
representations and warranties listed in Schedule 1-A or Schedule 1-B hereto.

 

Section 7.       Covenants of the Borrowers.  On and as of the date of this Loan
Agreement and the date of each Advance and on each day until this Loan Agreement
is no longer in force, each Borrower covenants as follows:

 

7.01       Preservation of Existence; Compliance with Law.  Each Borrower shall:

 

(a)          Preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business;

 

(b)          Comply with the requirements of all applicable laws, rules,
regulations and orders, whether now in effect or hereafter enacted or
promulgated by any applicable Governmental Authority (including, without
limitation, all environmental laws);

 

(c)          Maintain all material licenses, permits or other approvals,
including all SBA licenses, permits or other approvals, necessary for such
Borrower to conduct its business and to perform its obligations under the Loan
Documents, and shall conduct its business strictly in accordance with applicable
law;

 





49

--------------------------------------------------------------------------------

 

 

(d)          Keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied; and

 

(e)          Permit representatives of the Lender, upon reasonable notice
(unless an Event of Default shall have occurred and is continuing, in which
case, no prior notice shall be required), during normal business hours, to
examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Lender.

 

7.02       Taxes.  Each Borrower and its Subsidiaries shall timely file all tax
returns that are required to be filed by them and shall timely pay all material
Taxes due, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided.

 

7.03       Notice of Proceedings or Adverse Change.  Each Borrower shall give
notice to the Lender immediately (unless otherwise specified below) after a
Responsible Officer of such Borrower has any knowledge of:

 

(a)          promptly upon receipt of notice or knowledge of the occurrence of
any Default, Amortization Event or Event of Default;

 

(b)          with respect to any Eligible Asset pledged to the Lender hereunder,
promptly upon receipt of any principal prepayment (in full or partial) of such
Pledged Asset (which principal prepayment shall promptly be deposited in the
applicable Collection Account);

 

(c)          with respect to any Eligible Asset pledged to the Lender hereunder,
immediately upon receipt of notice or knowledge that the underlying Pledged
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
affect adversely the Collateral Value of such Pledged Asset;

 

(d)          as soon as practicable, but, in any case, no more than two (2)
Business Days, after a Borrower has obtained actual knowledge of the existence
of any Critical Exception or Fatal Exception with respect to an SBC Loan, notice
identifying the SBC Loan with respect to which such Critical Exception or Fatal
Exception, as the case may be, exists and detailing the cause of such Critical
Exception or Fatal Exception;

 

(e)          promptly upon receipt of notice or knowledge, but, in any case, no
more than one (1) Business Day, after a Borrower has obtained actual knowledge
of the existence of any Environmental Issue with respect to an SBA Loan, notice
identifying the SBC Loan with respect to which such Environmental Issue exists
and detailing the cause of such Environmental Issue and such Borrower shall, if
a Pledged Property is subject to an Environmental Issue, direct the Servicer to
immediately stop any foreclosure proceedings and not commence new foreclosure
proceedings against such Pledged Property;

 

(f)          Promptly, but no later than five (5) Business Days, upon receipt of
notice or knowledge of (i) any material default related to any Collateral, (ii)
any material Lien or material security interest (other than security interests
created hereby or by the other Loan

 





50

--------------------------------------------------------------------------------

 

 

Documents) on, or material claim asserted against, any of the Collateral or
(iii) any event or change in circumstances which could reasonably be expected to
have a Material Adverse Effect;

 

(g)          promptly, but no later than two (2) Business Days after a Borrower
receives any of the same, deliver to the Lender a true, complete, and correct
copy of any schedule, report, notice, or any other document delivered to a
Borrower by any Person pursuant to, or in connection with, any of the SBC Loans;
or

 

(h)          upon discovery by a Borrower or the Lender of any breach of any
representation or warranty listed on Schedule 1-A or Schedule 1-B hereto
applicable to any Eligible Asset, the party discovering such breach shall
promptly give notice of such discovery to the other.

 

7.04       Financial Reporting.  The Guarantor shall maintain a system of
accounting established and administered in accordance with GAAP, and furnish to
the Lender:

 

(a)          Within one hundred and twenty (120) days after the close of each
fiscal year, Financial Statements, including a statement of income and changes
in shareholders’ equity of the Guarantor for such year, and the related balance
sheet as at the end of such year, all in reasonable detail and accompanied by an
opinion of an accounting firm as to said financial statements;

 

(b)          Within forty-five (45) days after the close of each of the
Guarantor’s first three fiscal quarters in each fiscal year unaudited balance
sheets and income statements, for the period from the beginning of such fiscal
year to the end of such quarter, subject, however, to year-end adjustments;

 

(c)          Simultaneously with the furnishing of each of the financial
statements to be delivered pursuant to subsection (a) or (b) above a certificate
in form and substance acceptable to the Lender in its sole discretion and
certified by a Responsible Officer of a Guarantor;

 

(d)          If applicable, copies of any 10-Ks, 10-Qs, registration statements
and other “corporate finance” SEC filings (other than 8-Ks) by Guarantor, within
five (5) Business Days of their filing with the SEC; provided, that, Guarantor
or any Affiliate will provide the Lender with a copy of the annual 10-K filed
with the SEC by a Borrower or its Affiliates, no later than ninety (90) days
after the end of the year; and

 

(e)          Promptly, from time to time, such other information regarding the
business affairs, operations and financial condition of Guarantor as the Lender
may reasonably request.

 

7.05       Visitation and Inspection Rights.  Each Borrower, Guarantor and
Investment Manager shall permit the Lender to inspect, and to discuss with such
Borrower’s, Guarantor’s or Investment Manager’s, as applicable, officers, agents
and auditors, the affairs, finances, and accounts of such Borrower, Guarantor or
Investment Manager, as applicable, the SBC Loans, and such Borrower’s,
Guarantor’s or Investment Manager’s, as applicable, books and records, and to
make abstracts or reproductions thereof and to duplicate, reduce to hard copy or
otherwise

 





51

--------------------------------------------------------------------------------

 

 

use any and all computer or electronically stored information or data, in each
case, (i) during normal business hours, (ii) upon reasonable notice (provided,
that upon the occurrence of an Event of Default, no notice shall be required),
and (iii) at the expense of such Borrower, Guarantor or Investment Manager, as
applicable, to discuss with its officers, its affairs, finances, and accounts.

 

7.06       Reimbursement of Expenses.  On the date of execution of this Loan
Agreement, Borrowers shall reimburse the Lender for all expenses incurred by the
Lender on or prior to such date.  From and after such date, Borrowers shall
promptly reimburse the Lender for all expenses as the same are incurred by the
Lender and within thirty (30) days of the receipt of invoices therefor.

 

7.07       Further Assurances.  Each Borrower shall execute and deliver to the
Lender all further documents, financing statements, agreements and instruments,
and take all further action that may be required under applicable law, or that
the Lender may reasonably request, in order to effectuate the transactions
contemplated by this Loan Agreement and the Loan Documents or, without limiting
any of the foregoing, to grant, preserve, protect and perfect the validity and
first-priority of the security interests created or intended to be created
hereby.  Each Borrower shall do all things necessary to preserve the Collateral
so that it remains subject to a first priority perfected security interest
hereunder.  Without limiting the foregoing, each Borrower will comply with all
rules, regulations, and other laws of any Governmental Authority and cause the
Collateral to comply with all applicable rules, regulations and other
laws.  Each Borrower will not allow any default for which such Borrower is
responsible to occur under any Pledged Asset or any Loan Document and each
Borrower shall fully perform or cause to be performed when due all of its
obligations under any Pledged Asset or the Loan Documents.

 

7.08       True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of the Guarantor, Investment
Manager or a Borrower or any of its Affiliates thereof or any of their officers
furnished to the Lender hereunder and during the Lender’s diligence of the
Guarantor, Investment Manager and the Borrowers are and will be true and
complete and will not, to a Borrower’s knowledge, omit to disclose any material
facts necessary to make the statements therein or therein, in light of the
circumstances in which they are made, not misleading.  All required financial
statements, information and reports delivered by the Guarantor, Investment
Manager or a Borrower to the Lender pursuant to this Loan Agreement shall be
prepared in accordance with GAAP, or in applicable, to SEC filings, the
appropriate SEC accounting requirements.  Notwithstanding anything to the
contrary in this provision, in the event that (i) a Borrower discovers any
information provided to Lender that contains an untrue statement of material
fact or omits to state any material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading, and (ii) such Borrower provides correct information to Lender prior
to any detrimental reliance by Lender, as determined by Lender, on the
uncorrected information, no violation of this provision shall have occurred in
respect of such information.

 

7.09       ERISA Events.

 

(a)          Promptly upon becoming aware of the occurrence of any Event of
ERISA Termination which together with all other Events of ERISA Termination
occurring within the

 





52

--------------------------------------------------------------------------------

 

 

prior 12 months involve a payment of money by or a potential aggregate liability
of Borrowers and/or Guarantor or any ERISA Affiliate thereof or any combination
of such entities in excess of $1,000,000 the Borrowers shall give the Lender a
written notice specifying the nature thereof, what action such Borrower or
Guarantor or any ERISA Affiliate thereof has taken and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto;

 

(b)          Promptly upon receipt thereof, each Borrower shall furnish to the
Lender copies of (i) all notices received by a Borrower or Guarantor or any
ERISA Affiliate thereof of the PBGC’s intent to terminate any Plan or to have a
trustee appointed to administer any Plan; (ii) all notices received by a
Borrower or Guarantor or any ERISA Affiliate thereof from the sponsor of a
Multiemployer Plan pursuant to Section 4202 of ERISA involving a withdrawal
liability in excess of $1,000,000; and (iii) all funding waiver requests filed
by a Borrower or Guarantor or any ERISA Affiliate thereof with the Internal
Revenue Service with respect to any Plan, the accrued benefits of which exceed
the present value of the plan assets as of the date the waiver request is filed
by more than $1,000,000, and all communications received by a Borrower or
Guarantor or any ERISA Affiliate thereof from the Internal Revenue Service with
respect to any such funding waiver request.

 

7.10       Adverse Selection.  No Borrower shall select Eligible Assets using
any type of adverse selection or other selection criteria which would adversely
affect the Lender.

 

7.11       Insurance.  ReadyCap shall continue to maintain Fidelity Insurance in
an aggregate amount at least equal to $2,000,000.  Sutherland, Investment
Manager and Guarantor shall continue to maintain Fidelity Insurance in an
aggregate amount at least equal to $10,000,000.  Each Borrower, Investment
Manager and Guarantor shall maintain Fidelity Insurance in respect of its
officers and employees, with respect to any claims made in connection with all
or any portion of the Pledged Assets.  Each Borrower, Investment Manager and
Guarantor shall notify the Lender of any material change in the terms of any
such Fidelity Insurance.

 

7.12       Books and Records.  Each Borrower shall, to the extent practicable,
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the SBC Loans in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all SBC
Loans.

 

7.13       Illegal Activities.  No Borrower shall engage in any conduct or
activity that could subject its assets to forfeiture or seizure.

 

7.14       Material Change in Business.  Neither Borrower nor Guarantor shall
make any material change in the nature of its business as carried on at the date
hereof.

 

7.15       Limitation on Dividends and Distributions.  Following the occurrence
and during the continuation of an Event of Default or if an Event of Default
would result therefrom, neither Borrower nor Guarantor shall make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition

 





53

--------------------------------------------------------------------------------

 

 

of any equity interest of such Borrower or Guarantor, whether now or hereafter
outstanding, or make any other distribution or dividend in respect of any of the
foregoing or to any shareholder or equity owner of such Borrower or Guarantor,
either directly or indirectly, whether in cash or property or in obligations of
such Borrower or Guarantor or any of such Borrower’s or Guarantor’s consolidated
Subsidiaries; provided that the Guarantor shall be permitted to pay such
dividends to the extent funds are distributed to the Guarantor and only in order
to satisfy the REIT Distribution Requirement.

 

7.16       Disposition of Assets; Liens.  No Borrower or Guarantor shall convey,
sell, lease, assign, transfer or otherwise dispose of (collectively,
“Transfer”), all or substantially all of its Property, business or assets
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired (other than a Transfer that is an ordinary course
securitization) or allow any Subsidiary (other than a special purpose entity
established in accordance with customary secondary market procedures for the
financing or sale of specified assets) to Transfer substantially all of its
assets to any Person; provided that each Borrower or Guarantor may after prior
written notice to the Lender allow such action with respect to any Subsidiary
which is not a material part of the Borrowers’ overall business operations.

 

7.17       Transactions with Affiliates.  No Borrower shall enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is (a) not otherwise prohibited in this
Loan Agreement, (b) in the ordinary course of such Borrower’s business, (c) a
securitization transaction entered into by a Borrower which does not include any
Financed Assets financed under the Loan Documents (other than as permitted by
this Loan Agreement) and (d) upon fair and reasonable terms no less favorable to
such Borrower, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

7.18       ERISA Matters.

 

(a)          Neither Borrower nor Guarantor shall permit any event or condition
which is described in any of clauses (i) through (viii) of the definition of
“Event of ERISA Termination” to occur or exist with respect to any Plan or
Multiemployer Plan if such event or condition, together with all other events or
conditions described in the definition of Event of ERISA Termination occurring
within the prior 12 months, involves the payment of money by or an incurrence of
liability of a Borrower or Guarantor or any ERISA Affiliate thereof, or any
combination of such entities in an amount in excess of $1,000,000.

 

(b)          Neither Borrower nor Guarantor shall be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and neither a Borrower nor Guarantor shall use
“plan assets” within the meaning of 29 CFR §2510.3-101, as modified by
Section 3(42) of ERISA, to engage in this Loan Agreement or the Transactions
hereunder, and transactions by or with either Borrower or Guarantor are not
subject to any state or local statute regulating investments of, or fiduciary
obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 





54

--------------------------------------------------------------------------------

 

 

7.19       Consolidations, Mergers and Sales of Assets.  No Borrower shall
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person.

 

7.20       REIT Status.  Guarantor shall maintain its status as a real estate
investment trust under Section 856 of the Code, as amended, and shall be
entitled to claim dividend paid deductions pursuant to Section 857 of the Code,
as amended.

 

7.21       Asset Tape.  Borrowers shall deliver to the Lender monthly, on or
before fifteen (15) days after the end of each calendar month, (i) a schedule in
computer-readable form, containing such information reasonably requested by the
Lender, including, without limitation, servicing information, with those fields
specified by the Lender from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the SBC Loans (other than Participant Loans) pledged
hereunder by such Borrower or any other Servicer of the SBC Loans (if any),
including any fields Lender may reasonably request in order to determine the
Market Value of the Financed Assets and all data which the Lender is required to
obtain for any regulatory reporting purposes and (ii) a status sheet schedule,
containing such information reasonably requested by the Lender with those fields
specified by the Lender from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Participant Loans pledged hereunder by such
Borrower, including any fields Lender may reasonably request in order to
determine the Market Value of the Financed Assets and all data which the Lender
is required to obtain for any regulatory reporting purposes (collectively, the
“Asset Tape”).

 

7.22       Financial Covenants.

 

(a)          The Guarantor shall not permit at any time Total Stockholder’s
Equity to be less than the sum of (1) sixty percent (60%) of Total Stockholder’s
Equity as of the Effective Date plus (2) fifty percent (50%) of the net proceeds
of any equity issuance after the Effective Date.

 

(b)          The Guarantor shall maintain at all times a Leverage ratio of less
than 2:1.

 

(c)          The Guarantor shall maintain at all times Liquidity of at least the
lesser of (1) four percent (4%) of the sum of (without duplication) (A) any
outstanding recourse Indebtedness plus (B) the aggregate amount of Indebtedness
outstanding under this Loan Agreement and (2) $25,000,000.

 

7.23       No Amendment or Waiver.  No Borrower will, nor will it permit or
allow others to amend, modify, terminate or waive any provision of any Financed
Asset to which such Borrower is a party in any manner which shall reasonably be
expected to materially and adversely affect the value of such Financed Asset as
Collateral unless the Lender consents in writing after being provided at least
five (5) Business Days’ prior written notice from the Borrowers, together with a
written summary, of such amendment, modification or termination.  After the
Funding Date, until the Lien of any Pledged Asset is released by the Lender, no
Borrower will have any right to materially modify or alter the terms of such SBA
Loan except with the permission of the SBA in accordance with the SBA Guaranty
Agreement and no Borrower will have any obligation or right to repossess such
SBA Loan or substitute another

 





55

--------------------------------------------------------------------------------

 

 

SBA Loan.  In the event that such SBA Loan is modified, such Borrower shall
forward a copy of such modification to the Lender.

 

7.24       ReadyCap Assignments.  Within five (5) Business Days of the Effective
Date, with respect to each SBA 7(a) Loan, the Borrowers shall send for
recording:  (a) each assignment of Mortgage in recordable form in the name of
ReadyCap, (b) each assignment of assignments of leases and rents in recordable
form in the name of ReadyCap and (c) each UCC assignment in recordable form in
the name of ReadyCap.

 

7.25       Restrictions on Sale or Other Disposition of Financed Assets.  No
Transfer of Financed Assets shall be permitted, (i) to the extent such Transfer
would cause a Default or Event of Default, or (ii) following the occurrence of a
Securitization Event, in the case of clause (ii), such that Borrowers must
submit the terms of proposed sale to the Lender prior to consummation thereof,
and the Lender shall have the right to re-determine the Market Value of the
Financed Assets which would remain subsequent to the sale and require any
resulting Margin Deficit payment be paid in conjunction with the proposed sale.

 

Section 8.       Events of Default.  With respect to each Tranche, each of the
following events shall constitute an event of default (an “Event of Default”)
with respect to such Tranche hereunder; provided that an Event of Default under
this Section 8 related solely to Sutherland, the Guarantor or otherwise with
respect to Tranche B shall not be an Event of Default with respect to Tranche A;
provided,  further, that an Event of Default under this Section 8 related to
ReadyCap, Sutherland, the Guarantor or otherwise with respect to Tranche A or
Tranche B shall be an Event of Default under this Section 8 with respect to
Tranche B:

 

8.01       Payment Default.  A Borrower shall fail, with respect to the related
Tranche, to (i) pay interest which failure remains unremedied for one
(1) Business Day following its due date, (ii) pay any principal payment, Margin
Deficit or Repayment Amount when due, or (iii) pay fees or other amounts
(related to such Tranche) not specified in clauses (i) or (ii) which failure
remains unremedied for two (2) Business Days following the date on which they
are due; or

 

8.02       Representation and Warranty Breach.  Any representation, warranty or
certification made or deemed made herein or in any other Loan Document by the
applicable Borrower with respect to the related Tranche or, with respect to
Tranche B, either Borrower or the Guarantor or any certificate furnished to the
Lender pursuant to the provisions hereof or thereof or any information with
respect to the SBC Loans furnished in writing by on behalf of a the applicable
Borrower with respect to the related Tranche or, with respect to Tranche B,
either Borrower or the Guarantor shall prove to have been untrue or misleading
in any material respect as of the time made or furnished (other than the
representations and warranties set forth in Schedule 1-A and Schedule 1-B which
shall be considered solely for the purpose of determining the Market Value of
the Assets; unless Lender determines that (i) the applicable Borrower with
respect to the related Tranche or, with respect to Tranche B, either Borrower or
Guarantor shall have made any such representations and warranties with actual
knowledge that they were materially false or misleading at the time made;
(ii) any such representations and warranties have been materially false or
misleading on a regular basis); provided that a breach of Section 6.14 shall not
be an Event of Default with respect to Tranche A; or

 





56

--------------------------------------------------------------------------------

 

 

8.03       Immediate Covenant Defaults.  The failure of the applicable Borrower
with respect to the related Tranche or, with respect to Tranche B, either
Borrower or the Guarantor, to perform, comply with or observe any term, covenant
or agreement applicable to a Borrower contained in any of Sections 7.01
 (Preservation of Existence, Compliance with Law), 7.08  (True and Correct
Information), 7.10  (No Adverse Selection), 7.13  (Illegal Activities), 7.14
 (Material Change in Business), 7.15  (Limitation of Dividends and
Distributions), 7.16  (Disposition of Assets; Liens), 7.17  (Transactions with
Affiliates), 7.19  (Consolidations, Mergers and Sales of Assets), 7.20  (REIT
Status), 7.21  (Asset Tape), 7.22  (Financial Covenants), 7.23  (No Amendment or
Waiver), or 7.25  (Restrictions on Sale or Other Disposition of Financed Assets)
hereof; provided that a breach of Section 7.20  (REIT Status) and Section 7.22
 (Financial Covenants) shall not be an Event of Default with respect to Tranche
A or

 

8.04       Additional Covenant Defaults.  The applicable Borrower with respect
to the related Tranche or, with respect to Tranche B, either Borrower or the
Guarantor, shall fail to observe or perform any other covenant or agreement
contained in this Loan Agreement (and not identified in Section 8.03) or any
other Loan Document, and if such default shall be capable of being remedied, and
such failure to observe or perform shall continue unremedied for a period of one
(1) Business Day; or

 

8.05       Judgments.  A judgment or judgments for the payment of money in
excess of $1,000,000 in the aggregate shall be rendered against the applicable
Borrower with respect to the related Tranche or, with respect to Tranche B,
either Borrower or the Guarantor in the aggregate by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within thirty
(30) days from the date of entry thereof, and the applicable Borrower with
respect to the related Tranche or, with respect to Tranche B, either Borrower or
the Guarantor shall not, within said period of thirty (30) days, or such longer
period during which execution of the same shall have been stayed or bonded,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or

 

8.06       Cross-Default.  With respect to the Tranche B, (i) either Borrower or
the Guarantor shall be in default under any Indebtedness of such Borrower or the
Guarantor, including the Tranche A Note, in the aggregate amount of $1,000,000,
which default (1) involves the failure to pay a matured obligation or (2) in
respect of such Indebtedness would, with or without the giving of notice or
lapse of time or both, permit its acceleration, or (ii) either Borrower or the
Guarantor shall be in a payment default under any material agreement entered
into by such Borrower or the Guarantor and the Lender or any of the Lender’s
Affiliates or; or

 

8.07       Insolvency Event.  An Insolvency Event shall have occurred with
respect to the applicable Borrower with respect to the related Tranche or, with
respect to Tranche B, either Borrower or the Guarantor; or

 

8.08       Enforceability.  With respect to the applicable Borrower and/or the
applicable Tranche, for any reason this Loan Agreement at any time shall not to
be in full force and effect in all material respects or shall not be enforceable
in all material respects in accordance with its terms against such Borrower, or
with respect to Tranche B, against either Borrower or the Guarantor, or any Lien
granted pursuant thereto with respect to such Tranche shall fail to be

 





57

--------------------------------------------------------------------------------

 

 

perfected and of first priority, or any Person (other than the Lender) shall
contest the validity, enforceability, perfection or priority of any Lien granted
pursuant thereto, or any party thereto (other than Lender) with respect to such
Tranche shall seek to disaffirm, terminate, limit or reduce its obligations
hereunder; or

 

8.09       Liens.  The applicable Borrower with respect to the related Tranche
or, with respect to Tranche B, either Borrower or the Guarantor, shall grant, or
suffer to exist, any Lien on any Tranche A Assets or Tranche B Assets, as
applicable (except any Lien in favor of the Lender); or the Liens contemplated
hereby shall fail to be first priority perfected Liens on any Tranche A Assets
or Tranche B Assets, as applicable and the related Collateral in favor of the
Lender; or

 

8.10       Material Adverse Effect.  As determined by Lender in its sole
discretion, there shall have occurred (a) a Material Adverse Effect with respect
to the applicable Borrower and/or the applicable Tranche and/or the related
Tranche A Collateral or Tranche B Collateral, or, (b) with respect to Tranche B,
either Borrower or the Guarantor and/or either Tranche and/or either the Tranche
A Collateral or Tranche B Collateral; or

 

8.11       Change in Control.  There shall have occurred (a) a Change in Control
in the applicable Borrower with respect to the related Tranche or, (b) with
respect to Tranche B, a Change in Control in either Borrower or the Guarantor;
or

 

8.12       Going Concern.  The applicable Borrower with respect to the related
Tranche or, with respect to Tranche B, either Borrower or the Guarantor shall
have audited financial statements or notes thereto or other opinions or
conclusions stated therein that shall be qualified or limited by reference to
the status of such Borrower or, with respect to Tranche B, either Borrower or
the Guarantor as a “going concern” or reference of similar import; or

 

8.13       Inability to Perform.  An officer of the applicable Borrower with
respect to the related Tranche or, with respect to Tranche B, either Borrower or
the Guarantor, shall admit its inability to, or its intention not to, perform
any of such Borrower’s or, with respect to Tranche B, either Borrower’s or
Guarantor’s obligations; or

 

8.14       SBA Rules and Regulations.  Any action by SBA, including without
limitation, an amendment or modification of the SBA Rules and Regulations, which
would reasonably be likely to materially and adversely affect Lender’s or
ReadyCap’s rights under the SBC Loan Guaranty program; or

 

8.15       Replacement of Services.  The failure of the applicable Borrower with
respect to the related Tranche or, with respect to Tranche B, either Borrower or
the Guarantor, to replace any Servicer in accordance with the applicable
Servicing Agreement within the earlier of (1) the timeframe set forth in such
Servicing Agreement or (2) thirty (30) days, in either case, upon a default of
the Servicer thereunder or upon a failure to maintain required approval by the
SBA; provided that, with respect to Tranche A Advances, such failure shall give
rise to an Event of Default with respect to the Tranche A Advances only if such
failure occurs following SBA consent to a transfer of servicing; or

 





58

--------------------------------------------------------------------------------

 

 

8.16       Investment Manager.  With respect to the Tranche B Advances, any of
the following shall occur with respect to the Investment Manager and the
Investment Manager shall fail to be replaced within thirty (30) days
thereof:  (i) Insolvency Event of the Investment Manager, (ii) a material
adverse change in the financial condition of the Investment Manager or in the
operations, or property of the Investment Manager and the Investment Manager
shall fail to be replaced within thirty (30) days following request by the
Lender, (iii) the Investment Manager fails to attain or comply with the terms of
any registrations, authorizations or licenses or memberships with any federal or
state or foreign regulatory authority or (iv) the Investment Manager ceases to
have authority over the trading and investment activities of either Borrower or
the Guarantor; or

 

8.17       REIT Qualification.  With respect to the Tranche B Advances,
Guarantor shall fail to maintain its status as a real estate investment trust
under Section 856 of the Code, as amended or fails to be entitled to claim
dividend paid deductions pursuant to Section 857 of the Code, as amended.

 

Notwithstanding any other provision of this Section 8 any grace or notice period
provided herein in respect of a notice to be given or action to be taken by the
Lender may be shortened or eliminated by the Lender if, in its sole discretion,
it is unreasonable to do so under the circumstances, taking into consideration,
among other things, the volatility of the market for the Financed Assets or
other securities involved, the extent and nature or any Event of Default (or
events which with the giving of such notice and passage of time would constitute
Events of Default) and the risks inherent in deferring the exercise of remedies
for the otherwise applicable grace or notice period.

 

Section 9.             Remedies Upon Default.

 

9.01       Remedies.  Upon the occurrence of one or more Events of Default with
respect to a Tranche then, and in every such event (other than an event
described in Section 8.07) and at any time thereafter during the continuance of
such event, the Lender may take any or all of the following actions, at the same
or different times:  (i) terminate the Commitment with respect to such Tranche,
whereupon the Commitment with respect to such Tranche shall terminate
immediately, (ii) cease to make Advances with respect to such Tranche,
(iii) declare the principal of and any accrued interest on the Advances with
respect to such Tranche, and all other Secured Obligations with respect to such
Tranche owing hereunder, to be, whereupon the same shall become, due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, (iv) exercise all remedies
contained in this Loan Agreement and any other Loan Document, and (v) exercise
any other remedies available at law or in equity; and that, if an Event of
Default specified in Section 8.07 shall occur, the Commitment shall
automatically terminate, no further Advances shall be made and the principal of
the Advances then outstanding, together with accrued interest thereon, and all
fees, and all other Secured Obligations with respect to such Tranche shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

9.02       Physical Possession.  Upon the occurrence of one or more Events of
Default, the Lender shall have the right to obtain physical possession of the
Servicing Records, the SBC Loan

 





59

--------------------------------------------------------------------------------

 

 

Files and all other files of the Borrowers relating to the Collateral with
respect to such Tranche and all documents relating to the Collateral which are
then or may thereafter come in to the possession of a Borrower or any third
party acting for a Borrower and the Borrowers shall deliver to the Lender such
assignments as the Lender shall request; provided,  however, that, with respect
to the Tranche B Collateral, the Lender shall first obtain the prior written
consent of the SBA as required by the Multiparty Agreement.  The Lender shall be
entitled to specific performance of all agreements of the Borrowers contained in
this Loan Agreement.

 

9.03       Lender’s Appointment as Attorney-in-Fact.  To exercise such authority
as it may have pursuant to Section 4.04 hereof.

 

Section 10.       No Duty of Lender.  The powers conferred on the Lender
hereunder are solely to protect the Lender’s interests in the Collateral and
shall not impose any duty upon it to exercise any such powers.  The Lender shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to a Borrower for any act or failure to
act hereunder, except for its or their own gross negligence or willful
misconduct.

 

Section 11.             Indemnification And Expenses.

 

11.01       Indemnification.  Each Borrower agrees to hold the Lender and each
of its officers, directors, employees, advisors and agents (each, an
“Indemnified Party”) harmless from and indemnify each Indemnified Party against
all liabilities, losses, damages, judgments, costs and expenses of any kind
(including reasonable fees of counsel) which may be imposed on, incurred by or
asserted against such Indemnified Party (collectively, “Costs”), relating to or
arising out of this Loan Agreement, any other Loan Document or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Loan Agreement, any other
Loan Document or any transaction contemplated hereby or thereby, that, in each
case, results from anything other than the Indemnified Party’s gross negligence
or willful misconduct; provided that Costs shall not include Costs of any claim
made by an Indemnified Party if a court or arbitrator has made a final,
non-appealable judgment in favor of such Borrower with respect to such claim;
and provided further that ReadyCap shall only be liable for such Costs related
to acts or omissions of ReadyCap or related to the Tranche A Advances or the
Tranche A Collateral (the “ReadyCap Limitation on Liability”).  Without limiting
the generality of the foregoing, but subject to the foregoing ReadyCap
Limitation on Liability, each Borrower agrees to hold each Indemnified Party
harmless from and indemnify such Indemnified Party against all Costs with
respect to all SBC Loans relating to or arising out of (i) any Environmental
Issue, (ii) the gross negligence, fraud or willful misconduct of a Borrower or
any of its officers, directors, employees or agents (each a “Borrower Party”)
arising out of, relating to, or in any way connected with, a Borrower’s
representations, warranties, covenants, rights, obligations or liabilities under
any Loan Document, including without limitation, the misappropriation of funds
by any Borrower Party, (iii) any failure by a Borrower Party to properly apply
insurance or Condemnation Proceeds on account of the applicable SBC Loan, or
(iv) any failure to timely deliver any Asset File or document therein as
required by the Custodial Agreement.  In any suit, proceeding or action brought
by any Indemnified Party in connection with any SBC Loan for any sum owing
thereunder, or to enforce any provisions of any SBC Loan, the Borrowers will
save, indemnify and hold such Indemnified Party harmless

 





60

--------------------------------------------------------------------------------

 

 

from and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by a Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from a Borrower.  Subject to the ReadyCap Limitation on
Liability, each Borrower also agrees to reimburse any Indemnified Party as and
when billed by such Indemnified Party for all such Indemnified Party’s
reasonable costs and expenses incurred in connection with the enforcement or the
preservation of such Indemnified Party’s rights under this Loan Agreement, the
Note, any other Loan Document or any transaction contemplated hereby or thereby,
including, without limitation the reasonable fees and disbursements of its
counsel.  Each Borrower hereby acknowledges that, notwithstanding the fact that
the Note is secured by the related Collateral, the obligation of such Borrower
under the related Note is a recourse obligation of such Borrower.

 

11.02       Expenses.  Subject to the ReadyCap Limitation on Liability, each
Borrower agrees to pay as and when billed by the Lender (a) all reasonable and
documented out-of-pocket expenses of the Lender associated with the Facility
(including but not limited to a collateral audit and originator/servicing review
to be performed by a third party auditor/appraiser selected by Lender) and the
preparation, execution, delivery and administration of this Loan Agreement and
the Loan Documents and any amendment or waiver with respect thereto (including
the reasonable fees, disbursements and other charges of counsel, (b) all
reasonable and documented out-of-pocket expenses of the Lender and the Lender’s
counsel (including the fees, disbursements and other charges of counsel) in
connection with the enforcement of the Loan Documents, (c) reasonable and
documented on-going audit and due diligence expenses (including small business
loan file and appraisal or other valuation reviews and inspections) including,
but not limited to, those costs and expenses incurred by the Lender pursuant to
Section 14 hereof, (d) all documented fees and expenses of the Custodian and
(e) all the Costs pursuant to Section 11.01.

 

11.03       Full Recourse.  The obligations of each Borrower under its
respective Tranche from time to time to pay the Repurchase Price, the Periodic
Advance Repurchase Payments, and all other amounts due under this Loan Agreement
shall be full recourse obligations of the related Borrower.

 

Section 12.             Servicing.

 

12.01       Servicing of SBC Loans.  Each Borrower covenants to cause each
Servicer of the SBC Loans to service, the SBC Loans in conformity with accepted
and prudent servicing practices in the industry for the same type of SBC Loans
as the Pledged Assets and in a manner at least equal in quality to the servicing
the Borrowers provides for SBC Loans which it owns, including without
limitation, those requirements set forth in the applicable Servicing Agreements.

 

12.02       Collateral Assignee.  Each Borrower agrees that the Lender is the
collateral assignee of all servicing records with respect to the Pledged Assets,
including, but not limited to, any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the

 





61

--------------------------------------------------------------------------------

 

 

servicing of SBC Loans (the “Servicing Records”), and (ii) each Borrower grants
the Lender a security interest in all of such Borrower’s rights relating to the
Pledged Assets and all related Servicing Records to secure the Secured
Obligations of such Borrower or its designee to service in conformity with this
Section and any other obligation of such Borrower to the Lender.  Each Borrower
covenants to safeguard such Servicing Records and to deliver them promptly to
the Lender or its designee at the Lender’s request following the occurrence of
an Event of Default.

 

12.03       Servicing Agreement.  In the event a Borrower enters into any
servicing agreement to service any or all of the SBC Loans (each, a “Servicing
Agreement”), such Borrower (i) shall provide a copy of any Servicing Agreement
to the Lender, which shall be subject to the review and approval of the Lender
in its sole discretion, and (ii) hereby irrevocably assigns to the Lender and
the Lender’s successors and assigns all right, title and interest of such
Borrower in, to and under, and the benefits of, any Servicing Agreement with
respect to the Pledged Assets.

 

12.04       Event of Default.  Upon the occurrence and during the continuance of
an Event of Default hereunder and in all events, with respect to Tranche A,
subject to the Multiparty Agreement, the Lender shall have the right to
immediately terminate and transfer the servicing in accordance with the terms of
the related Servicing Agreement or the Participation Agreement, to the extent
permitted thereunder.  Regardless of whether the Lender exercises such
termination right, other than with respect to Participation Interests, the
Lender will be named as an intended third-party beneficiary under such
servicing, sub-servicing or master servicing agreement (or pursuant to a
servicer direction letter with respect to such agreement in the form of
Exhibit F) with, upon an Event of Default or a Borrower’s failure to enforce the
related servicing agreement within three (3) Business Days following a breach,
full enforcement rights as if a party thereto with respect to the SBC
Loans.  Each Servicer will execute an acknowledgment of the Lender’s rights with
respect to the SBC Loans and Participation Interests, as applicable.  Each
Borrower shall cooperate in transferring the servicing or managing, as
applicable, of the SBC Loans to a successor servicer or manager, as applicable,
appointed by the Lender in its sole discretion.

 

Section 13.             Recording of Communications.  The Lender and each
Borrower shall have the right (but not the obligation) from time to time to make
or cause to be made tape recordings of communications between its employees and
those of the other party with respect to Transactions upon notice to the other
party of such recording.  The Lender and each Borrower consent to the
admissibility of such tape recordings in any court, arbitration, or other
proceedings.  The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.

 

Section 14.             Due Diligence.  Each Borrower acknowledges that the
Lender has the right to perform continuing due diligence reviews with respect to
the SBC Loans (which may include obtaining appraisals and performing compliance,
legal, credit and servicing file reviews) for purposes of verifying compliance
with the representations, warranties and specifications made hereunder, or
otherwise, and such Borrower agrees that upon reasonable (but no less than five
(5) Business Day’s) prior notice to such Borrower (unless a Default shall have
occurred, in which case no prior notice shall be required), the Lender or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the SBA Loan Files and any
and all documents, records, agreements, instruments or information

 





62

--------------------------------------------------------------------------------

 

 

relating to such SBC Loans in the possession or under the control of such
Borrower.  Each Borrower also shall make available to the Lender a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the SBC Loan Files and the SBC Loans.  Without limiting the
generality of the foregoing, each Borrower acknowledges that the Lender may make
Advances to such Borrower based solely upon the information provided by such
Borrower to the Lender in the Asset Tape and the representations, warranties and
covenants contained herein, and that the Lender, at its option, has the right at
any time to conduct a partial or complete due diligence review on some or all of
the SBC Loans securing such Advance, including, without limitation, ordering new
credit reports and new appraisals on the related Pledged Properties and
otherwise re-generating the information used to originate such SBC Loan.  The
Lender may underwrite such SBC Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting.  Each Borrower agrees to
cooperate with the Lender and any third party underwriter in connection with
such underwriting, including, but not limited to, providing the Lender and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such SBC Loans in the
possession, or under the control, of such Borrower.  Each Borrower further
agrees that such Borrower shall reimburse the Lender for any and all reasonable
and documented out-of-pocket costs and expenses incurred by the Lender in
connection with the Lender’s activities pursuant to this Section 14;  provided
that prior to the occurrence of an Event of Default, such reimbursement shall
not exceed $25,000 for any one (1) year period (excluding any reimbursement for
due diligence conducted prior to the Effective Date or otherwise associated with
the initial closing and funding of this Loan Agreement).

 

Section 15.             Assignability; Amendment.

 

15.01       Assignment and Acceptance.  The rights and obligations of the
parties under this Loan Agreement shall not be assigned by a Borrower without
the prior written consent of the Lender.  Subject to the foregoing, this Loan
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns.  Nothing in this Loan Agreement
express or implied, shall give to any Person, other than the parties to this
Loan Agreement and their successors hereunder, any benefit of any legal or
equitable right, power, remedy or claim under this Loan Agreement.  The Lender
may from time to time assign (x) with respect to the Tranche A Advances, solely
with the consent of the SBA and subject to the Multiparty Agreement, and
(y) with respect to the Tranche B Advances subject to the following
restrictions, all or a portion of its rights and obligations under this Loan
Agreement and the Loan Documents pursuant to an executed assignment and
acceptance by the Lender and assignee (“Assignment and Acceptance”), specifying
the percentage or portion of such rights and obligations assigned; provided that
to the extent no Event of Default shall have occurred and be continuing, the
Lender shall not make an assignment to a Competitor.  Upon such assignment,
(a) such assignee shall be a party hereto and to each Loan Document to the
extent of the percentage or portion set forth in the Assignment and Acceptance,
and shall succeed to the applicable rights and obligations of the Lender
hereunder, and (b) the Lender shall, to the extent that such rights and
obligations have been so assigned by it be released from its obligations
hereunder and under the Loan Documents.  Unless otherwise stated in the
Assignment and Acceptance, each Borrower shall continue to take directions
solely from the Lender unless otherwise notified by the Lender in writing.  The
Lender may distribute to any prospective assignee any document or other
information delivered to the Lender by a Borrower.

 





63

--------------------------------------------------------------------------------

 

 

15.02       Participations.  The Lender may sell participations to one or more
Persons in or to all or a portion of its rights and obligations under this Loan
Agreement (x) with respect to the Tranche A Advances, solely with the consent of
the SBA and subject to the Multiparty Agreement, and (y) with respect to the
Tranche B Advances provided that (i) the Lender’s obligations under this Loan
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this Loan
Agreement and the other Loan Documents except as provided in Section 2.10.

 

15.03       Disclosures.  The Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 15, disclose to the assignee or participant or proposed assignee or
participant, as the case may be, any information relating to a Borrower or any
of its Subsidiaries that has been furnished to the Lender by or on behalf of a
Borrower or any of its Subsidiaries; provided that such assignee or participant
agrees to hold such information subject to the confidentiality provisions of
this Loan Agreement.

 

15.04       Amendment to Loan Agreement.  In the event the Lender assigns all or
a portion of its rights and obligations under this Loan Agreement, the parties
hereto agree to negotiate in good faith an amendment to this Loan Agreement to
add agency provisions similar to those included in repurchase agreements for
similar syndicated repurchase facilities.  This Loan Agreement may be amended be
written agreement by the parties hereto; provided that any amendment related to
ReadyCap or Tranche A or the Tranche A Assets shall be subject to the Multiparty
Agreement.

 

15.05       Hypothecation or Pledge of Pledged Assets.  Nothing in this Loan
Agreement shall preclude the Lender from repledging the Financed Assets that
constitute Tranche B Assets, or with the consent of the SBA and subject to the
Multiparty Agreement, Financed Assets that constitute Tranche B Assets, in each
case, in accordance with applicable law, but in the case of Participation
Interests, subject to the restrictions set forth in the related Participation
Agreement.  Nothing contained in this Loan Agreement shall obligate the Lender
to segregate any Financed Assets delivered to the Lender by the Borrowers.

 

Section 16.             Transfer and Maintenance of Register.

 

16.01       Rights and Obligations.  Subject to acceptance and recording thereof
pursuant to paragraph (b) of this Section 16, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of the Lender under this Loan
Agreement.  Any assignment or transfer by the Lender of rights or obligations
under this Loan Agreement that does not comply with this Section 16 shall be
treated for purposes of this Loan Agreement as a sale by such the Lender of a
participation in such rights and obligations in accordance with Section 15.02
hereof.

 

16.02       Register.  Each Borrower shall maintain a register (the “Register”)
on which it will record the Lender’s rights hereunder, and each Assignment and
Acceptance and participation.  The Register shall include the names and
addresses of the Lender (including all

 





64

--------------------------------------------------------------------------------

 

 

assignees, successors and participants) and the percentage or portion of such
rights and obligations assigned.  Failure to make any such recordation, or any
error in such recordation shall not affect a Borrower’s obligations in respect
of such rights.  If the Lender sells a participation in its rights hereunder, it
shall provide the Borrowers, or maintain as agent of the Borrowers, the
information described in this paragraph and permit the Borrowers to review such
information as reasonably needed for the Borrowers to comply with its
obligations under this Loan Agreement or under any applicable Requirement of
Law.

 

Section 17.             Set-Off.

 

17.01       Set-Off Rights.  In addition to any rights and remedies of the
Lender hereunder and by law, the Lender shall have the right, without prior
notice to Sutherland or the Guarantor, any such notice being expressly waived by
Sutherland or the Guarantor to the extent permitted by applicable law to set-off
and appropriate and apply against any obligation from Sutherland or the
Guarantor thereof to the Lender or any of its Affiliates any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other obligation (including to return excess margin), credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from the
Lender or any Affiliate thereof to or for the credit or the account of
Sutherland or the Guarantor.  The Lender agrees promptly to notify Sutherland
and the Guarantor, as applicable, after any such set-off and application made by
the Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

17.02       Suspension of Payments.  The Lender shall at any time have the
right, in each case until such time as the Lender determines otherwise, to
retain, to suspend payment or performance of, or to decline to remit, any amount
or property that the Lender would otherwise be obligated to pay, remit or
deliver to the Borrowers hereunder if an Event of Default or Default.

 

Section 18.             Terminability.  Each representation and warranty made or
deemed to be made in connection with an Advance, herein or pursuant hereto shall
survive the making of such representation and warranty, and the Lender shall not
be deemed to have waived any Default that may arise because any such
representation or warranty shall have proved to be false or misleading,
notwithstanding that the Lender may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
the Advance was made.  The obligations of the Borrowers under Section 11 hereof
shall survive the termination of this Loan Agreement.

 

Section 19.             Notices And Other Communications.  Except as otherwise
expressly permitted by this Loan Agreement, all notices, requests and other
communications provided for herein (including without limitation any
modifications of, or waivers, requests or consents under, this Loan Agreement)
shall be given or made in writing (including without limitation by telecopy)
delivered to the intended recipient at the “Address for Notices” specified below
its name on the signature pages hereof or thereof); or, as to any party, at such
other address as shall be designated by such party in a written notice to each
other party.  Except as otherwise provided in this Loan Agreement and except for
notices given under Section 2 (which shall be effective only on receipt), all
such communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice, upon
receipt, in each case

 





65

--------------------------------------------------------------------------------

 

 

given or addressed as aforesaid.  In all cases, to the extent that the related
individual set forth in the respective “Attention” line is no longer employed by
the respective Person, such notice may be given to the attention of a
Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person.

 

Section 20.             Entire Agreement; Severability; Single Agreement.

 

20.01       Entire Agreement.  This Loan Agreement, together with the Loan
Documents, constitute the entire understanding between the Lender and the
Borrowers with respect to the subject matter they cover and shall supersede any
existing agreements between the parties containing general terms and conditions
for transactions involving Financed Assets.  By acceptance of this Loan
Agreement, the Lender and the Borrowers acknowledge that they have not made, and
are not relying upon, any statements, representations, promises or undertakings
not contained in this Loan Agreement.  Each provision and agreement herein shall
be treated as separate and independent from any other provision or agreement
herein and shall be enforceable notwithstanding the unenforceability of any such
other provision or agreement.

 

20.02       Single Agreement.  The Lender and each Borrower acknowledge that,
and have entered hereinto and will enter into each Advance hereunder in
consideration of and in reliance upon the fact that, all Advances hereunder
constitute a single business and contractual relationship and that each has been
entered into in consideration of the other Advances.  Accordingly, each of the
Lender and each Borrower agrees (i) to perform all of its obligations in respect
of each Advance hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Advances
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Advance against obligations owing to
them in respect of any other Advance hereunder; (iii) that payments, deliveries,
and other transfers made by either of them in respect of any Advance shall be
deemed to have been made in consideration of payments, deliveries, and other
transfers in respect of any other Advances hereunder, and the obligations to
make any such payments, deliveries, and other transfers may be applied against
each other and netted and (iv) to promptly provide notice to the other after any
such set off or application.

 

Section 21.             Governing Law; Submission to Jurisdictions; Waivers.

 

21.01      GOVERNING LAW.  THIS LOAN AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.

 

21.02      SUBMISSION TO JURISDICTION; WAIVERS.  THE LENDER, EACH BORROWER AND
THE GUARANTOR EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION

 





66

--------------------------------------------------------------------------------

 

 

OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

 

(b)            CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c)            AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER
SHALL HAVE BEEN NOTIFIED;

 

(d)            AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

(e)            THE LENDER, EACH BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

Section 22.             No Waivers, etc.  No failure on the part of the Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.  An
Event of Default shall be deemed to be continuing unless expressly waived by the
Lender in writing.

 

Section 23.             Confidentiality.

 

23.01       Confidential Terms.  The Lender and each Borrower hereby acknowledge
and agree that all written or computer-readable information provided by one
party to any other regarding the terms set forth in any of the Loan Documents
(the “Confidential Terms”) shall be kept confidential and shall not be divulged
to any party without the prior written consent of such other party except to the
extent that (i) it is necessary to do so in working with legal counsel,
auditors, taxing authorities or other governmental agencies or regulatory bodies
or in order to comply with any applicable federal or state laws, (ii) any of the
Confidential Terms are in the public domain other than due to a breach of this
covenant, (iii) in the Event of a Default the

 





67

--------------------------------------------------------------------------------

 

 

Lender determines such information to be necessary or desirable to disclose to
enforce or exercise the Lender’s rights hereunder, (iv) to any rating agency,
(v) to any Affiliate of the Lender and any of the Lender’s accountants, legal
counsel and other advisors, (vi) to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Loan Agreement or (vi) to any actual or prospective party to any
securitization or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Loan Agreement or payments
hereunder.  Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Loan Document, the parties hereto may disclose to any and
all Persons, without limitation of any kind, the federal, state and local tax
treatment of the Advances, any fact relevant to understanding the federal, state
and local tax treatment of the Advances, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that no Borrower may disclose the name of or identifying
information with respect to the Lender or any pricing terms (including, without
limitation, the Commitment Fee) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Advances and is not
relevant to understanding the federal, state and local tax treatment of the
Advances, without the prior written consent of the Lender.  The provisions set
forth in this Section 24 shall survive the termination of this Loan Agreement.

 

23.02       Confidential Information.  Notwithstanding anything in this Loan
Agreement to the contrary, each Borrower shall comply with all applicable local,
state and federal laws, including, without limitation, all privacy and data
protection law, rules and regulations that are applicable to the Financed Assets
and/or any applicable terms of this Loan Agreement (the “Confidential
Information”).  Each Borrower understands that the Confidential Information may
contain “nonpublic personal information”, as that term is defined in
Section 509(4) of the Gramm-Leach-Bliley Act (the “GLB Act”), and each Borrower
agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the GLB Act and other applicable federal and state
privacy laws.  Each Borrower shall implement such physical and other security
measures as shall be necessary to (a) ensure the security and confidentiality of
the “nonpublic personal information” of the “customers” and “consumers” (as
those terms are defined in the GLB Act) of the Lender or any Affiliate of the
Lender which the Lender holds (b) protect against any threats or hazards to the
security and integrity of such nonpublic personal information, and (c) protect
against any unauthorized access to or use of such nonpublic personal
information.  Each Borrower shall, at a minimum establish and maintain such data
security program as is necessary to meet the objectives of the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information as set
forth in the Code of Federal Regulations at 12 C.F.R. Parts 30, 208, 211, 225,
263, 308, 364, 568 and 570.  Upon request, each Borrower will provide evidence
reasonably satisfactory to allow the Lender to confirm that each Borrower has
satisfied its obligations as required under this Section.  Without limitation,
this may include the Lender’s review of audits, summaries of test results, and
other equivalent evaluations of each Borrower.  Each Borrower shall notify the
Lender immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of the Lender or any Affiliate of the Lender provided
directly to the Borrowers by the Lender or such Affiliate.  Each Borrower shall
provide such notice to the Lender by personal delivery, by facsimile with
confirmation of receipt, or by overnight courier with confirmation of receipt to
the applicable requesting individual.

 





68

--------------------------------------------------------------------------------

 

 

Section 24.             Conflicts; Multiparty Agreement.  In the event of any
conflict between the terms of this Loan Agreement and any other Loan Document
(other than the Multiparty Agreement with respect to the Tranche A Facility),
then the terms of this Loan Agreement shall prevail.  THE LENDER ACKNOWLEDGES
THAT ALL PROVISIONS OF THIS LOAN AGREEMENT RELATED TO THE TRANCHE A FACILITY ARE
SUBJECT TO THE MULTIPARTY AGREEMENT.  In the event of any conflict between the
terms of this Loan Agreement and the Multiparty Agreement with respect to the
Tranche A Facility, the terms of the Multiparty Agreement shall prevail.

 

Section 25.             Miscellaneous.

 

25.01       Counterparts.  This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

 

25.02       Captions.  The captions and headings appearing herein are for
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Loan Agreement.

 

25.03       Acknowledgment.  Each Borrower hereby acknowledges that:

 

(i)             it has been advised by counsel in the negotiation, execution and
delivery of this Loan Agreement and the other Loan Documents;

 

(ii)            the Lender has no fiduciary relationship to the Borrowers; and

 

(iii)           no joint venture exists between the Lender and the Borrowers.

 

25.04       Documents Mutually Drafted.  Each Borrower and the Lender agree that
this Loan Agreement each other Loan Document have been mutually drafted and
negotiated by each party, and consequently such documents shall not be construed
against either party as the drafter thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 



69

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

BORROWERS:

 

 

 

READYCAP LENDING, LLC

 

 

 

By:

/s/ Jack Ross

 

 

Name: Jack Ross

 

 

Title: Authorized Person

 

 

 

Address for Notices:

 





 

--------------------------------------------------------------------------------

 

 

 

 

SUTHERLAND ASSET I, LLC

 

 

 

By:

/s/ Jack Ross

 

 

Name: Jack Ross

 

 

Title: Authorized Person

 

 

 

Address for Notices:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTOR:

 

 

 

SUTHERLAND ASSET MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jack Ross

 

 

Name: Jack Ross

 

 

Title: Authorized Person

 

 

 

Address for Notices:

 





 

--------------------------------------------------------------------------------

 

 

 

 

LENDER:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ John Winchester

 

 

Name: John Winchester

 

 

Title: Executive Director

 

 

 

Address for Notices:

 





 

--------------------------------------------------------------------------------

 

 

Schedule 1-A

 

Representations and Warranties re:  SBC Loans

 

As to each SBC Loan included in the Borrowing Base on a Funding Date (and the
related Security Agreement, SBC Loan Note, assignment of Security Agreement and
Pledged Property), each Borrower shall be deemed to make the following
representations and warranties to the Lender as of such date and as of each date
Collateral Value is determined.  With respect to any representations and
warranties made to the best of each Borrower’s knowledge or actual knowledge, in
the event that it is discovered that the circumstances with respect to the
related SBC Loan are not accurately reflected in such representation and
warranty notwithstanding the knowledge or lack of knowledge of such Borrower,
then, notwithstanding that such representation and warranty is made to the best
of such Borrower’s knowledge, such SBC Loan shall be assigned a Collateral Value
of zero:

 

(1)          Other than a Secondary Market Sale, such Borrower is the sole owner
and holder of such SBC Loan subject to no liens, charges, mortgages
encumbrances, or rights of others, except for the SBA with respect to SBA Loans;

 

(2)          Subject to SBA approval with respect to the Tranche A Assets, such
Borrower has the full right and authority to sell, assign, pledge, and transfer
such SBC Loan;

 

(3)          Such SBC Loan is not cross-collateralized with other Pledged
Properties (other than pari passu loans originated as “piggyback loans” and
identified in Borrower’s Disclosure Schedule I-(3)), not pledged as Collateral,
and contains no equity participation by such Borrower; none of the SBC Loan
Notes or Security Agreements provide for any contingent or additional interest
in the form of participation in the cash flow of the Pledged Property or a
sharing in the appreciation of the value of the Pledged Property.  The
indebtedness evidenced by the SBC Loan Note is not convertible to an ownership
interest in the Pledged Property of the Obligor; and such Borrower has not
financed nor does it own, directly, any equity of any form in the Pledged
Property or the Obligor;

 

(4)          Such SBC Loan was closed in accordance with the commitment letter
between such Borrower and the Obligor and, with respect to an SBA Loan, the
requirements of the SBA Authorization and Loan Agreement (the “ALA”), as such
commitment letter and ALA may have been, modified in writing by such Borrower
and the SBA.  The proceeds of the SBC Loan have been fully disbursed and there
is no requirement for future advances thereunder and any and all requirements
stated in such closing instructions, commitment letter, and, with respect to an
SBA Loan, ALA as to the completion of any on-site or off-site improvements and
as to the release of any escrow funds have been complied with.  With respect to
an SBA Loan, all guarantee fees required by the SBA have been paid.  Any future
advances made prior to the time such SBC Loan was pledged pursuant to the terms
of the Loan Agreement have been consolidated with all outstanding amounts
secured by the related Security Agreement and Pledged Property, as consolidated,
has a single interest rate and single repayment term;

 

(5)          The origination and servicing practices used by Originator with
respect to such SBC Loan have been in all respects legal, proper, and prudent,
and have met (a) customary

 





 

--------------------------------------------------------------------------------

 

 

standards utilized by lenders in their commercial loan origination and servicing
business, (b) with respect to an SBA Loan, the SBA Rules and Regulations, and
(c) all requirements of the Servicing Agreement;

 

(6)          Such SBC Loan was originated by Originator on the date of the
related SBC Loan Note date and complies with all the terms, conditions, and
requirements of the underwriting policies of such Borrower, with respect to an
SBA Loan, the SBA and the ALA;

 

(7)          To the best of such Borrower’s knowledge, such SBC Loan, complied
as of the date of origination with or are exempt from, applicable laws and
regulations of any Government Authority, including, without limitation, usury,
equal credit opportunity, disclosure and recording laws, and, with respect to an
SBA Loan, the SBA Rules and Regulations;

 

(8)          To the best of such Borrower’s knowledge, with respect to such SBC
Loan, each of the SBC Loan Note, the Security Agreement and other agreements
executed in connection therewith is the legal, valid and binding obligation of
the maker thereof, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).  To the best of such Borrower’s
knowledge, all parties to the Security Agreement, the SBC Loan Note and all
other documents evidencing, securing and guaranteeing such SBC Loan had legal
capacity to enter into such documents;

 

(9)          The assignment of the Security Agreement, the assignment of the
assignment of leases and rents, if any, and the UCC financing statement naming
the Lender as assignee executed by such Borrower with respect to such SBC Loan
are in recordable form and constitute the legal, valid and binding assignments
of such Security Agreement, assignment of leases and rents, and UCC financing
statements by such Borrower;

 

(10)         The Security Agreement relating to such SBC Loan is a valid and
enforceable first priority lien on the related Pledged Property, which Pledged
Property is free and clear of all Liens having priority over the lien of the
Security Agreement, except for (a) liens for real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Security Agreement, such exceptions appearing of record being
acceptable to mortgage lending institutions generally, (c) other matters to
which like properties are commonly subject which do not, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by such Security Agreement, (d) with respect to an SBA Loan, such other
Liens as permitted by the SBA and the Lender in writing and (e) exceptions that
are generally acceptable to lending institutions in connection with their
regular commercial lending activities and won’t materially adversely effect such
activities other than as disclosed in Borrower’s Disclosure Schedule I-(10), the
first priority Lien related thereto is in full force and effect; there is no
default, breach, violation or event of acceleration existing under the first
priority Security Agreement or the note relating thereto; and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration
thereunder; and

 





 

--------------------------------------------------------------------------------

 

 

(11)         Other than as disclosed in Borrower’s Disclosure Schedule I-(11)
the terms of the SBC Loan Note relating to such SBC Loan and the related
Security Agreement have not been waived, modified, altered, satisfied, canceled,
or subordinated in any respect or rescinded, and the related Pledged Property
has not been released from the Lien of such Borrower, nor has the Obligor been
released from its obligations under the Security Agreement, in whole or in any
part, in a manner which materially interferes with the benefits of the security
intended to be provided by the Security Agreement or the use, enjoyment, value,
or marketability of such Pledged Property, nor has any instrument been executed
that would affect any such cancellation, subordination, rescission or release,
with the exception of the written instruments which have been recorded in order
to protect the interest of the SBA (with respect to an SBA Loan), the Lender and
are part of such Borrower’s Asset File and approved by the SBA (with respect to
an SBA Loan);

 

(12)         Other than as disclosed in Borrower’s Disclosure Schedule I-(12),
such SBC Loan is not subject to any right of rescission, setoff, counterclaim or
defense, including without limitation the defense of usury, nor will the
operation of any of the terms of the SBC Loan Note or the Security Agreement
relating thereto, or the exercise of any right thereunder, render either the
related SBC Loan Note or such Security Agreement unenforceable, in whole or in
part, or subject to any right of rescission, setoff, counterclaim, or defense,
including without limitation the defense of usury, and no such right of
rescission, setoff, counterclaim or defense has been asserted with respect
thereto;

 

(13)         If such SBC Loan is secured primarily by real property, such
Pledged Property consists of a fee simple estate in real property and
improvements thereon and the SBC Loan is either (a) not secured by a ground
lease; or (b) if the Pledged Property is a leasehold estate and the fee owner
does not encumber its fee interest with the related Security Agreement (i.e.,
does not execute the Security Agreement or “subordinate” its fee interest), the
ground lease is a “financeable” ground lease and provides, among other things
(1) for a remaining term of no less than ten (10) years from the maturity of the
related SBC Loan, (2) that the lease will not be terminated until the Obligor
has received notice of a default and has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so, (3) for a new lease on the same terms
to the Obligor as tenant if the ground lease is terminated for any reason,
(4) for non-merger of fee and leasehold interests, and (5) that insurance
proceeds and condemnation proceeds (from the fee interest as well as the
leasehold interest) will be applied pursuant to the terms of the Security
Agreement).  In addition, an estoppel and/or subordination and attornment
agreement executed by the fee owner and satisfactory to the Lender has been
obtained (unless specifically waived in writing by the Lender);

 

(14)         There are no defaults in complying with the terms of the Security
Agreement with respect to such SBC Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer, and municipal charges which
previously became due and owing with respect to the related Pledged Property
have been paid.

 

(15)         All escrow deposits and payments relating to such SBC Loan, as
applicable, are in the possession, or under the control, of such Borrower or its
agent or bailee (with notice of the interest of such Borrower) and, except as
disclosed on such Borrower’s Disclosure Schedule I-(15), there are no
deficiencies in connection therewith;

 





 

--------------------------------------------------------------------------------

 

 

(16)         The information set forth in the Asset Schedule and the completed
Asset Tape, is true and correct in all material respects;

 

(17)         To the best of such Borrower’s knowledge, there is no proceeding
pending for the total or partial condemnation of the Pledged Property relating
to such SBC Loan.  Such Pledged Property is being used for the purpose set forth
in the Obligor’s loan application, or such other documents that such Borrower
and the SBA (with respect to an SBA Loan) required at origination, and it is in
good repair and free and clear of any damage that would affect materially and
adversely the value of the Pledged Property as security for the SBC Loan or the
use for which the premises were intended;

 

(18)         The Pledged Property relating to such SBC Loan is free and clear of
any material mechanics’ and material-men’s liens in the nature thereof, and no
rights are outstanding that under law could give rise to any such liens, any of
which liens are or may be prior to, or equal with, the Lien of such Borrower,
except those which are insured against by such Borrower’s title insurance policy
referred to in paragraph (24) below, and to the extent there exist non-material
mechanics’ or material-men’s liens, such Borrower is diligently working to
discharge;

 

(19)         Reserved;

 

(20)         At origination, the Obligor is in possession of all licenses,
permits, and other authorizations necessary and required by applicable law for
the conduct of its business.  To the best of such Borrower’s knowledge, without
investigation, all such licenses, permits, and authorizations are valid and in
full force and effect.  To the best of such Borrower’s knowledge, without
investigation, all conditions on the Obligor’s part to be fulfilled under the
terms of any lease of the Pledged Property have been satisfied;

 

(21)         To the best of such Borrower’s knowledge, the Pledged Property
relating to such SBC Loan is in compliance with and lawfully used and occupied
by the owner thereof and/or by tenants under leases under any applicable zoning,
building, or environmental law or regulation and all inspections, licenses and
certificates required, whether by law, regulation or insurance standards to be
made or issued with respect to such Pledged Property and with respect to the use
and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriter certificates, have been made by or issued by the
appropriate Governmental Authorities having jurisdiction over the Pledged
Property.  Such Borrower has not received notification from any Governmental
Authority that the Pledged Property is in material non-compliance with such laws
or regulations, is being used, operated or occupied unlawfully or has failed to
have or obtain such inspection, licenses or certificates, as the case may
be.  Such Borrower has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license, or
certificate;

 

(22)         If such SBC Loan is secured primarily by real property, the Obligor
is the owner and holder of the landlord’s interest under any lease for use and
occupancy of all or any portion of the Pledged Property, as applicable.  Each
Security Agreement relating thereto provides for the appointment of a receiver
for rents in the event of default or allows the mortgagee thereunder to enter
into possession to collect the rents.  Neither such Borrower nor the Obligor has
made any assignments of the landlord’s interest in any such lease or any portion
of the rents, additional

 





 

--------------------------------------------------------------------------------

 

 

rents, charges, issues, or profits due and payable or to become due and payable
under any such lease, which assignments are presently outstanding and have
priority over such Security Agreement or any assignment of leases, rents, and
profits given in connection with the origination of the SBC Loan, other than as
may be disclosed in such Borrower’s title insurance policy referred to in
paragraph (24) below.  An assignment of leases and/or rents and any security
agreement, chattel mortgage, or equivalent document related to and delivered in
connection with the SBC Loan establishes and creates a valid and enforceable
(a) Lien with the priority set forth on the SBC Loan Schedule and (b) security
interest on the Pledged Property described therein; except as enforceability may
be limited by bankruptcy or other laws affecting creditor’s rights generally or
by the application of the rules of equity.  If the Pledged Property covers
furniture, fixtures, equipment or personal property, financing statements to
create a valid Lien (with the priority set forth on the SBC Loan Schedule)
against such Property have been filed and/or recorded;

 

(23)         Reserved;

 

(24)         If such SBC Loan is secured primarily by real property, the related
Pledged Property is covered by a lender’s title insurance policy, insuring that
the related Security Agreement is a valid Lien on such Pledged Property with the
priority set forth on the SBC Loan Schedule, subject only to the exceptions
stated therein and to the exceptions contained in paragraph (10) of this Part 1
of Schedule 1.  Such title insurance policy is in full force and effect, is
freely assignable and will inure to the benefit of the owner of the SBC
Loan.  Such title insurance policy insures the Pledged Property for the original
principal amount of the SBC Loan after all advances of principal.  The title
policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has either deleted the standard survey
exception or has been marked to replace the standard survey exception with a
specific survey leading.  No person has done any act, either by commission or
omission, and such Borrower has no knowledge of any fact, which would materially
impair the coverage of any such title insurance policy.  The title policy has
been marked to delete the intervening lien exception.  Such Borrower, its
successors or assigns shall be the only named insured of such lender’s title
insurance policy;

 

(25)         The Pledged Property relating to such SBC Loan is insured by a fire
and extended perils insurance policy issued by a generally acceptable carrier,
providing coverage consistent with the Originator’s normal lending practices and
as required by the SBA (with respect to an SBA Loan) against other risks insured
against by persons operating like properties in the locality of the Pledged
Property, in an amount not less than the amount required by the SBA (with
respect to an SBA Loan).  If the SBC Loan is secured by an interest in real
property and any portion of such Pledged Property is in an area identified in
the Federal Register by the Flood Emergency Management Agency as having special
flood hazards, and flood insurance is available, a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration is in effect with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (w) the outstanding
principal balance of the SBC Loan that has a first priority Lien, (x) the full
insurable value of the Pledged Property, and (y) the maximum amount of insurance
available under the National Flood Insurance Act of 1968, as amended, but a
least (z) the amount required by the SBA (with respect to an SBA Loan).  All
such insurance policies (each, a “Hazard Insurance Policy”) shall contain a
standard

 





 

--------------------------------------------------------------------------------

 

 

“New York” mortgagee clause naming such Borrower, its successors and assigns
(including without limitation, subsequent owners of such SBC Loan), as
mortgagee.  All premiums on any Hazard Insurance Policy have been paid.  Each
Hazard Insurance Policy requires prior notice to the insured of termination or
cancellation, and no such notice has been received.  The Security Agreement
relating to such SBC Loan obligates the related Obligor to maintain all such
insurance at the Obligor’s sole cost and expense.  There have been no acts or
omissions that would impair the coverage of any such Hazard Insurance Policy or
the benefits of the to the Security Agreement or any Hazard Insurance Policy
endorsement;

 

(26)         To such Borrower’s best knowledge, solely with respect to each
Performing Eligible SBC Loan and except as disclosed in Borrower’s Disclosure
Schedule I-(26), there is no pending litigation or other legal proceedings
involving the Obligor that can reasonably be expected to adversely affect the
current value or marketability of such Pledged Property or the SBC Loan;

 

(27)         Reserved;

 

(28)         Other than as disclosed in Borrower’s Disclosure Schedule I-(28),
there is no default, breach, violation, or event of acceleration existing under
the Security Agreement or the SBC Loan Note relating to such SBC Loan and no
event (other than payments due but not yet delinquent) which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute such a default, breach, violation or event of acceleration.  Neither
such Borrower nor any other Person has waived any material default, breach,
violation or event of acceleration of any of the foregoing, and, pursuant to the
terms of the SBC Loan, such Security Agreement or such SBC Loan Note, no Person
other than the holder of such SBC Loan Note may declare an event of default or
accelerate the indebtedness under the SBC Loan, the Security Agreement, or the
SBC Loan Note.  The Obligor is not in default on any debt obligation owed or
owing to such Borrower.

 

(29)         The SBC Loan Note and the related Security Agreement contain
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof or the secured party thereunder adequate for the
realization against the Pledged Property of the benefits of such security,
including but not limited to the following:  (a) if such Security Agreement is a
deed of trust, by trustee’s sale, including the power of sale and/or (b) by
judicial or, if applicable, non-judicial foreclosure, and there is no exemption
available to the Obligor which would interfere with such right to foreclose;

 

(30)         Such Borrower has inspected or has caused to be inspected the
related Pledged Property no earlier than twelve (12) months prior to the initial
Funding Date;

 

(31)         Other than as disclosed in Borrower’s Disclosure Schedule I-(31),
such Borrower has no knowledge, nor has it received any notice, that any Obligor
is a debtor in any state or federal bankruptcy or insolvency proceeding or, if
such Borrower has such knowledge or received such a notice, such fact was
disclosed to the Lender in writing prior to the Lender’s acceptance of such SBC
Loan and the origination;

 





 

--------------------------------------------------------------------------------

 

 

(32)         At the time of the origination of such SBC Loan, (a) all amenities,
access routes or other items crucial to the appraised value of (the Pledged
Property were under the direct control of the Obligor or are public property,
and (b) the Pledged Property was contiguous to a physically open, dedicated
all-weather public street, had all necessary permits and approvals for ingress
and egress, was adequately serviced by public water, sewer systems and utilities
and was on a separate tax parcel, separate and apart from any other Property
owned by the Obligor or any other person;

 

(33)         If the Security Agreement relating to such SBC Loan is a deed of
trust, a trustee, duly qualified under applicable law to serve as such, has
either been properly designated and currently so serves or may be substituted in
accordance with applicable law.  Except in connection with a trustee’s sale
after default by the Obligor, no fees or expenses are payable by such Borrower
or the Lender to such trustee;

 

(34)         To the best of such Borrower’s knowledge, there exists no violation
of any local, state or federal environmental law, rule or regulation;

 

(35)         To the best of such Borrower’s knowledge, the Security Agreement
relating to such SBC Loan contains an enforceable provision for the acceleration
of the payment of the unpaid principal balance of the SBC Loan in the event that
the Pledged Property relating thereto is sold or transferred without the prior
written consent of the mortgagee or pledgee thereunder;

 

(36)         The appraisal of the Pledged Property relating to such SBC Loan
signed prior to the closing of the SBC Loan by a qualified appraiser and the
appraisal and appraiser both satisfy the requirements of Title XI of the
Financial Institutions Reform Recovery and Enforcement Act of 1989, as amended,
and the regulations promulgated thereunder, all as in effect on the date the SBC
Loan was originated; provided,  however, that such requirement shall be waived
if the Pledged Property is not used in the calculation of combined loan to value
for purposes of the definitions of “Eligible Tranche A Asset” and “Eligible
Tranche B Asset”;

 

(37)         To the best of such Borrower’s knowledge, if such SBC Loan is
secured by Pledged Property which is primarily real property occupied by
commercial tenants under Leases, each such tenant, at origination, was
conducting business only in that portion of the Pledged Property covered by its
Lease.  To the best of such Borrower’s knowledge, no commercial tenant has the
benefit of a non-disturbance or similar recognition agreement, or if such
agreement exists, there are no circumstances or conditions with respect to such
tenant or the applicable lease that could cause a prudent lender to refuse to
grant such agreement; and

 

(38)         No Performing Eligible SBC Loan has no more than two (2) monthly
payments delinquent (i.e., no single monthly payment was more than 59 days past
due).

 





 

--------------------------------------------------------------------------------

 

 

Schedule 1-B

 

Representations and Warranties re:  Participation Interests

 

As to each Participation Interest included in the Borrowing Base on a Funding
Date (and the related Participation Agreement), each Borrower shall be deemed to
make the following representations and warranties to the Lender as of such date
and as of each date Collateral Value is determined.  With respect to any
representations and warranties made to the best of each Borrower’s knowledge or
actual knowledge, in the event that it is discovered that the circumstances with
respect to the related Participation Interest are not accurately reflected in
such representation and warranty notwithstanding the knowledge or lack of
knowledge of such Borrower, then, notwithstanding that such representation and
warranty is made to the best of such Borrower’s knowledge, such Participation
Interest shall be assigned a Collateral Value of zero:

 

(1)          To the best of such Borrower’s knowledge, if the Participation
Interest represents a Participation Interest in an SBC Loan (other than a
Participant Loan), the representations and warranties with respect to the
related SBC Loan set forth on Schedule 1-A are true and correct in all material
respects;

 

(2)          To the best of such Borrower’s knowledge, the Participation
Interest is evidenced by a Participation Certificate, which Participation
Certificate may represent one or more additional Participation Interests;

 

(3)          To the best of such Borrower’s knowledge, each Borrower had good
and marketable title to, and was the sole owner and holder of, such
Participation Interest, each Borrower is transferring such Participation
Interest free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature encumbering
such Participation Interest, other than the first priority security interest of
the Lender granted pursuant to this Loan Agreement, and no Participation
Interest document is subject to any assignment (other than assignments to such
Borrower), participation, or pledge;

 

(4)          To the best of such Borrower’s knowledge, other than as disclosed
in Borrower’s Disclosure Schedule II-(4), no default or event of default has
occurred under any agreement pertaining to any lien or other interest that ranks
pari passu with or senior to the interests of the holder of such Participation
Interest unless such interests are subject to an Advance hereunder and there is
no provision in any such agreement which would provide for any increase in the
principal amount of any such lien or other interest;

 

(5)          To the best of such Borrower’s knowledge, other than as disclosed
in Borrower’s Disclosure Schedule II-(5), no (i) monetary default, breach or
violation exists with respect to any agreement or other document governing or
pertaining to such Participation Interest, (ii) material non-monetary default,
breach or violation exists with respect to such Participation Interest, or
(iii) event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration;

 

(6)          To the best of such Borrower’s knowledge, none of the Participation
Interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly

 





 

--------------------------------------------------------------------------------

 

 

provides that it is a Security governed by Article 8 of the UCC, (iii) is
Investment Property, (iv) is held in a Securities Account or (v) constitutes a
Security or a Financial Asset.  None of the Underlying Mortgage Loan documents
for the Participation Interest consists of Instruments.  For purposes of this
paragraph (6), capitalized terms undefined in this Loan Agreement have the
meaning given to such term in the Uniform Commercial Code;

 

(7)          To the best of such Borrower’s knowledge, no issuer of the
Participation Certificate is a debtor in any state or federal bankruptcy or
insolvency proceeding;

 

(8)          To the best of such Borrower’s knowledge, the Obligor related to a
Participation Interest is not an Affiliate of either Borrower;

 

(9)          To the best of such Borrower’s knowledge, (i) there is no material
default, breach, or violation existing under the related Participation Interest
documents, and no event has occurred (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a material default, breach, or
violation, provided, however, that this representation and warranty does not
cover any default, breach, or violation that specifically pertains to or arises
out of an exception scheduled to any other representation and warranty made by
Sellers in this Schedule 1(e), and (ii) Sellers have not waived any material
default, breach, or violation under such Participation Interest documents, in
the case of either (i) or (ii), materially and adversely affects the value of
the Participation Interest, provided, however, that this representation and
warranty does not cover any default, breach, or violation that specifically
pertains to or arises out of an exception scheduled to any other representation
and warranty made by the Sellers in this Schedule 1(e).  Pursuant to the terms
of the related Participation Interest documents no Person or party other than
the holder of such Participation Interest may declare any event of default under
such Participation Interest documents; and

 

(10)         To the best of such Borrower’s knowledge, the Asset File delivered
by the Borrowers with respect to such Participation Interest (i) represents a
true and correct copy of the documents contained therein and each Asset
Schedule, together with all other information contained therein prepared by the
Borrowers or its respective Affiliates and delivered by the Borrowers to the
Lender immediately prior to the date of the Advance, (ii) is true and correct,
(iii) conforms in all material respects to the diligence materials previously
provided to the Lender and pursuant to which the Lender has elected to make an
Advance, and (iv) constitutes all material documents evidencing and/or securing
such Participation Interest and such documents have not been materially amended
or modified except as set forth in the documents contained in the Asset File
delivered by the Borrowers.

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Filing Jurisdiction and Offices

 

The State of Delaware

 





 

--------------------------------------------------------------------------------

 

 

Schedule 3

 

Duties of Borrowers with Respect to the SBA Loans

 

1.            Accepted Servicing Standards.

 

Each Borrower shall employ customary and usual standards of prudent
institutional commercial loan services with the objective of maximizing the
timely recovery of interest and principal, regardless of (a) relationship of
such Borrower to the related mortgagor, or (b) such Borrower’s right to receive
compensation for its services.  Such procedures shall be subject to (in the
priority set forth herein) and in compliance with applicable law, SBA Rules and
Regulations and Accepted Servicing Practices, and shall be acceptable to the
Lender.

 

Each Borrower shall cause all financing statements, continuation statements and
other instruments to be executed and delivered, and take such other actions as
required or advisable to maintain, preserve and protect such Borrower’s interest
and the Lender’s security interest in the Collateral for the benefit of the
Lender.

 

2.            Documents, Records and Funds in Possession of each Borrower to be
Held in Trust.

 

Each Borrower shall maintain a servicing file for each SBA Loan held as
Collateral.  Further, each Borrower will grant a security interest in all rights
relating to such servicing files to the extent of the Unguaranteed Portion to
the Lender.  Upon termination of a Borrower’s activities with respect to any
Collateral, such Borrower shall promptly deliver the related servicing file to
the successor servicer and directed by the SBA (as required).

 

All documents and funds collected by, held by, or under the control of each
Borrower in respect of the Unguaranteed Portion of any SBA Loan, shall be held
by such Borrower for and on behalf of the Lender, as secured party, and shall be
forwarded as required under the Collection Account Control Agreements and shall
remain the sole and exclusive property of such Borrower subject to the Lien of
the Lender.

 

3.            Release of SBA Loan Files.

 

Each Borrower shall report each payment in full received in respect of any SBA
Loan to Lender on a monthly basis on the monthly Remittance Report.  Upon such
payment in full, each Borrower is authorized to give, as agent, bailee and
custodian for the Lender, an instrument of satisfaction regarding the Pledged
Property subject to the security interest created under the related Security
Agreement to the person(s) entitled to such instrument.  The release of the SBA
Loan File shall also be done consistently with the SBA Rules and Regulations.

 

4.            Tax Reporting.

 

Each Borrower shall comply with all tax reporting requirements of the Obligor
with respect to the SBA Loans.

 





 

--------------------------------------------------------------------------------

 

 

5.            Reports to the Lender.

 

Each Borrower shall, by electronic transmission, furnish to the Lender on behalf
of such Borrower, twenty-five (25) days after the end of each calendar month in
form reasonably satisfactory to the Lender, the payment history and collateral
tape (substantially in the form agreed upon by the parties).

 

In addition, each Borrower shall maintain all operating statements, rent rolls
and financial statements of the Obligor and provide such statements to the
Lender upon request (or otherwise provide the Lender access to such statements
upon reasonable notice).  Each Borrower shall diligently pursue receipt of all
financial information required from the Obligor.

 

6.            Reports of each Borrower Annual Officer’s Certificate.

 

Each Borrower will deliver to the Lender an “Officer’s Certificate” executed by
a Responsible Officer by April 30th of each year certifying compliance by such
Borrower with Accepted Servicing Practices in the prior calendar year.

 

7.            Independent Review of Borrowers’ Operations.

 

Upon the request of the Lender, each Borrower shall cause a nationally
recognized firm of independent certified public accountants to furnish a
statement to the Lender to the effect that such firm has examined certain
records and documents relating to such Borrower’s performance of its servicing
obligations under Accepted Servicing Practices with respect to the SBA Loans and
that, on the basis of such examination, such servicing has been conducted in
compliance with Accepted Servicing Practices.  Such request shall be made no
more frequently than annually.  The cost of such report shall be borne by the
Borrowers.

 

8.            Fidelity Bond, Errors and Omissions Policy and Security Agreement
Impairment Insurance.

 

Each Borrower shall maintain, at its sole cost and expense, a fidelity bond and
an errors and omissions insurance policy which affords coverage to all
directors, officers and employees.  Such policy shall be in a form and in the
amount that would meet the requirements of the SBA (as appropriate) and in such
form as is customary for servicers of commercial loans.  Each Borrower shall
immediately report in writing to the Lender any material changes which may occur
in such policy.  Further, each Borrower shall immediately report to the Lender
any embezzlement, fraud or irregularities relating to the servicing of the SBA
Loans.

 

Each Borrower shall cause insurance to be maintained on the Pledged Property
securing the SBA Loans in accordance with the SBA Rules and Regulations.  In the
event that a Borrower shall obtain and maintain a blanket policy (which policy
and insurer shall be acceptable to the Lender) insuring against losses arising
from fire and hazards covered under extended coverage on all of the Pledged
Property securing the SBA Loans, then, to the extent such policy provides
coverage in an amount equal to the amount required pursuant the SBA Rules and
Regulations and otherwise complies with the SBA Rules and Regulations, it shall
conclusively be deemed to have satisfied its obligations as set forth in this
paragraph.  Upon request of the Lender, each Borrower shall cause to be
delivered to the Lender a certified true copy of such policy and a statement
from

 





 

--------------------------------------------------------------------------------

 

 

the insurer thereunder that such policy shall in no event be terminated or
materially modified without thirty (30) days’ prior written notice to the
Lender.

 

All insurance carriers with respect to the SBA Rules and Regulations must be
fully licensed in the applicable jurisdiction(s) and otherwise be acceptable to
the Lender.  Currently, the Lender’s standards require the insurance carriers to
be “A” rated for claims paying ability by Moody’s Investors Service, Standard &
Poor’s Ratings Group, Fitch Investors Service L.P., or Duff & Phelps Credit
Rating Co.  If not rated by these rating agencies, each insurer is required to
have a minimum policy rating of “A” and a minimum financial class of “VIII” by
A.M. Best Co.

 





 

--------------------------------------------------------------------------------

 

 

Schedule 4

 

List of Competitors

 

Lone Star Funds

Garrison Capital Inc.

Apollo Global Management

Cerberus Capital Management

A10 Capital

Fortress Investment Group

Newcastle Investment Group

Ranieri Partners

Velocity Commercial Capital

Rialto Capital Management

LNR Property

Starwood Property Trust

Colony Capital

NorthStar Realty Finance Corp.

Arbor Commercial Mortgage

Blackstone

CWCapital

TPG Capital

Capital Crossing

Bayview Asset Management

Roosevelt Management Company

Shellpoint Partners

PNC Mortgage

Guggenheim Partners

Oaktree Capital Management

Sabal Financial Group

CarVal Investors

Varde Partners

First City Mortgage

Carrington Mortgage Services

Ocwen Financial Corporation

LoanCore Capital

 





 

--------------------------------------------------------------------------------

 

 

Schedule 5

 

Asset Schedule Fields

 

Category

 

Update Field

 

Origination Fields

General

 

x

 

Cut-off Date

General

 

x

 

Loan Number

General

 

x

 

Product Type

General

 

x

 

Amortization Type

General

 

 

 

Note Date

General

 

 

 

Closing Date

General

 

 

 

Payment Day Count Method

General

 

 

 

First Payment Date

SBC Specific

 

 

 

SIC CODE

SBC Specific

 

 

 

SIC Description

SBC Specific

 

 

 

Franchise Code

SBC Specific

 

 

 

Franchise Name

SBC Specific

 

 

 

Pari Passu Base Flag

SBC Specific

 

 

 

Pari Passu Loan ID #1

SBC Specific

 

 

 

Pari Passu Loan ID #2

SBC Specific

 

 

 

Pari Passu Loan ID #3

Amort

 

x

 

Original Term to Maturity

Amort

 

x

 

Original Amortization Term

Amort

 

x

 

Original Mortgage Interest Rate

Amort

 

x

 

Original Loan Amount

Amort

 

x

 

Original P&I Amount

Amort

 

x

 

Original PITI Amount

Amort

 

x

 

Original Interest Only Term

Amort

 

x

 

Servicing Rate

Amort

 

 

 

Balloon Flag

Amort

 

 

 

Balloon Date

ARMs

 

x

 

ARM Flag

ARMs

 

x

 

Index Type

ARMs

 

x

 

Margin

ARMs

 

x

 

Initial Fixed Rate Period

ARMs

 

x

 

Subsequent Interest Rate Reset Period

ARMs

 

x

 

ARM First Interest Rate Change Date

ARMs

 

x

 

ARM Next Interest Rate Change Date

ARMs

 

x

 

Initial Interest Rate Cap

ARMs

 

x

 

Subsequent Interest Rate Cap

ARMs

 

x

 

Life Floor

ARMs

 

x

 

Life Cap

ARMs

 

x

 

ARM Look-back Days

LTV

 

 

 

Orig LTV

LTV

 

 

 

Orig CLTV

Location

 

 

 

Property Address

Location

 

 

 

Property City

Location

 

 

 

Property State

Location

 

 

 

Property Zip Code

 





 

--------------------------------------------------------------------------------

 

 

 

Location

 

 

 

Property MSA

Borrower

 

 

 

Property Type

Borrower

 

 

 

Occupancy Flag

Borrower

 

 

 

Loan Purpose

Borrower

 

 

 

Self Employment

Penalty

 

 

 

Prepay Penalty Flag

Penalty

 

 

 

Prepay Penalty Term

Penalty

 

 

 

Prepay Penalty Type

Misc

 

 

 

Escrow Flag

Collateral

 

x

 

Collateral File ID #1

Collateral

 

x

 

Collateral File ID #1 Asset Type

Collateral

 

x

 

Collateral File ID #1 Asset Lien position

Collateral

 

x

 

Collateral File ID #2

Collateral

 

x

 

Collateral File ID #2 Asset Type

Collateral

 

x

 

Collateral File ID #2 Asset Lien position

Collateral

 

x

 

Collateral File ID #3

Collateral

 

x

 

Collateral File ID #3 Asset Type

Collateral

 

x

 

Collateral File ID #3 Asset Lien position

 

 

 

 

 

Category

 

 

 

Post-Origination Fields

Market Value

 

 

 

Acquisition Price

Updated Amort

 

 

 

Remaining Term

Updated Amort

 

x

 

Current Mortgage Interest Rate

Updated Amort

 

x

 

Current Loan Amount

Updated Amort

 

x

 

Current P&I Payment

Updated Amort

 

x

 

Current PITI Payment

Updated Amort

 

x

 

Current Interest Only Remaining Term

Collat Valuation

 

x

 

Subsequent Valuation Flag

Collat Valuation

 

x

 

Most Recent Property Valuation Type

Collat Valuation

 

x

 

Most Recent Property Valuation Date

Collat Valuation

 

x

 

Most Recent Property Value (As Is)

Collat Valuation

 

x

 

Most Recent Property Value (Liquidation Value)

LTV

 

 

 

Current LTV

LTV

 

 

 

Current CLTV

Borrower Credit

 

 

 

Current Fico1

Borrower Credit

 

 

 

Current Fico1 Date

Borrower Credit

 

 

 

Current Fico2

Borrower Credit

 

 

 

Current Fico2 Date

Modification

 

x

 

Modification Flag

Modification

 

x

 

Modification Amortization Type

Modification

 

x

 

Modification Date (First)

Modification

 

x

 

Modification Date (Last)

Modification

 

x

 

Principal Forborne

Modification

 

x

 

Principal Forgiven

Delinquency

 

x

 

Loan Delinquency Status

Delinquency

 

x

 

Delinquency Method

Delinquency

 

x

 

Next Due Date

 





 

--------------------------------------------------------------------------------

 

 

 

Delinquency

 

x

 

Current Interest Paid Through Date

Delinquency

 

x

 

Previous Interest Paid Through Date (1)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (1)

Delinquency

 

x

 

Previous Interest Paid Through Date (2)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (2)

Delinquency

 

x

 

Previous Interest Paid Through Date (3)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (3)

Delinquency

 

x

 

Previous Interest Paid Through Date (4)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (4)

Delinquency

 

x

 

Previous Interest Paid Through Date (5)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (5)

Delinquency

 

x

 

Previous Interest Paid Through Date (6)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (6)

Delinquency

 

x

 

Previous Interest Paid Through Date (7)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (7)

Delinquency

 

x

 

Previous Interest Paid Through Date (8)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (8)

Delinquency

 

x

 

Previous Interest Paid Through Date (9)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (9)

Delinquency

 

x

 

Previous Interest Paid Through Date (10)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (10)

Delinquency

 

x

 

Previous Interest Paid Through Date (11)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (11)

Delinquency

 

x

 

Previous Interest Paid Through Date (12)

Delinquency

 

x

 

Previous Interest Paid Through Date Payment Amount (12)

Delinquency

 

x

 

Months in Delinquency

Delinquency

 

x

 

Non-Accrual Flag

Delinquency

 

x

 

Non-Accrual Date

Delinquency

 

x

 

x30

Delinquency

 

x

 

x60

Delinquency

 

 

 

T&I Escrow Balance

Delinquency

 

 

 

T&I Escrow Advances

Delinquency

 

 

 

Corporate Advances

Foreclosure

 

x

 

FC Flag

Foreclosure

 

 

 

FC Status Code

Foreclosure

 

 

 

FC Setup Date

Foreclosure

 

 

 

FC Judgment Date

Foreclosure

 

 

 

FC Referral Date

Foreclosure

 

 

 

FC Start Date (Actual)

Foreclosure

 

 

 

FC Suspend Date

Foreclosure

 

 

 

FC Suspense Reason

Foreclosure

 

 

 

FC Removal Date

Foreclosure

 

 

 

FC Removal Reason

Foreclosure

 

 

 

FC Sale Scheduled Date

Foreclosure

 

 

 

FC Sale Date

REO

 

x

 

REO Flag

REO

 

x

 

REO acquisition date

REO

 

x

 

List Price

REO

 

x

 

List Date

 





 

--------------------------------------------------------------------------------

 

 

 

REO

 

x

 

REO expected Sale Date

BK

 

x

 

BK Flag

BK

 

 

 

BK File Date

BK

 

 

 

BK Status Code

BK

 

 

 

BK Chapter Type

BK

 

 

 

BK Case Number

BK

 

 

 

BK Relief Filing Date

BK

 

 

 

BK Relief Granted Date

BK

 

 

 

BK Removal Date

BK

 

 

 

BK Post Petition Due Date

BK

 

 

 

BK Removal Reason

Liquidations

 

x

 

Loan Balance at Charge-off

Liquidations

 

x

 

Net Recovery from Property Sale

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FORM OF TRANCHE A
PROMISSORY NOTE

 

$[                       ]

June 27, 2014

 

New York, New York

 

FOR VALUE RECEIVED, READYCAP LENDING, LLC, a Delaware limited liability company
(the “Borrower”) hereby promises to pay to the order of JPMORGAN CHASE BANK,
N.A. (the “Lender”), at the principal office of the Lender at
[                                               ], in lawful money of the United
States, and in immediately available funds, the principal sum of
[                                               ] DOLLARS
($[                  ]) (or such lesser amount as shall equal the Tranche A
Facility Amount), on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount of each such
Tranche A Advance, at such office, in like money and funds, for the period
commencing on the date of such Tranche A Advance until such Tranche A Advance
shall be paid in full, at the rates per annum and on the dates provided in the
Loan Agreement.

 

The date, amount and interest rate of each Tranche A Advance made by the Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books and, prior to any transfer of this
Tranche A Note, endorsed by the Lender on the schedule attached hereto or any
continuation hereof; provided, that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Loan Agreement or
hereunder in respect of the Tranche A Advances made by the Lender.

 

This Tranche A Note is one of the Notes referred to in that certain Master Loan
and Security Agreement, dated as June 27, 2014, among the Borrower, Sutherland
Asset I, LLC, Sutherland Asset Management Corporation, and the Lender (as such
agreement may be amended or modified from time to time, herein called the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.  Upon
occurrence of any Event of Default with respect to Tranche A, the principal
hereof, and all accrued interest thereon, may be declared or shall automatically
become, due and payable pursuant to the Loan Agreement.

 

The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Tranche A Note when incurred, including, without limitation,
reasonable attorneys’ fees through appellate proceedings.

 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Tranche A Note are
recourse obligations of the Borrower to which the Borrower pledges its full
faith and credit.

 

The Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments

 





 

--------------------------------------------------------------------------------

 

 

of this Tranche A Note, (b) expressly agree that this Tranche A Note, or any
payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Tranche
A Note, the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Tranche A Note, to first institute or exhaust the
Lender’s remedies against the Borrower or any other party liable hereon or
against any Collateral for this Tranche A Note.  No extension of time for the
payment of this Tranche A Note, or any installment hereof, made by agreement by
the Lender with any person now or hereafter liable for payment of this Tranche A
Note, shall affect the liability under this Tranche A Note of the Borrower, even
if the Borrower is not a party to such agreement; provided,  however, that the
Lender and the Borrower, by written agreement between them, may affect the
liability of the Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Tranche A Note.  Reference is made to the Loan
Agreement for provisions concerning optional and mandatory prepayments,
Collateral, acceleration and other material terms affecting this Tranche A Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.  The Borrower hereby submits to New York
jurisdiction with respect to any action brought with respect to this Tranche A
Note and waives any right with respect to the doctrine of forum non conveniens
with respect to such transactions.

 

[SIGNATURE PAGE TO FOLLOW]

 





 

--------------------------------------------------------------------------------

 

 

This Tranche A Note shall be governed by and construed under the laws of the
State of New York (without reference to choice of law doctrine but with
reference to Section 51401 of the New York General Obligations Law, which by its
terms applies to this Tranche A Note) whose laws the Borrower expressly elects
to apply to this Tranche A Note.  The Borrower agrees that any action or
proceeding brought to enforce or arising out of this Tranche A Note may be
commenced in the Supreme Court of the state of New York, Borough of Manhattan,
or in the District Court of the United States for the Southern District of New
York.

 

 

READYCAP LENDING, LLC, as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Sutherland Asset I, LLC, a Delaware limited liability company (“Sutherland”),
acknowledges and agrees that it shall be jointly and severally liable for the
full, complete and punctual performance and satisfaction of all obligations of
ReadyCap Lending LLC, a Delaware limited liability company (“ReadyCap”, together
with Sutherland, each a “Borrower” and, collectively, the “Borrowers”), under
this Tranche A Note.  Accordingly, each Borrower waives any and all notice of
creation, renewal, extension or accrual of any of the obligations and notice of
or proof of reliance by the Lender upon such Borrower’s joint and several
liability.  Each Borrower waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon such Borrower with
respect to the obligations.  When pursuing its rights and remedies hereunder
against either Borrower, the Lender may, but shall be under no obligation to,
pursue such rights and remedies hereunder against either Borrower or any other
Person or against any collateral security for the obligations or any right of
offset with respect thereto, and any failure by the Lender to pursue such other
rights or remedies or to collect any payments from such Borrower or any such
other Person to realize upon any such collateral security or to exercise any
such right of offset, or any release of such Borrower or any such other Person
or any such collateral security, or right of offset, shall not relieve such
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Lender against such Borrower.

 

SUTHERLAND ASSET I, LLC, as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF ADVANCES

 

This Tranche A Note evidences Tranche A Advances made under the within-described
Loan Agreement to the Borrower, on the dates, in the principal amounts and
bearing interest at the rates set forth below, and subject to the payment and
prepayments of principal set forth below:

 

Date Made

 

Principal Amount
of Advance

 

Interest
Rate

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FORM OF TRANCHE B
PROMISSORY NOTE

 

$[                         ]

June 27, 2014

 

New York, New York

 

FOR VALUE RECEIVED, SUTHERLAND ASSET I, LLC, a Delaware limited liability
company (the “Borrower”) hereby promises to pay to the order of JPMORGAN CHASE
BANK, N.A.(the “Lender”),at the principal office of the Lender at
[                                               ], in lawful money of the United
States, and in immediately available funds, the principal sum of
[                                               ] DOLLARS
($[                  ]) (or such lesser amount as shall equal the Tranche B
Facility Amount), on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount of each such
Tranche B Advance, at such office, in like money and funds, for the period
commencing on the date of such Tranche B Advance until such Tranche B Advance
shall be paid in full, at the rates per annum and on the dates provided in the
Loan Agreement.

 

The date, amount and interest rate of each Tranche B Advance made by the Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books and, prior to any transfer of this
Tranche B Note, endorsed by the Lender on the schedule attached hereto or any
continuation hereof; provided, that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Loan Agreement or
hereunder in respect of the Tranche B Advances made by the Lender.

 

This Tranche B Note is one of the Notes referred to in that certain Master Loan
and Security Agreement, dated as June 27, 2014, among the Borrower, ReadyCap
Lending LLC, Sutherland Asset Management Corporation and the Lender (as such
agreement may be amended or modified from time to time, herein called the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.  Upon
occurrence of any Event of Default with respect to Tranche B, the principal
hereof, and all accrued interest thereon, may be declared or shall automatically
become, due and payable pursuant to the Loan Agreement.

 

The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Tranche B Note when incurred, including, without limitation,
reasonable attorneys’ fees through appellate proceedings.

 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Tranche B Note are
recourse obligations of the Borrower to which the Borrower pledges its full
faith and credit.

 

The Borrower, and any endorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments

 





 

--------------------------------------------------------------------------------

 

 

of this Tranche B Note, (b) expressly agree that this Tranche B Note, or any
payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Tranche
B Note, the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Tranche B Note, to first institute or exhaust the
Lender’s remedies against the Borrower or any other party liable hereon or
against any Collateral for this Tranche B Note.  No extension of time for the
payment of this Tranche B Note, or any installment hereof, made by agreement by
the Lender with any person now or hereafter liable for payment of this Tranche B
Note, shall affect the liability under this Tranche B Note of the Borrower, even
if the Borrower is not a party to such agreement; provided,  however, that the
Lender and the Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Tranche B Note.  Reference is made to the Loan
Agreement for provisions concerning optional and mandatory prepayments,
Collateral, acceleration and other material terms affecting this Tranche B Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.  The Borrower hereby submits to New York
jurisdiction with respect to any action brought with respect to this Tranche B
Note and waives any right with respect to the doctrine of forum non conveniens
with respect to such transactions.

 

[SIGNATURE PAGE TO FOLLOW]

 





 

--------------------------------------------------------------------------------

 

 

This Tranche B Note shall be governed by and construed under the laws of the
State of New York (without reference to choice of law doctrine but with
reference to Section 5-1401 of the New York General Obligations Law, which by
its terms applies to this Tranche B Note) whose laws the Borrower expressly
elects to apply to this Tranche B Note.  The Borrower agrees that any action or
proceeding brought to enforce or arising out of this Tranche B Note may be
commenced in the Supreme Court of the state of New York, Borough of Manhattan,
or in the District Court of the United States for the Southern District of New
York.

 

 

SUTHERLAND ASSET I, LLC, as Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF ADVANCES

 

This Tranche B Note evidences Tranche B Advances made under the within-described
Loan Agreement to the Borrower, on the dates, in the principal amounts and
bearing interest at the rates set forth below, and subject to the payment and
prepayments of principal set forth below:

 

Date Made

 

Principal Amount
of Advance

 

Interest
Rate

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

FORM OF REQUEST FOR BORROWING AND NOTICE OF PLEDGE

 

Reference is made to the Master Loan and Security Agreement, dated as of
June 27, 2014 (the “Loan Agreement”) among READYCAP LENDING, LLC and SUTHERLAND
ASSET I, LLC (each a “Borrower” and collectively the “Borrowers”), SUTHERLAND
ASSET MANAGEMENT CORPORATION (the “Guarantor”) and JPMORGAN CHANSE BANK, N.A.
(the “Lender”) as such agreement may be amended or modified from time to
time.  In accordance with Section 2.03 of the Loan Agreement, the undersigned
Borrowers hereby request that you, the Lender, make Advances to us in connection
with our delivery of Pledged Assets as provided below.

 

Lender:

JPMORGAN CHASE BANK, N.A.

 

 

Borrowers:

READYCAP LENDING, LLC and SUTHERLAND ASSET I, LLC

 

 

 

 

 

 

Requested Funding Date:

June 27, 2014

 

 

 

 

Transmission Date:

June 27, 2014

 

 

 

 

Transmission Time:

 

 

 

 

 

Wire Instructions:

Wire to ReadyCap Lending, LLC (Tranche A)

 

 

 

 

 

 

 

 

ABA#

 

 

 

GLA#

 

 

 

 

For further credit: TAS#

 

 

 

 

Account Name:

 

 

 

 

Attn:

 

 

 

 

 

Wire to Sutherland Asset I, LLC (Tranche B)

 

 

 

 

 

 

 

ABA#

 

 

 

GLA#

 

 

 

 

For further credit: TAS#

 

 

 

 

Account Name:

 

 

 

 

Attn:

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

Aggregate Request

 

 

 

Advance Amount:

$

 

 

Number of Eligible Assets to be Pledged:

 

 

 

UPB of Eligible Assets to be Pledged:

$

 

 

Tranche A

 

 

 

Advance Amount:

$

 

 

Number of Eligible Tranche A Assets to be Pledged:

 

 

 

UPB of Eligible Tranche A Assets to be Pledged:

$

 

 

Tranche B

 

 

 

Advance Amount:

$

 

 

Number of Eligible Tranche B Assets to be Pledged:

 

 

 

UPB of Eligible Tranche B Assets to be Pledged:

$

 

Attached hereto is an Asset Schedule identifying the Eligible Assets to be
pledged to the Lender as Collateral for the Advance requested hereby and to be
included in the respective Borrowing Bases in connection with the Advance
requested hereby.

 

Each Borrower hereby certifies by making this Request for Borrowing and Notice
of Pledge that (a) all information contained herein and in any schedules
attached hereto are true, accurate and complete, (b) all conditions precedent to
making an Advance required under the Loan Agreement shall be satisfied by the
Funding Date, (c) no Default, Amortization Event or Event of Default has
occurred and is continuing on the date hereof nor will occur after giving effect
to such Advance as a result of such Advance, (d) each of the representations and
warranties made by each Borrower in or pursuant to the Loan Documents is true
and correct in all material respects on and as of such date (in the case of the
representations and warranties in respect of Eligible Assets, solely with
respect to Eligible Assets being included the Borrowing Base on the Funding
Date) as if made on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), (e) each Borrower is in compliance with all governmental
licenses and authorizations and is qualified to do business and is in good
standing in all required jurisdictions, (f) the Pledged Tranche A Assets have
been delivered to the FTA pursuant to the Multiparty Agreement, (g) the Pledged

 





 

--------------------------------------------------------------------------------

 

 

Tranche B Assets have been delivered to the Custodian pursuant to the Custodial
Agreement and (h) such Advance will not cause a Borrowing Base Deficiency.

 

Each Borrower agrees to indemnify the Lender and hold it harmless against any
Losses incurred by the Lender as a result of any failure by the Borrowers to
timely deliver the Pledged Assets subject to this Request for Borrowing and
Notice of Pledge.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.

 

[Signature Page Follows]

 





 

--------------------------------------------------------------------------------

 

 

 

Requested by:

 

 

 

READYCAP LENDING, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SUTHERLAND ASSET I, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF REMITTANCE REPORT

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF SECTION 7 CERTIFICATE

 

Reference is hereby made to the Master Loan and Security Agreement dated as of
June 27, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), between READYCAP LENDING, LLC and SUTHERLAND
ASSET I, LLC (each a “Borrower” and together, the “Borrowers”), SUTHERLAND ASSET
MANAGEMENT CORPORATION (the “Guarantor”) and JPMORGAN CHASE BANK, N.A. (the
“Lender”).  Pursuant to the provisions of Section 7 of the Agreement, the
undersigned hereby certifies that:

 

1.            It is a       natural individual person,          treated as a
corporation for U.S. federal income tax purposes,          disregarded for
federal income tax purposes (in which case a copy of this Section 7 Certificate
is attached in respect of its sole beneficial owner), or          treated as a
partnership for U.S. federal income tax purposes (one must be checked).

 

2.            It is the beneficial owner of amounts received pursuant to the
Agreement.

 

3.            It is not a bank, as such term is used in Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is
not, with respect to the undersigned, a loan agreement entered into in the
ordinary course of its trade or business, within the meaning of such section.

 

4.            It is not a 10-percent shareholder of either Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code.

 

5.            It is not a controlled foreign corporation that is related to
either Borrower within the meaning of Section 881(c)(3)(C) of the Code.

 

6.            Amounts paid to it under the Facility Documents are not
effectively connected with its conduct of a trade or business in the United
States.

 

 

[NAME OF UNDERSIGNED]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

,

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

ASSET FILE

 

A.          With respect to each SBC Loan that is not subject to a
Participation, the loan file related to such SBC Loan shall include each of the
following items, as applicable:

 

(i)          the original SBC Loan Note, or a lost note affidavit in the form
approved by the Lender, including a complete chain of endorsements from the
originator of such SBC Loan Note endorsed in blank, with respect to any non-SBA
7(a) Loan, or in the name of ReadyCap, with respect to any SBA 7(a) Loan;
provided that the Borrowers may deliver lost note affidavits in form and
substance acceptable to Lender for the SBC Loan Notes not to exceed ten percent
(10%) of the aggregate Lender’s Advance Amount outstanding;*

 

(ii)         an original or copy of the Mortgage with evidence of recording
thereon;*

 

(iii)        an original or copy of each intervening assignment thereof,
evidencing an unbroken chain of title from the originator of such Mortgage, with
evidence of recording thereon;*

 

(iv)        an original or a copy of each assignment of the Mortgage in blank in
recordable form, with respect to any non-SBA 7(a) Loan, or in the name of
ReadyCap, with respect to any SBA 7(a) Loan;**

 

(v)         an original or copy of the assignment of leases and rents (if such
item is a document separate from the Mortgage) with evidence of recording
thereon;*

 

(vi)        an original or copy of each intervening assignment of assignment of
leases and rents, with evidence of recording thereon, evidencing a complete
chain of title from the originator of such Mortgage;*

 

(vii)       an original or a copy of each assignment of assignment of leases and
rents in blank in recordable form, with respect to any non-SBA 7(a) Loan, or in
the name of ReadyCap, with respect to any SBA 7(a) Loan;**

 

(viii)      an original or certified true copy of any security agreement,
chattel mortgage or equivalent document (if any such item is a document separate
from the Mortgage, if any) executed in connection with such SBC Loan to the
extent such document secures property backing more than fifty percent (50%) of
the principal balance of such SBC Loan;*

 

(ix)        an original or copy of any consolidation, extension or modification
agreement with evidence of recording thereon;**

 

(x)         an original title insurance policy or a copy thereof, or a
commitment to issue title insurance related to each Mortgage;***

 

(xi)        an original of any guarantee on SBA Form 148 or 148L, if applicable
or an original or a copy of any personal guarantee required by the originator of
the loan;**

 





 

--------------------------------------------------------------------------------

 

 

(xii)       an original of any loan agreement, indemnity, escrow agreement,
replacement reserve agreement, cash management or lockbox agreement, or any
other similar instrument or agreement, in each case if a part of and as executed
in connection with the SBC Loan Note or any Mortgage;

 

(xiii)      an original or copy of the UCC-1 Financing Statement, if any,
sufficient to perfect the security interest held by the originator of the SBC
Loan in and to the personalty of the Borrowers with evidence of recording/filing
thereon in the form returned by the jurisdiction;

 

(xiv)      an original or copy of each intervening UCC assignment, with evidence
of recording/filing thereon in the form returned by the jurisdiction, evidencing
a complete chain of title of the UCC Financing Statement from the originator of
such SBC Loan;

 

(xv)       an original UCC assignment in blank in recordable form, with respect
to any non-SBA 7(a) Loan, or in the name of ReadyCap, with respect to any SBA
7(a) Loan;

 

(xvi)      an original power of attorney, if any, (with evidence of recording
thereon) granted by the Borrowers if the SBC Loan Note, any Mortgage or any
other document or instrument referred to herein was not signed by the Borrowers;
and

 

(xvii)     any assumption agreement.

 

B.          With respect to each SBC Loan that is subject to a Participation,
the loan file related to such SBC Loan shall include each of the following
items, as applicable:

 

(i)          an original or copy of the fully executed Participation Agreement
relating to the purchase or sale, as applicable, of an interest in the
non-guaranteed portion of the loan, and all intervening assignments;* and

 

(ii)         an assignment of the Participation Agreement to ReadyCap.*

 

C.       With respect to Transferred 7(a) Loans, the loan file related to each
Transferred 7(a) Loan shall also include each of the following items, as
applicable:

 

(i)           For loans originated by the Originator under the SBA’s Preferred
Lender Participation Program, the Loan Eligibility Checklist;** and

 

(ii)         an original or copy of the (a) SBA Loan Authorization and (b) the
loan agreement with all related amendments thereto.*

 

--------------------------------------------------------------------------------

NOTATION KEY

 

*Fatal Exceptions if missing.  Market Value of zero until delivered.

 

**Critical Exceptions if missing.  Advance 50% of calculated Lender’s Advance
Amount for 30 days.  If not delivered within 30 days, becomes Fatal Exception
and is reduced to a Market Value of zero until delivered.

 

***Title Policy Exception.  If there exists no evidence of title insurance at
all, then it will be considered a Fatal Exception and the Market Value will be
zero until title policy is delivered.  If there exists a commitment to issue a
title insurance policy, Advance 50% of

 





 

--------------------------------------------------------------------------------

 

 

calculated Lender’s Advance Amount for 60 days.  If title policy is not
delivered within 60 days, becomes Fatal Exception and is reduced to a Market
Value of zero until delivered.

 

No asterisk indicates no reduction if missing.

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

FORM OF SERVICER NOTICE

 

[Date]

 

[                        ], as Servicer

[ADDRESS]

Attention:

 

Re:       Master Loan and Security Agreement, dated as of June 27, 2014 (the
“Loan Agreement”), by and between READYCAP LENDING, LLC and SUTHERLAND ASSET I,
LLC (each a “Borrower” and, collectively, the “Borrowers”), SUTHERLAND ASSET
MANAGEMENT CORPORATION (the “Guarantor”)] and JPMorgan Chase Bank, N.A. (the
“Lender”).

 

Ladies and Gentlemen:

 

[                                     ] (the “Servicer”) is servicing certain
small business loans for the Borrowers pursuant to that certain Servicing
Agreement between the Servicer and the Borrowers.  Pursuant to the Loan
Agreement between the Lender and the Borrowers, the Servicer is hereby notified
that the Borrowers have pledged to the Lender certain small business loans,
which are serviced by Servicer which are subject to a security interest in favor
of the Lender.

 

Upon receipt of a notice of Event of Default from the Lender in which the Lender
shall identify the small business loans which are then pledged to the Lender
under the Loan Agreement (the “SBC Loans”), the Servicer shall segregate all
amounts collected on account of such SBC Loans, hold them in trust for the sole
and exclusive benefit of the Lender, and remit such collections in accordance
with the Lender’s instructions below.  Servicer shall follow the instructions of
the Lender with respect to the SBC Loans, and shall deliver to the Lender any
information with respect to the SBC Loans reasonably requested by the
Lender.  Each Borrower hereby notifies and instructs the Servicer and the
Servicer is hereby authorized and instructed to remit any and all amounts which
would be otherwise payable to the Borrowers with respect to the SBC Loans to the
following account which instructions are irrevocable without the prior written
consent of the Lender:

 

 

[                                ]

[                                ]

Account No.  [                ]

ABA No.  [                ]

Account Name:  [                ]

Attention:  [                ]

 

Upon written notice following the occurrence and during the continuance of an
Event of Default, the Lender shall have the right to immediately terminate
Servicer’s right to service the SBC Loans without payment of any penalty or
termination fee under the Servicing Agreement.  Upon receipt of such notice, the
Borrowers and the Servicers shall cooperate in transferring the

 

 





 

--------------------------------------------------------------------------------

 

 

applicable servicing of the SBC Loans to a successor servicer appointed by the
Lender in its sole discretion.

 

Notwithstanding any contrary information which may be delivered to the Servicer
by the Borrowers, the Servicer may conclusively rely on any information or
notice of Event of Default delivered by the Lender, and the Borrowers shall
indemnify and hold the Servicer harmless for any and all claims asserted against
it for any actions taken in good faith by the Servicer in connection with the
delivery of such information or notice of Event of Default.

 

The Lender shall be an intended third-party beneficiary of the Servicing
Agreement.

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to the Lender promptly
upon receipt.  Any notices to the Lender should be delivered to the following
address:  JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York
10179, Attention:  John G. Winchester, Telephone:  212.834.4998, E-mail:
john.g.winchester@jpmorgan.com.

 

 

Very truly yours,

 

 

 

READYCAP LENDING, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SUTHERLAND ASSET I, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

 

 

 

ACKNOWLEDGED:

 

 

 

[SERVICER],
as Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------